     3:14-cv-03001-RM-TSH # 100   Page 1 of 240
                                                                                212
                                                                                     E-FILED
                                                  Wednesday, 19 December, 2018      03:00:44 PM
                                                                Clerk, U.S. District Court, ILCD

 1                IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                       SPRINGFIELD DIVISION

 3
       CHERYL L. JOHNSON,                   )
 4                                          )
                      PLAINTIFF,            )     14-CV-3001
 5                                          )
                VS.                         )     JURY SELECTION
 6                                          )
       THE ILLINOIS DEPARTMENT OF           )     SPRINGFIELD, ILLINOIS
 7     CENTRAL MANAGEMENT                   )
       SERVICES,                            )     VOL. 2
 8                                          )
                      DEFENDANT.            )
 9

10                     TRANSCRIPT OF PROCEEDINGS
                  BEFORE THE HONORABLE RICHARD MILLS
11                   UNITED STATES DISTRICT JUDGE

12     AUGUST 28, 2018

13     A P P E A R A N C E S:

14     FOR THE PLAINTIFF:                       JAMES P. BAKER
                                                BAKER, BAKER & KRAJEWSKI
15                                              415 SOUTH SEVENTH STREET
                                                SPRINGFIELD, ILLINOIS
16

17     FOR THE DEFENDANT:                       DEBORAH BARNES
                                                JOSEPH OKON
18                                              ILLINOIS ATTORNEY GENERAL
                                                500 SOUTH SECOND STREET
19                                              SPRINGFIELD, ILLINOIS

20

21

22
       COURT REPORTER:            KATHY J. SULLIVAN, CSR, RPR, CRR
23                                OFFICIAL COURT REPORTER
                                  U.S. DISTRICT COURT
24                                600 E. MONROE
                                  SPRINGFIELD, ILLINOIS
25                                (217)492-4810

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 2 of 240
                                                                       213


 1                                 I N D E X

 2     WITNESS                    DIRECT      CROSS     REDIRECT     RECROSS

 3     JO HIGGERSON                220            242   274/297       291
       CHERYL JOHNSON              299
 4

 5

 6
                              E X H I B I T S
 7
       PLAINTIFF'S EXHIBIT
 8     NUMBER                            IDENTIFIED       ADMITTED

 9     EXHIBIT   3                          354              356
       EXHIBIT   15                         390              391
10     EXHIBIT   19                         431              432
       EXHIBIT   28                         232              232
11     EXHIBIT   29                         237              238
       EXHIBIT   30                         229              232
12     EXHIBIT   31                         225              226
       EXHIBIT   32                         235              237
13     EXHIBIT   33                         230              232
       EXHIBIT   34                         238              239
14     EXHIBIT   35                         239              242
       EXHIBIT   36                         241              242
15

16
       DEFENDANT'S EXHIBIT
17     NUMBER                            IDENTIFIED       ADMITTED

18     EXHIBIT 41                           291              292
       EXHIBIT 48                           247              249
19     EXHIBIT 49                           255              256

20

21

22

23

24

25


                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100     Page 3 of 240
                                                                           214


 1                            P R O C E E D I N G S

 2         *     *     *      *     *      *    *      *     *    *    *

 3             (The following proceedings were held outside

 4             the presence of the jury.)

 5                   THE COURT:     Thank you, Madam Clerk.           Good

 6     morning, everyone.          You may show that the jury is

 7     not, not in the courtroom.              And I've been advised

 8     that we have an evidentiary matter that needs to be

 9     resolved outside of their presence.

10             So all counsel are present and are ready to

11     proceed.       And I'll turn to the Government -- to the

12     State, since Ms. Barnes looks likes she's poised to

13     bring up a matter to the Court.

14                   MS. BARNES:        Your Honor, a witness named

15     Lisa Rush was disclosed by the plaintiff literally

16     on the eve of trial.             We objected.       The plaintiff --

17     the Court's order said that she could be produced

18     by -- put on the stand by the plaintiff.

19             I asked plaintiff's counsel yesterday about

20     her, and he declined to advise us what the

21     foundation and substance of her testimony would be.

22     She is not a state employee, she is an outsourced

23     employee who works at the security guard stand at

24     the front of the building where BCCS was housed.

25     She's not part of BCCS, and she has no understanding

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 4 of 240
                                                                      215


 1     or duties with respect to the work BCCS does.

 2           Watching plaintiff trundle equipment in and out

 3     and signing security paperwork is not relevant to

 4     any issue in this case.          And we don't know what

 5     she's going to say and we had no opportunity --

 6     excuse me.     We've had no opportunity to investigate

 7     what she's going to say, or take any steps, if

 8     needed, to prepare a witness to rebut, if needed,

 9     what she says, if that's necessary to this case.

10           We are completely in the dark about why a

11     non-state employee security guard has any evidence

12     that is relevant to this case.             And at a minimum,

13     Your Honor, we'd like to be informed of the

14     foundation of her testimony and the substance of her

15     testimony so that we can take steps to defend it if

16     we need to.

17                THE COURT:      Okay.     Thank you, Ms. Barnes.

18           Mr. Baker, you may respond.

19                MR. BAKER:      Thank you, Your Honor.

20           Good morning.

21                THE COURT:      Good morning.

22                MR. BAKER:      Lisa Rush works for, I believe,

23     Universal Protective Services which is now Allied

24     Protective Services.         She works at the Data Center

25     for what use to be the Department of Central

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 5 of 240
                                                                      216


 1     Management Services as a security guard.

 2            Ms. Barnes informed me of who she was after I

 3     had made a visit to that office a couple of weeks

 4     ago.    For the benefit of counsel, her telephone

 5     number is 720-0264.

 6            One of the tasks of Ms. Johnson involved

 7     checking in inventory, maintaining inventory

 8     associated with servers and miscellaneous equipment.

 9     And one of Ms. Rush's jobs involved overseeing or

10     providing security for the room where this inventory

11     was located.      And she would work with Ms. Johnson in

12     checking in inventory.

13            She will say that she saw Ms. Johnson on

14     average of three times a week.             She will say that

15     she seemed to be doing her job fine in terms of

16     maintaining the inventory.           She will say from time

17     to time, Rod Nance would come over and attempt to

18     check up on Ms. Johnson.          And most times, perhaps

19     not all, but most times, what Ms. Johnson had done

20     was accurate.

21            She will also say that after Ms. Johnson left

22     CMS, other individuals would -- would do the duties

23     she was assigned, but it was not only the manager of

24     the Hardware Unit.         Mr. Nance would do it,

25     technicians would do it.          That's the substance of

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 6 of 240
                                                                    217


 1     her testimony.      And it goes to the issue of the

 2     quality of her work in maintaining the inventory.

 3                 THE COURT:       Thank you, Mr. Baker.

 4           Back to you, Ms. Barnes.

 5                 MS. BARNES:       Your Honor, the opinion of a

 6     non-state employee about whether Cheryl Johnson is

 7     doing her job is not relevant.              He has established

 8     no foundation that this witness had any, any input

 9     into Cheryl Johnson's work performance officially.

10     And it is -- I cannot discern what an employee in

11     this position could offer in terms of the official

12     evaluation of Ms. Johnson's work performance.

13           Asking the person at the guard stand to tell

14     this jury whether she's doing her job?              That has no

15     merit whatsoever.          And no place in an employment

16     case.

17                 THE COURT:       Thank you.      Let's --

18                 MR. BAKER:       Quick response --

19                 THE COURT:       -- see what Mr. Baker says to

20     that one.

21                 MR. BAKER:       Carrying Ms. Barnes' argument

22     to its logical conclusion, the only official who

23     could evaluate whether Ms. Johnson was doing or not

24     doing her job would have been Mr. Nance, her

25     supervisor who officially evaluated her.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 7 of 240
                                                                   218


 1           One of the issues in this case is was she doing

 2     her job properly.          One of the components of her job

 3     was maintaining inventory.            This witness has

 4     knowledge about how Ms. Johnson did the inventory

 5     and will -- will assert that it appeared that from

 6     what she observed, seeing her multiple times a week,

 7     she was doing it properly.

 8           And I will agree she's not an official of the

 9     State of Illinois.          But I don't think there's any

10     requirement that she need be an official of the

11     State of Illinois.          If she has some knowledge

12     relevant to how Ms. Johnson did her job, I think

13     she's fair game as a witness.

14                 THE COURT:       One last bite.

15                 MS. BARNES:       Your Honor, Lisa Rush would

16     have no idea whether Mrs. Johnson was doing her job

17     properly.     No idea.       She was not charged with never

18     taking inventory.          She was charged with not

19     following the appropriate procedures that were

20     established by CMS.          There is no foundation for the

21     admission of this testimony.

22                 THE COURT:       Close call, but you'll

23     remember, yesterday we argued as to a particular

24     paragraph in an exhibit.           And I think that there may

25     be a slight nexus between that and what we are

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 8 of 240
                                                                       219


 1     talking about now.

 2           Now, this is a civil case.             And I would rather

 3     err for letting something in than to keep it out

 4     when it should have been allowed.               So on that narrow

 5     basis, I'm going to allow her testimony.               After all,

 6     she is an employee of the state, she's being paid by

 7     the state.

 8                MS. BARNES:       No, she is not.        She is not a

 9     state employee.       She's being paid by a separate,

10     outsourced security company.

11                THE COURT:      But she's working for the

12     state.    She is working at the same site as where the

13     plaintiff has been employed.               And there is a narrow

14     nexus that I think is permissible.               And so I'm going

15     to allow it.      The motion is denied.

16           Are we ready now for the jury?             Anything else?

17     Any other crumbs to be disposed of?

18           All right.     Then I'll ask the Court Security

19     Officer to bring the jury in.

20           (The jury entered the courtroom.)

21                THE COURT:      Thank you, please be seated,

22     ladies and gentlemen.

23           And good morning to all of you.             Hope you're

24     all rested and ready to go.           Ready to tear up the

25     road.    Excellent.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 9 of 240
                              HIGGERSON - DIRECT                 220


 1           We did have one minor matter that I had to take

 2     out of your presence.         It has been resolved and we

 3     are ready to hit the road.

 4           So, everyone is in place now.         And, Mr. Baker,

 5     to the plaintiff.

 6                 MR. BAKER:     Thank you, Your Honor.

 7           We would like to call Jo Higgerson.

 8                 THE COURT:     Very well.

 9           Come right up here, please, and be sworn by

10     Madam Clerk.

11           (The witness was sworn.)

12                 THE COURT:     Would you come right up here

13     and have the second best seat in the house.

14                         JO HIGGERSON

15     called as a witness herein, having been duly sworn,

16     was examined and testified as follows:

17                         DIRECT EXAMINATION

18     BY MR. BAKER:

19           Q.   Good morning, Ms. Higgerson.

20           A.   Good morning.

21           Q.   Would you state your name and address for

22     us?

23           A.   Jo Higgerson, 249 Maggie, Springfield,

24     Illinois.

25           Q.   And for the record, what is your race?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 10 of 240
                                  HIGGERSON - DIRECT                  221


 1           A.    Caucasian.

 2           Q.    Where are you employed presently?

 3           A.    The -- Department of IT Services.            We just

 4     changed, it was Central Management Services.

 5           Q.    Gotcha.     So how long did you work for

 6     Central Management Services?

 7           A.    Probably eight years.

 8           Q.    And did you work in the Bureau of

 9     Communication and Computer Services?

10           A.    Yes.

11           Q.    Last year, 2017, what was your job there?

12           A.    I worked on the Remedy system.            So it is a

13     ticketing system that technicians get their work

14     from.      I do the data management for that.

15           Q.    Okay.     And what -- what does your job do

16     with respect to the Remedy system?

17           A.    I do integrations.        So the data that's from

18     the ticketing system, propagating it out to other

19     systems to use.

20           Q.    My understanding, and correct me if I'm

21     mistaken, but my understanding is that the Remedy

22     system would track the life of a ticket from the

23     time it's opened to the time it's closed?

24           A.    That's correct.

25           Q.    And in that respect, it would identify the

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 11 of 240
                                  HIGGERSON - DIRECT            222


 1     various components or parts associated with

 2     performing the work required of the ticket?

 3           A.   Yes; that's correct.

 4           Q.   And it would identify who was assigned the

 5     task, what the task was, when it was opened, when it

 6     was completed; is that correct?

 7           A.   That is correct; yes.

 8           Q.   We've -- we've talked earlier in this case,

 9     I'll represent to you, about some various

10     terminology in a CMS situation.

11           With respect to the Remedy system, what is a

12     task?

13           A.   A task is a job that's assigned to a person.

14     There can be a whole change, which is several tasks

15     that work together to get one job done.

16           Q.   So it would be a component of work that's

17     required to be performed to complete a ticket?

18           A.   Yes.

19           Q.   And with respect to a ticket, could there be

20     multiple tasks in the ticket?

21           A.   Yes.

22           Q.   And the Remedy system tracks who was

23     assigned the ticket?

24           A.   Correct; yes.

25           Q.   Okay.    In -- I guess it was last year, in

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 12 of 240
                                  HIGGERSON - DIRECT                  223


 1     2017, were you requested by Ms. Johnson to prepare

 2     certain reports through the Remedy system?

 3           A.    Yes.

 4           Q.    And do you recall what reports you were

 5     requested to prepare?

 6           A.    She wanted reports on each one of the

 7     supervisors in the servers area.                Only the tickets

 8     that were assigned to them, not to their

 9     subordinates.

10           Q.    Okay.     And were you able to generate such

11     reports?

12           A.    Yes.

13           Q.    Can you tell us how you went about doing

14     that?

15           A.    I have access to the database which stores

16     all of the tasks, changes -- there's actually three

17     kind of tickets:         Tasks, changes, and help desk

18     tickets.      And so I pulled all of them -- Cheryl --

19     there was several iterations of her name at one

20     point in the system.           So we pulled -- I pulled all

21     of the data for each one of the iterations of her

22     name.      And most of them were help desk tickets that

23     she had asked for help for, not something that she

24     was tasked out.         So it came down to like one name

25     basically.         And then I pulled the tickets for the

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 13 of 240
                                  HIGGERSON - DIRECT                 224


 1     other two supervisors as well.               That were assigned

 2     directly to them.

 3            Q.   Was one of those supervisors Ed Gordon?

 4            A.   It was.

 5            Q.   All right.      You identified three different

 6     types of tickets?

 7            A.   Uh-huh.

 8            Q.   Let's talk about each for a moment, if we

 9     could.      What is a help desk ticket?

10            A.   A help desk ticket is when you are -- as a

11     user, you're having trouble doing something, so you

12     call in.      Need your password changed is a simple

13     one.     You call and you can't access something is

14     another example of that.           And it's impeding your

15     work right away, so --

16            Q.   So there has to be some repair made?

17            A.   Yes.

18            Q.   Okay.     And what is a change ticket?

19            A.   And that's more involved because it's like

20     installing a server.           Which would be kind of like if

21     you were putting a PC together at home, you've got

22     your cables and all of your -- where your mouse

23     needs to be plugged in and all of that.               So there's

24     different tasks that go with a change, like

25     installing a server.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 14 of 240
                                  HIGGERSON - DIRECT                  225


 1           Q.   All right.       And then did you refer to a task

 2     ticket?

 3           A.   Yeah.    That's the different things like

 4     plugging in the cable.           And I'm kind of simplifying

 5     this, but I mean plugging in the cable.              There's

 6     kind of a shelf store thing that servers sit on, so

 7     you have to construct the shelf and plug it into the

 8     network so it can hit -- so that people can get to

 9     it.    Or their servers can get to it.

10           Q.   And when a task ticket is assigned to a

11     person, is that the person that performs the task?

12           A.   Yes.

13           Q.   What I would ask you to do is to go to

14     Exhibit 27.

15           A.   In this?

16           Q.   Here, let me help you.

17           You got it right.

18           I got it wrong.         Would you go to Exhibit 31.

19           A.   Yes.

20           Q.   Would you identify that document for me?

21           A.   And this is one of the reports that I

22     generated.

23                 THE COURT:       What's that?

24           A.   Yeah, this is one of the reports that I

25     generated for her.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 15 of 240
                                  HIGGERSON - DIRECT               226


 1           Q.   And what is this -- what is this report

 2     supposed to reflect?

 3           A.   This one in particular is the tasks that

 4     were actually assigned to Ed Gordon.

 5           Q.   During what time period?

 6           A.   Oh.     It's November 1st of 2006, to

 7     December 31st of 2008.

 8           Q.   All right.       Your Honor, I'd like to offer

 9     Exhibit 31 into evidence.

10           (Court reporter requested clarification?)

11                 MR. OKON:       No objection, Your Honor.

12                 THE COURT:       It's allowed.

13           (Plaintiff's Exhibit 31 admitted.)

14           Q.   I want to talk to you about the format on

15     the first page.

16                 THE COURT:       Move that over a little bit to

17     the left, would you please, Mr. Baker.

18                 THE CLERK:       You want the annotations to go

19     away --

20           Q.   Okay.     Thank you.

21           In the left-hand side of Exhibit 31 there is

22     what I believe is a column that's headed Task ID; am

23     I correct?

24           A.   Yes.

25           Q.   And what -- what is the information that's

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 16 of 240
                                  HIGGERSON - DIRECT                227


 1     in that column?

 2           A.    That's just the number, the ticket number so

 3     the system keeps track of the tasks.

 4           Q.    All right.      And the next column is Group.

 5     Would that be the group the ticket was assigned to?

 6           A.    Yes.

 7           Q.    All right.      And then the next heading is

 8     Implementer.        Mr. Gordon's name appears beneath

 9     that.      What is that?

10           A.    That is the person who is working on the

11     task.

12           Q.    Okay.    That would be the person assigned the

13     ticket?      The owner of the ticket?

14           A.    Yes.

15           Q.    And then the next column is Name.         What

16     is -- what is in that column?

17           A.    That's the person who requested the work to

18     be done.

19           Q.    Okay.    And that could be someone from a

20     different state agency?

21           A.    Yes; that's correct.

22           Q.    And then the next column is Create date.         Is

23     that the date the task ticket was created?

24           A.    That is correct; yes.

25           Q.    All right.      And then the next -- the next

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 17 of 240
                                  HIGGERSON - DIRECT                228


 1     section to the far right is identified as Workload.

 2     What does the workload refer to?

 3           A.   It's work log.        What it is is when people

 4     have comments about the ticket who are working on

 5     it, sometimes it's somebody who's not even working

 6     on it, but they put it in there so that the person

 7     who is working on it can see maybe some progress or

 8     something that they may not have known that would

 9     help them in later tasks.            Or just to document

10     exactly the chain of events.

11           So there may be some things that aren't

12     represented in there.           It just depended on the

13     technician, if they felt like they needed to put

14     something in for other people to know.

15           Q.   Okay.   Now, we're gonna be talking about

16     some other reports in a few minutes.

17           A.   Okay.

18           Q.   Is the format for each of the reports you

19     did about the same as what we've just talked about

20     with this particular report?

21           A.   Yes, it is.

22           Q.   Okay.   Now, does this report identify the

23     number of tickets that was assigned -- that were

24     assigned to Ed Gordon, task tickets, between

25     November 1, 2006, and December 31, 2008?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 18 of 240
                                  HIGGERSON - DIRECT                     229


 1           A.   Yes.

 2           Q.   And go to the last page of this document.

 3     What were the total number of task tickets assigned

 4     to Ed Gordon during that time period?

 5           A.   75.

 6           Q.   By the way, how many pages is this report?

 7           A.   I don't see page numbers.             Oh, is it --

 8     well, yeah, I don't see a page number.

 9           Q.   Okay.

10                 THE COURT:       Do you have a particular point

11     that you're pointing to here?                That you can point

12     out to her?

13           Q.   No, I don't.        I just asked if she knew the

14     number of pages.

15           Is this a complete copy of the report you

16     generated for Ed Gordon dealing with task tickets

17     assigned to him?

18           A.   Yes.

19           Q.   Okay.    I would ask that you go to Exhibit --

20     I believe it's Exhibit 30.

21           Exhibit 30 appears to be a three-page document;

22     am I correct?

23           A.   Yes.

24           Q.   Is this a portion of a report you generated

25     at Ms. Johnson's request?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 19 of 240
                                  HIGGERSON - DIRECT          230


 1           A.   Yes.

 2           Q.   And what does that report refer to?

 3           A.   The task tickets for Cheryl.

 4           Q.   Okay.    During what time period?

 5           A.   This November of 2008, it looks like from --

 6     it was pulled for the same time period as the ones

 7     for Ed, so --

 8           Q.   It looks like the last entry was in August

 9     of 2012; does that look about right to you?

10           A.   Yeah.

11           Q.   So that would be a report of task tickets

12     issued to Cheryl Johnson during a span of just about

13     four years; am I correct?

14           A.   That's correct.

15           Q.   How many task tickets were issued to her

16     during that time span?

17           A.   3727.

18           Q.   How much?

19           A.   3727.

20           Q.   3,727?

21           A.   Yes.

22           Q.   Okay.    If we had the complete report here,

23     do you know how many pages it would be?

24           A.   I actually don't know because the work logs

25     are different lengths, so it kind of depends.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 20 of 240
                                  HIGGERSON - DIRECT                  231


 1           Q.   Okay.   Would you go to Exhibit 33 for me,

 2     please.     Can you identify that document?

 3           A.   And that's help desk tickets for Ed Gordon

 4     November of 2006 to December of 2008.

 5           Q.   And it talks about related tasks.             What are

 6     related tasks?

 7           A.   The tasks that need to be done to finish a

 8     help desk ticket.

 9           Q.   So this document identified both help desk

10     tickets assigned to Ed Gordon and tasks related to

11     those tickets that were assigned to Ed Gordon?

12           A.   Correct.

13           Q.   And that covers a little over a two year

14     time span; am I correct?

15           A.   That is correct.

16           Q.   And if you know, does that basically cover

17     the time period he was the manager of the Hardware

18     Unit?

19           A.   I think so.

20           Q.   Okay.   This is a 23 page document; am I

21     correct?

22           A.   Yes, because page 1 of 23.           Sorry.

23           Q.   What were the total number of help desk

24     tickets assigned to Ed Gordon during that time

25     period?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 21 of 240
                                  HIGGERSON - DIRECT            232


 1           A.   70.

 2           Q.   And what were the total number of related

 3     tasks assigned to Ed Gordon during that time period?

 4           A.   One.

 5           Q.   Could you turn to Exhibit 28 for me, please.

 6           Your Honor, I don't believe I've offered

 7     Exhibits 30 and 33, and I'd like to do that at this

 8     time?

 9                 MR. OKON:       No objections, Your Honor.

10                 THE COURT:       Admitted.

11           (Plaintiff Exhibits 30 and 33 admitted.)

12           Q.   Can you identify Exhibit 28 for me?

13           A.   That's help desk tickets for Cheryl Johnson.

14           Q.   All right.       And that was one of the reports

15     which you prepared?          What time period does it cover?

16           A.   The same -- well, it's November of 2008 and

17     then it goes to like August of --

18           Q.   2012?

19           A.   2012; yeah.

20           Q.   Your Honor, I'd like to offer into evidence

21     Plaintiff Exhibit 28.

22                 MR. OKON:       No objections, Your Honor.

23                 THE COURT:       Admitted.

24           (Plaintiff Exhibit 28 admitted.)

25           Q.   Exhibit 28 is a four-page document; am I

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 22 of 240
                                  HIGGERSON - DIRECT               233


 1     correct?

 2           A.   Mm-hmm.

 3           Q.   Is that the complete report?

 4           A.   No.

 5           Q.   I'm going to bring to you some paper.          And

 6     my question is, after you look at it, if the

 7     documents I'm providing you are a complete copy of

 8     Exhibit 28?

 9           A.   Okay.     That appears to be the case.

10           Q.   Okay.

11           A.   Without going through every one.

12           Q.   I won't ask you to do that.

13           A.   Thank you.

14           Q.   Your Honor, I'd like to offer the documents

15     which are also identified as Exhibit 28.

16                 THE COURT:       Say that again, would you,

17     Mr. Baker?

18                 MR. BAKER:       I'd like to offer, as a

19     supplement to Exhibit 28, the documents which

20     Ms. Higgerson has just reviewed.

21                 THE COURT:       All right.

22                 MR. OKON:       No objection, Your Honor.

23                 THE COURT:       They are admitted then.

24           (Supplement to Plaintiff Exhibit 28 admitted.)

25                 THE COURT:       What number is that again,

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 23 of 240
                                  HIGGERSON - DIRECT                   234


 1     Mr. Baker?

 2                 MR BAKER:       I believe it's Exhibit 28.

 3                 THE COURT:        So 28 that we have in the main

 4     book is merely a recap?

 5                 MR. BAKER:        It is the first page and I

 6     believe the last two pages of Exhibit 28.

 7                 THE COURT:        All right.     Fine, okay.

 8           And what you have just had her identify and

 9     which has been admitted are the details?

10                 MR. BAKER:        That's the complete report.

11                 THE COURT:        All right, fine.     As long as

12     we're clear on that.

13           Q.   (BY MR. BAKER:)        Ms. Higgerson, how many

14     help desk tickets was assigned to Cheryl Johnson

15     during the time period covered by this report?

16           A.   So 2744.

17           Q.   2,744?

18           A.   Hm-mmm.

19           Q.   And how many related tasks were assigned to

20     Cheryl Johnson during that same time period?

21           A.   1845.

22           Q.   Okay.     1,845?

23           A.   1846 maybe.        I can't read that.

24                 THE COURT:        One thousand what?

25           Q.   I think we're having trouble reading the

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 24 of 240
                                  HIGGERSON - DIRECT                    235


 1     last digit, it's either --

 2           A.   1846, I think.        I apologize.

 3           Q.   That's okay.

 4           I'm going to ask that you turn to Plaintiff

 5     Exhibit 32 in the book.

 6           Can you identify that document for me?

 7           A.   So that's help desk tickets for Ed Gordon.

 8     And it looks like it starts on July 2007 and goes to

 9     the --

10           Q.   Are you looking --

11           A.   I'm sorry.

12           Q.   Are you looking at Exhibit 32?

13           A.   I thought I was.         Maybe I'm off one.      I

14     apologize.

15           Oh, change tickets for Ed Gordon.

16           Q.   All right.       Can you identify what this

17     report is?

18           A.   It's change tickets for Ed Gordon between

19     November of -- no, September of 2007 to --

20           Q.   Let me --

21           A.   I was starting with this.            This says

22     November of 2006 to December of 2008.

23           Q.   All right.       Sorry; you threw me off here.

24           A.   Sorry.

25           Q.   Let's go back and start again.            This is a

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 25 of 240
                                  HIGGERSON - DIRECT               236


 1     report you prepared?

 2           A.   Yes.

 3           Q.   And as I understand it, it's a report of

 4     change tickets with related tasks assigned to Ed

 5     Gordon between November 1, 2006, and December 31,

 6     2008 --

 7           A.   That's correct.

 8           Q.   -- am I correct?         And it looks like it's a

 9     51-page report?

10           A.   Okay.    Yeah.      Oh, it says, I'm sorry, 1 to

11     51.    I apologize.

12           Q.   Okay.    I'm not gonna make you count them.

13           If you go to, I believe it is the second to

14     last page of that report.            During that two plus

15     years time span, how many change tickets were

16     assigned to Ed Gordon?

17           A.   41.

18           Q.   And how many related task tickets were

19     assigned to Ed Gordon?

20           A.   Ten.

21           Q.   Okay.

22                 THE COURT:       How many?

23           A.   I'm sorry.       Ten.

24           Q.   Ten.

25                 THE COURT:       Thank you.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 26 of 240
                                  HIGGERSON - DIRECT              237


 1           Q.   Your Honor, I'd like to offer Exhibit 32?

 2                 MR. OKON:       No objection, Your Honor.

 3                 THE COURT:       Admitted.

 4           (Plaintiff Exhibit 32 admitted.)

 5           Q.   I may have already asked you this, but at

 6     the risk of redundancy, I'm going to ask it again.

 7     What is a related task?

 8           A.   It is -- it is a -- a job or whatever that

 9     someone has to do to get the change done.            It's a --

10           Q.   Okay.

11           A.   -- I want to say task, but that's redundant,

12     but --

13           Q.   All right.       Can you go to Exhibit 29 for me,

14     please.

15           Is Exhibit 29 a portion of a report you

16     prepared?

17           A.   Yes.

18           Q.   And that is -- is that report one for

19     related -- for change tickets and related tasks for

20     Cheryl Johnson?

21           A.   Yes; that is correct.

22           Q.   And what time period does that cover?

23           A.   So that is 2008 to 2012.

24           Q.   Okay.    November 2008 to August 2012, okay.

25           This is a three-page document?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 27 of 240
                                  HIGGERSON - DIRECT            238


 1           A.   Uh-huh.

 2           Q.   Can we agree that this is not the entire

 3     report?

 4           A.   Correct.

 5           Q.   Okay.     How many change tickets were assigned

 6     to Cheryl Johnson during that time period?

 7           A.   Like 1245.

 8           Q.   1,245?

 9           A.   Hm-mmm.

10           Q.   Is that yes?

11           A.   Yes.

12           Q.   Okay.

13           A.   I'm sorry.

14           Q.   And how many total task tickets were

15     assigned to her during that time period?

16           A.   2100.

17           Q.   Okay.     Your Honor, I'd like to offer

18     Exhibit 29 into evidence.

19                 MR. OKON:       No objections, Your Honor.

20                 THE COURT:       Admitted.

21           (Plaintiff's Exhibit 29 admitted.)

22           Q.   Can you go to Exhibit 34 for me, please.      Is

23     that another report you prepared?

24           A.   Yes.

25           Q.   And what does that report reflect?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 28 of 240
                                  HIGGERSON - DIRECT              239


 1           A.   I'm sorry, what?

 2           Q.   What is the subject matter of that report?

 3           A.   It's Ed Gordon's task tickets for

 4     November 2008 to August of 2012.

 5           Q.   Okay.     So a little less than a four year

 6     time span.        This is a three-page document.     Can we

 7     agree that there are more pages to the real report

 8     than three?

 9           A.   Yes.

10           Q.   Okay.     So during that time period, how many

11     task tickets were assigned to Ed Gordon?

12           A.   125.

13           Q.   Okay.

14                 THE COURT:       How many?

15           A.   125.

16           Q.   125.     I'd like to offer Exhibit 34 in

17     evidence.

18                 MR. OKON:       No objections, Your Honor.

19                 THE COURT:       Admitted.

20           (Plaintiff's Exhibit 34 admitted.)

21           Q.   Would you turn to Exhibit 35, please.         Can

22     you identify that document?

23           A.   So that's the change -- the change report

24     for Ed Gordon, November of 2008 to August of 2012.

25           Q.   Okay.     And that is, again, a roughly

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 29 of 240
                                  HIGGERSON - DIRECT                240


 1     four-year time span.           If you know, is this a portion

 2     of that report or the entire report?

 3           A.   It might be the entire one.           I'm not -- it

 4     appears it might be the entire one.              I'm not

 5     positive.

 6           Q.   All right.       During the period of time

 7     covered by that report, how many change tickets were

 8     issued to Ed Gordon?

 9           A.   17.

10           Q.   And during that time period, how many task

11     tickets were issued to Ed Gordon?

12           A.   14.     It might be 12.       It's so tiny.

13           Q.   Okay.

14                 THE COURT:       What is the difference between

15     a task ticket and a change ticket?

16           A.   There are -- a change ticket is an entire --

17     entire job, an entire installation.              It's like

18     having a server installed, or you -- if you bought a

19     PC at Best Buy and then you got home, you have

20     different steps that you have to do to put that PC

21     together and to get it to work.              Those would be the

22     tasks.     And the change would actually be installing

23     the PC.     And that's kind of simplified, but -- does

24     that make sense?

25           Q.   So the change ticket would encompass the

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 30 of 240
                                  HIGGERSON - DIRECT             241


 1     entire project?

 2           A.    Hm-mmm.   Yes.

 3           Q.    And the task ticket would be one of the

 4     steps or components that needed to be undertaken to

 5     complete the entire project?

 6           A.    Yes; correct.

 7                  THE COURT:      Thank you.

 8           Q.    Could you go to Exhibit 36 for me, please.

 9     Can you identify that document?

10           A.    Help desk report for Ed Gordon

11     November 2008, August 2012.

12           Q.    And does that identify -- excuse me.

13           Does that identify help desk tickets issued to

14     Ed Gordon during that four-year time period?

15           A.    I think so -- this doesn't even -- well --

16     okay.      Yes, I guess so.

17           Q.    And does it identify task tickets issued to

18     Ed Gordon in connection with the help desk tickets?

19           A.    It should; yes.

20           Q.    How many help desk tickets were issued to Ed

21     Gordon during that four-year time span?

22           A.    It's so small, I can't really read it.    I

23     think it's 150.

24           Q.    Okay.

25           A.    I can't tell.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 31 of 240
                                  HIGGERSON - CROSS                 242


 1            Q.   And how many task tickets were issued to

 2     him?

 3            A.   Zero.

 4            Q.   Okay.     Your Honor, could I have just a

 5     moment?

 6                 THE COURT:       Surely.     Of course.

 7                 MR. BAKER:       I have no further questions.

 8            Thank you, Ms. Higgerson.

 9                 THE COURT:       You may cross.

10                 MR. BAKER:       Oh, Your Honor.

11                 THE COURT:       Yeah.

12                 MR BAKER:       I would like to offer

13     Exhibit 36.         I don't think I've done that.

14                 THE COURT:       Number 36?

15                 MR. BAKER:       Yes.

16                 MR. OKON:       No objections, Your Honor.

17                 THE COURT:       It's admitted.     Thank you.

18                 MR. BAKER:       And 35 as well.

19                 THE COURT:       Okay.     How about that one?   35?

20                 MR. OKON:       No objections, Your Honor.

21                 THE COURT:       It's admitted also.

22            (Plaintiff Exhibits 35 and 36 admitted.)

23                            CROSS EXAMINATION

24     BY MR. OKON:

25            Q.   Good morning, Ms. Higgerson.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 32 of 240
                                  HIGGERSON - CROSS                      243


 1           A.   Good morning.

 2           Q.   I'd like to show you Plaintiff Exhibit 75.

 3                 MR. BAKER:       I'm sorry, what exhibit?

 4                 MR. OKON:       Excuse me.       35.

 5                 THE COURT:       This is 75?

 6                 MR. OKON:       35, Your Honor.        Sorry.   35,

 7     Exhibit 35.

 8                 THE COURT:       Thank you.

 9                 MR. OKON:       Excuse me, let me backtrack.

10     Exhibit 31, I'm starting with.

11                 THE COURT:       Okay.

12           Q.   (BY MR. OKON:)        Do you have that available

13     in front of you, Ms. Higgerson?

14           A.   I do.

15           Q.   And if you recall, you testified that this

16     exhibit, Plaintiff's Exhibit 31, indicates the

17     number of tickets that were assigned in Ed Gordon's

18     name during the approximately '06 to 2008 time

19     period; correct?

20           A.   That's correct.

21           Q.   Does this exhibit identify the number of

22     tickets that Ed Gordon was responsible for during

23     that time period?

24           A.   Absolutely not.

25           Q.   And why do you say that?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 33 of 240
                                  HIGGERSON - CROSS            244


 1           A.   Because he's a supervisor and he is

 2     responsible for all of his employees and their

 3     tickets as well.

 4           Q.   So the number indicated at the end of the

 5     Exhibit 75, which you said was the tickets -- or the

 6     tasks he was responsible for during that time

 7     period, that's not what he was responsible for, is

 8     it?

 9           A.   Correct.    Yeah, he's responsible for his

10     employees as well.

11           Q.   Next I'd like to show you Plaintiff's

12     Exhibit 30.

13           So if you recall, you testified that this

14     exhibit shows that there were approximately 3,727

15     tasks assigned in Ms. Johnson's name during the --

16     I'm not sure, '08 to 2012 time period; correct?

17           A.   Yes; that's correct.

18           Q.   Those 3,727 tasks assigned in her name, does

19     that indicate all tasks that she worked on during

20     that time period?

21           A.   All tasks that she worked on?

22           Q.   Did she -- if all those tasks are in her

23     name specifically, does that mean that she completed

24     all the work associated with those tasks?

25           A.   No.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 34 of 240
                                  HIGGERSON - CROSS           245


 1           Q.   And why is that?

 2           A.   Because she -- you can look in the work

 3     logs, but there's -- there's other things that may

 4     need to be done, and she would go ask that person to

 5     do it.     So it may or may not; I'm sorry.

 6           Q.   Okay.     I'd next like to show you Plaintiff's

 7     Exhibit 33.        And if you recall, these were help desk

 8     tickets assigned in Ed Gordon's name; correct?

 9           A.   That is correct.

10           Q.   And you stated that during the '06 to '08

11     time period, there were approximately 70 help desk

12     tickets assigned in Ed Gordon's name?

13           A.   Correct.

14           Q.   Does that number 70 during that time period,

15     does that represent all of the tickets that Ed

16     Gordon was responsible for as manager during that

17     time period?

18           A.   Absolutely not.

19           Q.   And again, you say absolutely not; why do

20     you say that?

21           A.   Because there were tickets assigned to his

22     employees.     And actually, probably most of the

23     tickets were assigned to his employees, not to him

24     himself.

25           Q.   And just because they're not assigned in his

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 35 of 240
                                  HIGGERSON - CROSS                 246


 1     name within the Remedy system, does that mean he is

 2     not responsible for those tickets as manager of the

 3     group?

 4           A.   Oh, no.     He is responsible to make sure that

 5     those tickets are completed.

 6           Q.   Okay.     And we can go on and on, but do any

 7     of the exhibits that plaintiff's counsel just showed

 8     you, do any of them indicate the work that Ed Gordon

 9     was responsible for concerning tickets and tasks and

10     related tasks?       Do any of those exhibits accurately

11     indicate the responsibilities of Ed Gordon during

12     that time period?

13           A.   It's not a complete picture at all.

14           Q.   Is it even close to a complete picture?

15           A.   No.

16           Q.   Do you know why there are so many tickets in

17     Ms. Johnson's name as opposed to Ed Gordon's name?

18           A.   Not specifically, I suppose, but I know that

19     in my jobs, I've been -- there's been times that

20     I've had projects and my supervisor had to take over

21     my tickets and manage them for me, and he would put

22     in the -- just to keep things going, like put in the

23     entries and that sort of thing.

24           So there are situations.               The system is

25     flexible enough that there's situations where

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 36 of 240
                                  HIGGERSON - CROSS                 247


 1     different people are assigned the tickets based

 2     on -- on what the needs are of the area.

 3           Q.   Okay.    And at the start of your testimony,

 4     you described that you collected data upon request

 5     by Ms. Johnson; correct?

 6           A.   Yes.

 7           Q.   And a lot of the data you collected was

 8     actually the plaintiff's exhibits that I just showed

 9     you; is that correct?

10           A.   That is correct.

11           Q.   Was that all the data you collected?

12           A.   No.

13           Q.   Okay.    I'd like to show you what's been

14     marked as Defendant's Exhibit 48.

15                 THE COURT:       Would you like it on the

16     machine?

17           Q.   We had it on her screen --

18                 THE COURT:       All right.      Now we've got 'er

19     up.

20           Q.   Okay.    Ms. Johnson (SIC), what is this?

21     This green, what are we looking at here?

22           A.   Okay.    This is all the reports that I pulled

23     at the request of Ms. Johnson based on what Deb had

24     instructed me to do.

25           Q.   And when you say Deb, are you referring to

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 37 of 240
                                  HIGGERSON - CROSS             248


 1     Ms. Barnes --

 2           A.   Yes.    I'm sorry.

 3           Q.   And Ms. Barnes had instructed you to request

 4     any and all data that was sought after by

 5     Ms. Johnson; is that correct?

 6           A.   That's correct; yes.

 7           Q.   And what -- what type of data did

 8     Ms. Johnson specifically request?

 9           A.   She wanted tickets that were assigned to

10     three supervisors that were in the server area.

11           Q.   And did she request that the data be

12     presented in a specific format?

13           A.   She did.

14           Q.   And what format was that?

15           A.   She wanted the columns that we saw in those

16     reports that came up.          Which didn't include what the

17     actual assignment was, but it did include the work

18     log and who it was assigned to and who requested the

19     work.

20           Q.   And were you able to obtain all the data

21     that Ms. Johnson requested?

22           A.   Yes.

23           Q.   And all the data she requested concerning

24     Ms. Johnson as well as Ed Gordon, is reflected

25     within this exhibit; correct?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 38 of 240
                                  HIGGERSON - CROSS             249


 1           A.   That's correct.

 2           Q.   And, Your Honor, we move to admit

 3     Defendant's Exhibit 48 at this time.

 4                 MR. BAKER:       No objection.

 5                 THE COURT:       It's admitted.

 6           (Defendant's Exhibit 48 was admitted.)

 7           Q.   And could we also publish it for the jury at

 8     this time?

 9                 THE COURT:       Yes, you may.

10           Q.   Okay.     So we are looking at several PDFs

11     here; correct?

12           A.   Hm-mmm.

13           Q.   And the first -- it looks like the first six

14     PDFs include the name Gordon within it; correct?

15           A.   Yes.

16           Q.   Is that reflective of the data you collected

17     concerning Mr. Gordon's tasks and tickets that were

18     assigned to his name?

19           A.   Yes.

20           Q.   And the remainder of the CD are many

21     different PDFs with Johnson within the title;

22     correct?

23           A.   Mm-hmm.

24           Q.   And are those reflective of the data you

25     collected concerning Ms. Johnson's tickets that were

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 39 of 240
                                  HIGGERSON - CROSS                 250


 1     assigned in her name?

 2           A.   Yes.

 3           Q.   Why are there are so many PDFs in --

 4     concerning Ms. Johnson as opposed to Mr. Gordon?

 5           A.   There was a time where there was different

 6     iterations of Ms. Johnson's name.              So it didn't have

 7     the middle initial, had the middle initial.              So she

 8     wanted us to pull that to make sure there wasn't any

 9     extra tickets that weren't included in the pull of

10     her full name.

11           And the reason that -- that they are all on one

12     and it was her full name is because when you call in

13     to make a help desk ticket, so she requested

14     something, sometimes a person I guess didn't find

15     her and so they typed her in again.              But the -- she

16     was part of the Hardware Support Group, and that --

17     that one was Cheryl L. Johnson.

18           So -- but we pulled all of them just to make

19     sure that there wasn't anything, because I felt like

20     that was -- I mean that is a reasonable request,

21     so --

22           Q.   Sure.     So this request was -- was made by

23     Ms. Johnson; correct?

24           A.   Mm-hmm.

25           Q.   And she requested that she wanted you to

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 40 of 240
                                  HIGGERSON - CROSS                  251


 1     search the data under several variations of her

 2     name; correct?

 3           A.   Yes.

 4           Q.   And did any of those other variations come

 5     up with any results for her?

 6           A.   They did not.

 7           Q.   Okay.    For instance, what does this document

 8     show?

 9           A.   This was under one of the names that she

10     requested and that had tickets that she had

11     requested stuff on was C.L. Johnson 2.               But it

12     didn't have anything that was assigned to her under

13     that name.

14                 THE COURT:       Now, Mr. Okon, I'm not sure

15     that the record shows what document we're talking

16     about.

17           Q.   Oh, sure.       This is the PDF titled Excel

18     Johnson's change TSK3 which is within Defendant's

19     Exhibit 48.

20                 THE COURT:       Good.

21           Q.   So you completed the search.         This is one of

22     the variations of the name that Ms. Johnson wanted

23     you to search; correct?

24           A.   Correct.

25           Q.   And it didn't come up with anything;

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 41 of 240
                                  HIGGERSON - CROSS           252


 1     correct?

 2           A.   Correct.

 3           Q.   And that would be true for Excel Johnson

 4     Change TSK 1 through 8; correct?

 5           A.   That is correct; yes.

 6           Q.   Okay.

 7           So you previously went through this with

 8     Mr. Baker.        In the upper left-hand corner, could you

 9     instruct the jury what that number is there?

10           A.   That's the number that I got by those change

11     tickets.

12           Q.   Okay.     So each change ticket has a specific

13     number identified for it; correct?

14           A.   Yes.

15           Q.   And could you go all the way to the right,

16     please.

17           And we discussed the -- the work log history.

18     And what exactly is the work log?

19           A.   It is comments that -- that people who are

20     working on the ticket--some people actually may be

21     not even--but that are germane to the ticket being

22     worked.

23           Q.   And again, for clarity purposes, this is the

24     PDF titled Excel Johnson Change TSK.

25           And so you said there could be technicians or

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 42 of 240
                                  HIGGERSON - CROSS              253


 1     individuals that show up in the work log history,

 2     but that is not indicative of whether or not they

 3     actually worked on the ticket?

 4           A.   That is correct.

 5           Q.   Okay.    Could you please go to page 1,252 of

 6     the PDF.     Can you zoom in on the left side.

 7           And what is this change ticket number?

 8           A.   So it's 280860.

 9           Q.   Okay.    And who was this ticket assigned to?

10           A.   It was assigned to Cheryl Johnson.

11           Q.   And in regards to the work log entry column,

12     does this ticket -- or per the work log entry

13     column, does it indicate all technicians that worked

14     on this ticket that was assigned to Ms. Cheryl --

15     excuse me, Ms. Johnson?

16           A.   No, it does not.

17           Q.   And can you scroll to the next page.

18           So at the top of this ticket -- or this page,

19     excuse me, it's a continuation of the ticket we were

20     just viewing on the previous page; correct?

21           A.   Yes.

22           Q.   And -- and you can see within the work log

23     entry -- oh, at the very bottom of the work log

24     entry of this ticket it says Tina M. Rollins.        Do

25     you know who Ms. Rollins is?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 43 of 240
                                  HIGGERSON - CROSS                 254


 1           A.   I do.

 2           Q.   And who is she?

 3           A.   She was the change manager at the time.           So

 4     she had to either approve the change, or if it was

 5     something that didn't cost any money or didn't --

 6     then she would not necessarily have had to approve

 7     the change.

 8           Q.   So is she a technician that worked on this

 9     ticket?

10           A.   She's not a technician; no.

11           Q.   Okay.

12                 THE COURT:       Now, where -- just a moment,

13     where is her name again?

14           Very good.     Thank you.        Everybody see that?

15     Okay.

16           I'm sure you follow this better than I do.

17     I've got nods both ways.

18           Very good.     Excuse me, Mr. Okon.

19           Q.   I appreciate that.

20           Does this work log entry indicate any work that

21     Ms. Johnson did on this ticket?

22           A.   Yeah, it does look like she did the cabling

23     request.     It's not actual physical work, but it's

24     paperwork.

25           Q.   Okay.   Managerial type work; is that fair?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 44 of 240
                                  HIGGERSON - CROSS                 255


 1           A.   Correct.     Yes.

 2           Q.   Okay.    And again, could you scroll to the

 3     left side so we can look at the ticket number once

 4     more.

 5           So again, this is ticket number 280860;

 6     correct?

 7           A.   Yes.

 8           Q.   Okay.    Next I'd like to show you what's been

 9     marked as Defendant's Exhibit 49.              And this has not

10     been admitted yet nor, obviously, published to the

11     jury.

12             (Court reporter requested clarification.)

13                 THE COURT:       This is 49?

14           Q.   Defendant's Exhibit 49.

15           All right.      Now, Ms. Higgerson, what is this

16     document?

17           A.   This shows the actual screens of the ticket,

18     that specific ticket.          That specific change ticket.

19           Q.   Okay.    And at the request of the Attorney

20     General's Office, were you able to obtain additional

21     information which is not indicated on the data that

22     was requested by Ms. Johnson?

23           A.   Yes; that's correct.

24           Q.   And does this exhibit reflect that

25     additional information that you collected on behalf

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 45 of 240
                                  HIGGERSON - CROSS                  256


 1     of the Attorney General's Office?

 2           A.   It does.

 3           Q.   Okay.    Your Honor, at this time, we'd move

 4     to admit Defendant's Exhibit 49.

 5                 MR. BAKER:       No objection.

 6                 THE COURT:       It's admitted.

 7           (Defendant's Exhibit 49 admitted.)

 8           Q.   And can we publish it at this time?

 9                 THE COURT:       You may.

10           Q.   So at the very top, could you please explain

11     to the jury -- it says page 1522.              Could you please

12     explain to the jury what all that is?

13           A.   So that's what we were -- the ticket that we

14     were just looking at.          And then below that, it's the

15     technicians that were in the work log.               So you saw

16     Cheryl Johnson, John Frye, Mark Jarvis.

17           Q.   So correct me if I'm wrong; you put the text

18     at the top of this PDF in this exhibit; correct?

19           A.   That's correct.

20           Q.   And specifically, this refers to the last

21     ticket we were just looking at within Defendant's

22     Exhibit 48 of Ms. Johnson's data; correct?

23           A.   Yes.

24           Q.   And according to the work log within her

25     exhibit, it only shows that Ms. Johnson, a John

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 46 of 240
                                  HIGGERSON - CROSS             257


 1     Frye, and a Mark Jarvis were associated with

 2     completing a task with that ticket; correct?

 3           A.   Yes.

 4           Q.   But that doesn't paint the full picture of

 5     who actually worked on that ticket, does it?

 6           A.   Correct.

 7           Q.   And -- scroll down.          Keep going.

 8           Now, can you please explain to the jury what

 9     we're looking at within this screenshot here?

10           A.   And this is a screenshot of the actual

11     ticket in our system.          That's as it's presented to a

12     user.

13           Q.   Okay.    So -- within the system, are you

14     referring to the Remedy system?

15           A.   Correct.

16                 THE COURT:       To the what?

17           Q.   The Remedy system?

18           A.   The Remedy ticketing system; yes.

19                 THE COURT:       Oh, Remedy.

20           A.   Yes.

21                 THE COURT:       Thank you.

22           Q.   And the Remedy ticketing system is the

23     ticket -- or the system that managers as well as

24     technicians work and utilize; correct?

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 47 of 240
                                  HIGGERSON - CROSS                   258


 1           Q.   Okay.    Why does this look different than the

 2     ticket data Cheryl requested?                Ms. Johnson

 3     requested?

 4           A.   Because sometimes there aren't work log

 5     entries for everyone single -- every single thing

 6     that's done.       So it doesn't reflect all the

 7     technicians or all the people that were involved in

 8     getting that ticket completed.

 9           Q.   So there could be technicians that worked on

10     the ticket but don't make work log entries; correct?

11           A.   Correct.

12           Q.   There could be individuals that don't work

13     on the ticket that make work log entries; correct?

14           A.   That is correct.

15                 THE COURT:       Wait a minute.        Wait a minute.

16     I'm not sure I understand that.

17           You say there are names that will appear, but

18     they didn't actually work on the ticket?

19                 THE WITNESS:       Yes.

20                 THE COURT:       Why would that be?

21                 THE WITNESS:       Because they put a comment in

22     about the ticket that helped the technician know

23     what to do next.

24           So it may have been -- it probably was an IT

25     person, obviously, but it doesn't necessarily have

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 48 of 240
                                  HIGGERSON - CROSS                    259


 1     to be.     It's like the thing with Tina Rollins that

 2     we looked at earlier.          Tina is the change manager,

 3     or she was at the time, and she didn't actually

 4     physically do any work, she was only responsible for

 5     approving or not approving the change.              So --

 6            And there would be that in other areas as well.

 7     There's a hierarchy of -- because we don't want just

 8     anybody to be able to put out a ticket and spend

 9     money, so there's an approval process.              And

10     sometimes it falls into that and sometimes it does

11     not.     So those names would appear in the work log,

12     and they're not actually somebody who did technical

13     work on the project.

14                 THE COURT:       So that's why there appears to

15     be a layered -- where different people work on

16     something, but they don't really?

17                 THE WITNESS:       Yeah.     Maybe.   And some of

18     them do.     Some of them are things that they were

19     actually working on it.

20            And if I was working on a ticket and it was

21     something that I thought the next guy who's working

22     on it doesn't need to know, I probably wouldn't put

23     it in there.      Because you don't want to waste any

24     time.     But there are things that they do need to

25     know, so those things, you might copy an entire

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 49 of 240
                                  HIGGERSON - CROSS                   260


 1     email in there so that they can see.               And that would

 2     make that four pages long instead of one, but --

 3           Yeah, that's basically -- so it isn't all of

 4     the technicians that worked on it.

 5                 THE COURT:       Okay.    Thank you.

 6           Q.   (BY MR. OKON:)        Does this screenshot

 7     indicate that the same ticket that we were just

 8     looking at in regards to the data that you collected

 9     for Ms. Johnson?

10           A.   Yes.

11           Q.   And that would be ticket number 280860;

12     correct?

13           A.   Yes.

14           Q.   In this column here it says Sequence.            What

15     does sequence refer to?

16           A.   Sometimes there's an order in which you have

17     to do things.       So you can't -- you can't turn it

18     on -- you can't turn the server on until you plug it

19     in, so -- and then sometimes there's things that

20     doesn't matter.       So the server is already up, you

21     can put -- you can be installing two kinds of

22     software at once.          You've got to have your operating

23     system first, Windows 2000.             What is Windows now?

24     But anyway, so -- so there are things that have to

25     be done in a sequence, in order, but there are other

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 50 of 240
                                  HIGGERSON - CROSS             261


 1     things that they could all be done at the same time

 2     possibly.

 3           Q.    And we can see several columns here going

 4     left to right.        Are those the various tasks that

 5     were completed for this -- for this ticket?

 6           A.    That's correct.

 7           Q.    And within this column it says, Implementer

 8     Name.      What does that refer to?

 9           A.    This's the person that was assigned the

10     ticket.

11           Q.    So that would be the technician that

12     completed that task associated with this ticket;

13     correct?

14           A.    Yes.

15           Q.    Could you scroll down the page, please.

16                  THE COURT:      Is that right?

17           A.    Yes.     I'm sorry.     Yes.

18                  THE COURT:      Thank you.

19           Q.    And again, is this a continuation of the

20     screenshot of the same ticket that we were just

21     looking at?

22           A.    It is.

23           Q.    So these are additional tasks that various

24     technicians completed associated with this same

25     ticket; correct?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 51 of 240
                                  HIGGERSON - CROSS                  262


 1           A.   That is correct.

 2           Q.   Okay.     And -- now, there's some additional

 3     text at the bottom of this page.               Could you please

 4     explain to the jury what this text indicates?

 5           A.   So like, for instance, there's all of the

 6     techniques.        So Mark Jarvis did four tasks, John

 7     Frye did three, Cheryl Johnson did two, Neil

 8     Holgerson did one, Keith Klockenga did three.               And

 9     each one of those, there's the supervisor that was

10     responsible.

11           So for Mark's four tasks, Cheryl Johnson was

12     responsible.        For John Frye's three task, Gary Salk

13     was responsible.        For Cheryl L. Johnson's two tasks,

14     Rod Nance was responsible.            Neil Holgerson's one

15     task, Randy Anderson.          Keith Klockenga's three

16     tasks, Randy Anderson.           Vicki Spencer one task, Ed

17     Gordon.     And so on.

18           Q.   So according to Ms. Johnson's data, if you

19     were to look at this ticket and her data, it would

20     indicate that three technicians worked on this

21     ticket; correct?

22           A.   Yeah.     That's kind of how it appears in

23     that.

24           Q.   But that's not a complete picture, is it?

25           A.   No, it is not.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 52 of 240
                                  HIGGERSON - CROSS                263


 1           Q.   Does the data you collected here show a

 2     complete picture of the technicians that worked on

 3     that specific ticket?

 4           A.   It does.

 5           Q.   Okay.    And for instance, as you said, Mark

 6     Jarvis, he did four tasks associated with this

 7     ticket; correct?

 8           A.   Correct.

 9           Q.   John Frye two tasks?

10           A.   Yes.

11           Q.   Ms. Johnson two tasks and so on.          So there

12     were one, two, three, four, five, six, seven, eight

13     different technicians including Ms. Johnson that

14     worked on this ticket; correct?

15           A.   Correct.

16           Q.   And Ms. Johnson was only the responsible

17     supervisor for one of those technicians?

18           A.   Correct.

19           Q.   Okay.    Would you scroll --

20           And again, this is a ticket that is

21     specifically assigned in Ms. Johnson's name;

22     correct?

23           A.   Yes.    I'm sorry, yes.

24           Q.   And this is pulled from the same data that

25     you got Ms. Johnson's data from; correct?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 53 of 240
                                  HIGGERSON - CROSS             264


 1           A.   Yes.

 2           Q.   Okay.    So at the top here it reads page

 3     1,265; correct?

 4           A.   Yes.

 5           Q.   And would that refer to page 1,265 of the

 6     PDF titled Excel Johnson Change TSK?

 7           A.   Yes.

 8           Q.   Which is located within Defendant's

 9     Exhibit 48?

10           A.   Yes.

11           Q.   Okay.    And specifically, that ticket number

12     is what?

13           A.   It's 281702.

14           Q.   Okay.    And according to Ms. Johnson's data

15     you collected, how many technicians worked on that

16     ticket?

17           A.   In the work log you can see comments from

18     Cheryl Johnson, Mark Jarvis, and Roger Londrigan.

19           Q.   Okay.    Scroll down.

20           Are these screenshots of that same ticket

21     referred to on the PDF page we were just speaking

22     about?

23           A.   Yes.

24           Q.   Okay.    And again, this would indicate the

25     various tasks that were completed and the -- and the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 54 of 240
                                  HIGGERSON - CROSS                    265


 1     technician responsible for those tasks; correct?

 2           A.   Correct.

 3           Q.   Okay.    So at the top, everything above that

 4     line, that refers to the data you collected and the

 5     technicians that worked on this same ticket;

 6     correct?

 7           A.   Yes.

 8           Q.   So again, according to Ms. Johnson's data,

 9     there were three technicians that worked on this

10     ticket; correct?

11           A.   Yes.

12           Q.   And this is a ticket, again, that is

13     specifically assigned in Ms. Johnson's name as

14     manager; correct?

15           A.   Yes, that is correct.

16           Q.   And how many different technicians worked on

17     this ticket?

18           A.   One, two, three, four, five, six.

19           Q.   Six different technicians.          And of those six

20     technicians, how many was Ms. Johnson the

21     responsible supervisor of?

22           A.   Just Mark Jarvis.         So just one.

23           Q.   You can scroll down.          Keep going.   Go up,

24     sorry.     Yeah.    Right there.

25           Now, I will refer to everything below this

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 55 of 240
                                  HIGGERSON - CROSS               266


 1     line.      So again, this refers to page 2,041 on

 2     Ms. Johnson's data you collected which is titled

 3     Excel Johnson Change TSK within Defendant's

 4     Exhibit 48; correct?

 5           A.    Yes.

 6           Q.    And what is the ticket number within this

 7     ticket?

 8           A.    So 336274.

 9           Q.    And according to Ms. Johnson's data within

10     the work log column, how many different technicians

11     worked on this ticket?

12           A.    The ones that commented were John Frye,

13     Keith Klockenga, Sherry Flynn, and Tad Nall.

14           Q.    Scroll down.

15           And again, these are the tasks that various

16     technicians worked on for this same ticket; correct?

17           A.    Yes.

18           Q.    Okay.

19           According to the data you collected, how many

20     different technicians worked on this ticket?

21           A.    So there was nine it looks like.

22           Q.    And actually, I'm gonna have you scroll up

23     on the next page as well.            I believe there are

24     three?

25           A.    I'm sorry.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 56 of 240
                                  HIGGERSON - CROSS                   267


 1           Q.   There's three more there?

 2           A.   Yes.    Sorry.

 3           Q.   So 12 technicians that worked on this

 4     ticket, but according to Ms. Johnson's there were

 5     three; correct?

 6           A.   Yes, that's all that showed in the work log.

 7           Q.   And again, this is a ticket that is assigned

 8     in Ms. Johnson's name?

 9           A.   Correct.

10           Q.   And of those 12 different technicians, how

11     many technicians was Ms. Johnson the immediate

12     supervisor of?

13           A.   You know, I wrote two, but actually, I put

14     Cheryl down as Cheryl's boss and that's not true,

15     it's Rod Nance.       So --

16           Q.   So that would be --

17           A.   So really one.

18           Q.   So one of the 12 technicians that

19     Ms. Johnson was the responsible supervisor for that

20     ticket?

21           A.   Yes.

22           Q.   If you could scroll down --

23                 THE COURT:       Did you say responsible to or

24     responsible for?

25           Q.   Responsible for.         Yes.     Thank you.   She was

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 57 of 240
                                  HIGGERSON - CROSS                268


 1     the responsible supervisor for that technician?

 2                 THE COURT:       Thank you.

 3           Q.   Okay.    So here, this would be page 2 on the

 4     PDF we've been referring to within Ms. Johnson's

 5     data you've been collected; correct?

 6           A.   Yes.

 7           Q.   What is this ticket number?

 8           A.   This is help desk 347487.

 9           Q.   And you will did a search within the Remedy

10     system right there; correct?             The same ticket?

11           A.   Yes, exactly.

12           Q.   And according to the work log entry within

13     Ms. Johnson's exhibit, how many technicians worked

14     on that ticket?

15           A.   Five.

16           Q.   Okay.    If you could scroll down.

17           So here, how many technicians per the data you

18     searched, the complete data, how many technicians

19     worked on this ticket?

20           A.   Six.

21           Q.   And of those six technicians, how many was

22     Ms. Johnson the responsible supervisor for?

23           A.   Just Greg Reed.

24           Q.   And again, this is a ticket that is

25     specifically assigned per the Remedy system within

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 58 of 240
                                  HIGGERSON - CROSS                269


 1     Ms. Johnson's name; correct?

 2            A.   That is correct.

 3            Q.   Okay.    And while we're here, why don't I ask

 4     you:    How did you go about collecting these tickets?

 5     Because we seem to be jumping around pages here a

 6     little bit within Ms. Johnson's data?

 7            A.   I tried to get a pretty even representation

 8     of, and I think we were trying to get like 12

 9     because that seemed like so that you could kind of

10     see how they look and what the differences are.

11     Like this one is not that much different.             You know,

12     there's only one difference.             Except that when you

13     realize who the supervisors are, that's something

14     that you didn't see in the work log data and you

15     wouldn't have been aware of had we not pointed that

16     out, but --

17            Q.   And did our office specifically direct you

18     which tickets to select out of the 2,000 or so pages

19     within Ms. Johnson's PDF?

20            A.   No.

21            Q.   Okay.    So at the very bottom of this page it

22     says page 42 within Ms. Johnson's PDF; correct?

23            A.   Yes.

24            Q.   And that refers to the next page if you

25     scroll down.        And within page 42 of the PDF, what

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 59 of 240
                                  HIGGERSON - CROSS                  270


 1     ticket number?

 2           A.   241229.

 3           Q.   And again, it's kind of hard to read there.

 4     Is that the same ticket reflected within the Remedy

 5     screenshot?

 6           A.   Yes.

 7           Q.   And per Ms. Johnson's work log, how many

 8     different technicians worked on that ticket?

 9           A.   Cheryl Johnson and Rebecca were the only

10     ones that commented on that.             Rebecca Stevens.

11           Q.   Okay.     Could you scroll down to the text.

12           Now, per the complete data you collected, how

13     many ticket -- excuse me, how many technicians

14     worked on that same ticket?

15           A.   There were eight.

16           Q.   Eight.     And of those eight, how many was

17     Ms. Johnson's the immediate supervisor for?

18           A.   Just the one, Greg.

19           Q.   And again, this is yet another ticket that

20     was specifically assigned in Ms. Johnson's name;

21     correct?

22           A.   Correct.

23           Q.   Okay.     If you could scroll down.       There.

24           So again, this is page 238 referring to the PDF

25     within Defendant's Exhibit 48; correct?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 60 of 240
                                  HIGGERSON - CROSS                271


 1           A.   Yes.

 2           Q.   And this ticket number 427656; correct?

 3           A.   Correct.

 4           Q.   And per Ms. Johnson's data, how many

 5     different technicians are indicated within the work

 6     log column?

 7           A.   Cheryl L. Johnson, Tad Nall and the Novanis

 8     technician; so three.

 9           Q.   Okay.    And I want to stop you for a second.

10     Could you explain to the jury what the Novanis

11     technician, who they are and --

12           A.   It's a consulting or -- yeah, a consulting

13     firm that's -- agency or firm that's contracted by

14     the state to do hardware installs, troubleshooting,

15     whatever we -- whatever the state needs.             So they're

16     available to the state for -- for help with hardware

17     issues.

18           Q.   So this would indicate that a manager,

19     likely Ms. Johnson, reached out to Novanis for

20     assistance in completing a task with this ticket;

21     correct?

22           A.   Yes.

23           Q.   Okay.    Could you scroll down to our text.

24           So again, within the -- within the data you

25     searched, it shows Ms. Johnson, Tad Nall, and the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 61 of 240
                                  HIGGERSON - CROSS           272


 1     Novanis technician that worked on this ticket;

 2     right?

 3           A.   Correct.

 4           Q.   Okay.    Ms. Higgerson, we could keep going on

 5     through all these tickets, but in summary, how did

 6     the data that you requested compare to the data that

 7     Ms. Johnson requested?

 8           A.   The data that Ms. Johnson requested was kind

 9     of a partial, a portion of what the actual full

10     picture of data that --

11           Q.   So it didn't show what technicians were

12     working on each ticket; correct?

13           A.   Correct.     It did not show all of the

14     technicians that were working on tickets or who the

15     supervisor was that was responsible for the tickets.

16           Q.   In fact, it could even list the name of a

17     person within the work log entry that didn't work on

18     the ticket at all?

19           A.   That is correct.

20           Q.   And all the individuals you have listed

21     within these tickets are the technicians that worked

22     on that specific ticket; correct?

23           A.   Yes.

24           Q.   One moment, Ms. Higgerson.

25           A.   Okay.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 62 of 240
                                  HIGGERSON - CROSS                 273


 1           Q.   And again, these are thousands of tickets

 2     that were specifically in the name of Ms. Johnson;

 3     correct?

 4           A.   Correct.

 5           Q.   Did Ms. Johnson have to do the work

 6     associated with all of those tickets that were

 7     placed in her name for the Remedy system?

 8           A.   No.

 9           Q.   And concerning all the exhibits concerning

10     Ed Gordon that plaintiff's counsel Mr. Baker showed

11     you, do those exhibits indicate all of the tickets

12     that -- all the tickets and tasks that Ed Gordon was

13     responsible for?

14           A.   No, they do not.

15                 MR. OKON:       Okay.    No further questions,

16     Your Honor.

17                 THE COURT:       Thank you, counsel.

18           I think before I come back to you, Mr. Baker,

19     that we could take our morning break at this time.

20     All right?

21           Very well.      Ladies and gentlemen, we're going

22     to stand in recess for about twenty minutes, morning

23     break.     And please enjoy yourselves, but do not

24     discuss the case even among yourselves until it's

25     time to deliberate.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 63 of 240
                              HIGGERSON - REDIRECT              274


 1           All right.      We'll stand in recess for

 2     twenty minutes, everyone.

 3           (A recess was taken.)

 4                 THE COURT:      Thank you, everyone.   Please be

 5     seated.

 6           All right.      Mr. Baker, I believe it is now your

 7     turn to what, re-cross.

 8           No, re-direct.

 9                 MR. BAKER:      Re-direct.

10                           REDIRECT EXAMINATION

11     BY MR BAKER:

12           Q.   You indicated in response to one of

13     Mr. Okon's question that Ed Gordon was personally

14     responsible for all the tickets in his group whether

15     they were assigned in his name or not?

16           A.   Correct.

17           Q.   Would the same thing have been true for

18     Cheryl Johnson?

19           A.   That is correct.

20           Q.   So even if a ticket was not assigned in her

21     name, she would have some personal responsibility

22     for it?

23           A.   The people of her employees; yes.

24           Q.   Okay.   But in this case, there were tickets

25     that were specifically assigned in her name?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 64 of 240
                              HIGGERSON - REDIRECT                   275


 1           A.   Yes.

 2           Q.   She was the manager?

 3           A.   She was the manager of the change.

 4           Q.   Well, she was manager of the group?

 5           A.   Yeah.     No, I'm sorry.         Like a change ticket,

 6     that's what I was trying to -- I think that's where

 7     you were going was the change ticket that she's

 8     responsible for.

 9           Q.   Well, she was responsible for tasks, she was

10     responsible for help desk tickets, she was

11     responsible for change tickets.              And the reports we

12     talked about earlier this morning show that all

13     those tickets were assigned in her name even though

14     she was the manager; am I correct?

15           A.   Well, and I think responsibility here is

16     where we're having a little bit of -- like you're

17     responsible for your employees, the tickets that

18     are -- that your employees -- your supervisor on all

19     the tickets that your employees, you're responsible

20     for them getting that done.

21           And then if there's a change, and as your

22     saying, there's other people on that, you -- there's

23     paperwork and there's checking up that you have to

24     do, but the ultimate responsibility is on the

25     supervisor.        Does that make sense?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 65 of 240
                              HIGGERSON - REDIRECT              276


 1           Q.   Well, maybe.

 2           A.   Okay.

 3           Q.   Are you saying the fact that the tickets

 4     were assigned in Cheryl's name meant she had

 5     something to do with the tickets other than just

 6     being the supervisor?

 7           A.   Say that again, please?          I'm sorry.

 8           Q.   Well, here's my dilemma?

 9           A.   All right.

10           Q.   You said that Mr. Gordon was personally

11     responsible for all the tickets in his group?

12           A.   Mm-hmm.

13           Q.   But the exhibits reflect only a handful of

14     tickets were assigned in his name?

15           A.   Correct.

16           Q.   Ms. Johnson, as the supervisor of the

17     Hardware Unit, would have been responsible for all

18     tickets in her group whether they were assigned in

19     her name or not?

20           A.   Correct.

21           Q.   But in this case, there were thousands of

22     tickets assigned in her name?

23           A.   Correct.

24           Q.   That was done by someone other than her;

25     right?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 66 of 240
                              HIGGERSON - REDIRECT                    277


 1           A.   Yes.

 2           Q.   So the fact --

 3           A.   I'm assuming.      I mine she could assign her

 4     own -- them to herself as well.             I'm sorry.

 5           Q.   Sure.     So the fact that the tickets were

 6     assigned in her name meant something more than she

 7     was just the manager of the group?

 8           A.   Well, and I -- you're responsible

 9     regardless.        So there's different reporting tools,

10     there's different management tools.             So they could

11     be managed a different way.

12           Q.   Okay.     So there's some reason for assigning

13     the ticket in her name other than the fact that she

14     was the manager of the group?

15           A.   That is -- yes.

16           Q.   Okay.

17           A.   Maybe.     I mean I don't know.       I wasn't -- I

18     wasn't in charge of that group.             But I'm just saying

19     that --

20           Q.   Sure.     I understand you don't know.        But

21     that would seem logical, would it not?

22           A.   Yeah.

23           Q.   Normally, when a ticket is assigned in the

24     name of a person, is that person normally the

25     technician that's working on the ticket?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 67 of 240
                              HIGGERSON - REDIRECT                      278


 1           A.   It is typically; yes.

 2           Q.   Have you ever known of a manager being

 3     assigned this many tickets in his or her name other

 4     than Cheryl Johnson?

 5           A.   No.

 6           Q.   Now, I want to --

 7                 THE COURT:      Mr. Baker, I'm not -- I'm not

 8     clear on -- on this business.               Let's examine it so I

 9     do understand it.

10           Now, first of all, I can tell you and I confess

11     that I am not up to snuff on this modern technology.

12     I don't know how to turn this machine on.

13                 MR. BAKER:      That makes two of us.

14                 THE COURT:      Well, good.        We're starting out

15     from scratch.

16           But I -- I simply don't quite understand from

17     the testimony that we've had so far what it means to

18     have your name on there as being responsible, or

19     being my ticket, and the work that's done.               It --

20     this isn't clear to me.          And so I must assume, and

21     maybe wrongly, that there's one or two members of

22     the jury that don't quite understand it either.                  And

23     they're the ones that have to ultimately make the

24     final decision here.

25                 MR. BAKER:      Sure.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 68 of 240
                              HIGGERSON - REDIRECT                   279


 1                 THE COURT:      So I like to be able to at

 2     least be conversant with this as I go through.

 3           So obviously, our witness now, Ms. Higgerson,

 4     is very familiar and understands this business.               Why

 5     don't we go into this question again as to how the

 6     tasks are put out there and -- to me, it's a jumble

 7     at the moment.       I don't quite understand.          If I had

 8     to come in and ask for an explanation of a given

 9     problem, who I would go to.            We have got a list of a

10     whole bunch of people, and I'm not clear on that.

11     I -- I'd like to know.

12           I mean I'd like to know because of the case.                I

13     really wouldn't otherwise.           If that makes any sense.

14                 MR. BAKER:      It makes abundant sense, Your

15     Honor.     I'm in the same boat.            Let me take stab at

16     this.

17                 THE COURT:      Great.

18           Q.   (BY MR. BAKER:)       Let's take a step or two

19     back if we can, Ms. Higgerson.

20           A.   Okay.

21           Q.   In the Wintel Group --

22           A.   Mm-hmm.

23           Q.   -- I believe there were five work units.               Am

24     I correct?

25           A.   I thought Wintel Midrange was -- well, I

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 69 of 240
                              HIGGERSON - REDIRECT                280


 1     guess I just looked at the server stuff, so just the

 2     three, but --

 3           Q.   And each group had -- had technicians?         Am I

 4     correct?

 5           A.   Correct.

 6           Q.   Then each group had a manager?

 7           A.   Mm-hmm.

 8           Q.   Is that -- and the manager, I believe, was

 9     always a Public Service Administrator --

10           A.   Yes.

11           Q.   -- is that correct?         And the manager's job

12     was to supervise the group?

13           A.   Yes.

14           Q.   Okay.     And then we have tickets which, for

15     lack of a better term, are just work orders?

16           A.   Mm-hmm.

17           Q.   And the tickets can be generated from

18     several different sources?

19           A.   Correct.

20           Q.   And tickets are assigned to a unit within

21     Wintel that has the expertise for doing what's

22     required in the ticket?

23           A.   Correct.

24           Q.   All right.      And typically, the manager of

25     the group would assign the ticket to a technician to

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 70 of 240
                              HIGGERSON - REDIRECT                   281


 1     work on?

 2            A.   Well, and I think typically is where you're

 3     going there.        That there are different ways that you

 4     can handle it based on what the workload is and

 5     what -- I mean when I'm -- there's been a couple

 6     times I've been on project work that my manager

 7     ended up taking all of my tickets and updating them

 8     and rerouting things that needed to be done.           So it

 9     is possible -- I mean it is.

10            Q.   Let me ask you this:        In the normal set of

11     circumstances, if there is such a thing --

12            A.   That's the problem.

13            Q.   Is it the technician that normally does the

14     work?

15            A.   The technician that normally does the work;

16     yes.

17            Q.   Okay.    And then --

18            A.   The physical work.

19            Q.   The physical work; sure.

20            A.   Okay.

21            Q.   And then typically, typically, would the

22     ticket be assigned in the name of the technician

23     that does the work?

24            A.   And in most cases I see that.        Not always

25     though.     It depends on what the needs of the area

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 71 of 240
                               HIGGERSON - REDIRECT                282


 1     are.

 2            Q.   Okay.     And then sometimes the work would

 3     require -- well, let me back up here.

 4            A.   Okay.

 5            Q.   Because this gets confusing.         Within a

 6     ticket, and in other words, to complete the work

 7     required by the ticket, tasks have to be performed?

 8            A.   Hm-mmm.

 9            Q.   And the number of tasks would vary depending

10     upon what was required in the ticket?

11            A.   Yes.     What was requested.

12            Q.   And an individual would be assigned to do

13     that task?

14            A.   Yes.

15            Q.   Okay.     Sometimes, not always, but sometimes

16     a task is required to be done by another group?

17            A.   Right.

18            Q.   And I believe some of the tickets that

19     Mr. Okon showed you appear to be tickets that were

20     done by technicians in other groups?

21            A.   Yes.

22            Q.   Okay.     And in the documents that he showed

23     you, on several of them there's a column that says

24     Responsible Supervisor?

25            A.   Correct.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 72 of 240
                              HIGGERSON - REDIRECT                    283


 1           Q.   Is that merely the person that -- that

 2     supervises the technician in that group?

 3           A.   That is the person that's responsible for

 4     making sure that that person gets their job done,

 5     because they are the supervisor.

 6           Q.   Okay.    So, for example, there's a man named

 7     John Frye listed here?

 8           A.   Okay.    Yes.

 9           Q.   And apparently, John Frye was not in Cheryl

10     Johnson's group?

11           A.   Yes.

12           Q.   He was in a group headed by a man named Gary

13     Funk?

14           A.   That's correct.

15           Q.   All right.      So Gary Funk, because he was

16     John's supervisor, was considered the responsible

17     supervisor?

18           A.   Yes.

19           Q.   But that doesn't transfer the owner of the

20     ticket, does it?

21           A.   Okay.    And what the deal is is like, okay,

22     to make the example simple, there's a PC.             And in

23     order for it to be able to talk to other PCs, you

24     have to plug it in, just like you would plug in your

25     cable box at the back of your TV.             So John Frye was

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 73 of 240
                              HIGGERSON - REDIRECT                  284


 1     responsible for that connectivity.

 2           So as -- you know, the ticket is made and it's

 3     got the list of people including John Frye.           And so

 4     John is responsible for looking at his -- his -- he

 5     has a queue that comes up that says, I have this to

 6     do today, this to do today, this to do today.           So

 7     that one comes up and I goes, "Oh yeah, I gotta get

 8     that done, too."       Or not, because there's a bunch of

 9     other stuff.

10           So his supervisor Gary should be looking at all

11     of John's tickets, all of his other employees as

12     well, and seeing, oh, John is kind of lacking on

13     this, so I need to he remind him.             Okay.

14           So let's just say that doesn't happen for some

15     reason either.      Then Cheryl would be looking at the

16     tickets that she's responsible for, whether her name

17     is on it or not, and saying, "Oh, you know, I'm not

18     sure John -- I don't know what happened here, but

19     we're stuck."      And so then she would call John's

20     supervisor or email John or email -- whatever, you

21     know, whatever it took.          You kind of try to stay

22     with the hierarchy, but sometimes you don't or

23     whatever.

24           So she would contact them and go, "Hey, I don't

25     know if this fell through, I'm not sure what

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 74 of 240
                              HIGGERSON - REDIRECT                 285


 1     happened, but it looks like to me --"            And then Gary

 2     would be like, "Okay, well, we've got this many

 3     things to do and I told John he could wait until

 4     tomorrow."        Or whatever the case may be.

 5           But in normal circumstances, it wouldn't be --

 6     she wouldn't need to contact them.            It would be

 7     John's responsibility to get it done.            If John's by

 8     some reason didn't notice it or didn't get it done,

 9     it would be Gary's responsibility to tell him -- or

10     to remind him or work something out with him.

11           Q.   So if --

12           A.   So that's kind of how it worked.

13           Q.   So if John dropped the ball --

14           A.   Yeah.

15           Q.   -- and Gary didn't catch it?

16           A.   Correct.

17           Q.   Then the third area of responsibility is

18     Cheryl to remind them to had to be done?

19           A.   Sure.     Just kind of a level of extra.

20           Q.   Okay.     So getting back to the person who has

21     ownership of the ticket.

22           A.   Yes.

23           Q.   In a typical situation, that's not the

24     manager of the group, is it?

25           A.   Well, there again, it depends on the needs

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 75 of 240
                                HIGGERSON - REDIRECT              286


 1     of the area.         Like I said, I've had that situation

 2     before where I was in project work and my manager

 3     did.    But the norm is that technicians are -- handle

 4     their tickets.

 5            Q.    Okay.

 6            A.    Or are assigned their tickets.

 7            Q.    All right.     Now, as I understand it through

 8     your discussion with Mr. Okon, that you looked at a

 9     handful of tickets that were assigned in Cheryl

10     Johnson's name?

11            A.    Yes.

12            Q.    And I think the number of tickets he talked

13     with you about was 12 or fewer --

14            A.    Yes.

15            Q.    -- am I correct?       So if we go back to these

16     reports that I talked to you about earlier today --

17            A.    Mm-hmm.

18            Q.    -- each report had a total for the number of

19     help desk tickets that were assigned in her name or

20     a number of change tickets that were assigned in her

21     name or a number of tasks that were assigned in her

22     name.       Would that report have been a compilation of

23     all the tickets in the Remedy system that had Cheryl

24     Johnson's name attached to it?

25            A.    They were the ones that were assigned to

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 76 of 240
                               HIGGERSON - REDIRECT               287


 1     her.    It wasn't all of the tickets that she was

 2     responsible for.

 3            Q.   Okay.     So she was responsible for many other

 4     tickets other than those?

 5            A.   Yes.

 6            Q.   Okay.

 7            A.   And so was Ed.

 8            Q.   Right.

 9                 THE COURT:      Would her name be shown on each

10     one of those tickets?

11            A.   No.

12                 THE COURT:      Okay.    This is --

13            A.   I'm sorry.     Each one of the ones that she

14     was assigned, but not each one of the ones that she

15     was responsible for.          Does that make sense?

16                 THE COURT:      Okay.

17            Q.   Okay.     So you -- you talked about tasks that

18     were done under these tickets?

19            A.   Mm-hmm.

20            Q.   And it looks like some of the tasks were, in

21     fact, done by Cheryl Johnson?

22            A.   Correct.

23            Q.   And I don't know how many tasks were in

24     her -- she was assigned that you talked about this

25     morning, but maybe seven or eight, something like

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 77 of 240
                              HIGGERSON - REDIRECT                  288


 1     that?

 2           A.   Okay.

 3           Q.   Would the tasks that were identified in the

 4     report be a compilation of all the tickets that had

 5     tasks assigned to her?

 6           A.   Say that again?       I'm sorry.

 7           Q.   Okay.    I don't have an extra copy of this

 8     document, but some of the documents that Mr. Okon

 9     showed you had an editorial comment that identified

10     the number of tickets that were assigned to

11     Cheryl -- or number of tasks assigned to Cheryl

12     Johnson on a particular ticket?

13           A.   Yes.

14           Q.   Say, for example, the one I'm holding in my

15     hand, she had two tasks.          And others she had tasks

16     as well.     You follow me so far?

17           A.   Yeah, I'm with you.

18           Q.   Now, the reports you prepared that showed

19     her tasks, would that be a summation of all the

20     tasks that were assigned on these tickets to her?

21           A.   I'm still not following you.         I'm sorry.

22           Q.   All right.      That's because it wasn't a good

23     question.

24           Each ticket that was assigned to her in her

25     name.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 78 of 240
                              HIGGERSON - REDIRECT                     289


 1           A.   Okay.

 2           Q.   You have noted with respect to the 12 or so

 3     you pulled how many tasks were assigned to her?

 4           A.   Correct.

 5           Q.   Okay.     If we were to start with the first

 6     ticket assigned to her name and ended with the last

 7     ticket assigned in her name, and -- and took out of

 8     each ticket the tasks that were assigned to her?

 9           A.   Okay, got you.

10           Q.   And added them all up?

11           A.   Okay.

12           Q.   Would that total be what's in the reports?

13           A.   And that is what's in the task report.              The

14     change and task report actually reflects tasks that

15     are in the total task reports.              So it's in there

16     twice.

17           Q.   Okay.     But when you say tasks, whether it's

18     once or twice, it's a total of specific tasks that

19     were assigned to Cheryl on tickets?

20           A.   Yes.

21           Q.   So if, for example, I can't recall the

22     number, but let's assume there were 1500 tasks that

23     were assigned in her name?

24           A.   Hm-mmm.

25           Q.   That would be reflected on the individual

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 79 of 240
                              HIGGERSON - REDIRECT                     290


 1     tickets that were a part of the Remedy system that

 2     showed tasks that were assigned to her?

 3           A.   Yes.

 4           Q.   Okay.    And would the same be true for Ed

 5     Gordon?

 6           A.   Yes.

 7           Q.   So let's assume he had 15 tasks assigned to

 8     him in the report.         If we pulled out all the tickets

 9     assigned in his name and added up all the tasks, it

10     should equal that 15?

11           A.   Correct.

12           Q.   Okay.    How many tickets did you look at in

13     performing the assignment that was requested of you

14     by the Attorney General's Office?

15           A.   You mean the -- the like 12 or whatever to

16     find --

17           Q.   Yeah.

18           A.   I don't -- I don't know really.           I mean I

19     just kind of paged through and hit different areas

20     or whatever and -- so tried to get a good

21     cross-section of different --

22           Q.   So it would have been more or less than a

23     hundred?

24           A.   Yeah, could be.       I'm not -- I don't have an

25     exact number.       I'm sorry.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 80 of 240
                                HIGGERSON - RECROSS                 291


 1            Q.   All right.     How long did it take you to go

 2     through the tickets?

 3            A.   A couple of days.

 4            Q.   I have no further questions.        Thank you,

 5     Ms. Higgerson?

 6                 THE COURT:      Thank you, Mr. Baker.

 7            Mr. Okon.

 8                          RECROSS EXAMINATION

 9     BY MR. OKON:

10            Q.   Just a couple of questions, Your Honor, I

11     think could help clarify a number of things.

12                 THE COURT:      Sure.

13            Q.   Ms. Higgerson, did assigning tickets in

14     Ms. Johnson's case create more responsibility for

15     her as a manager?

16            A.   No.

17            Q.   And you testified that supervisors are

18     responsible for the tickets that are assigned to

19     their group; correct?

20            A.   That is correct.

21            Q.   I'd like to show you what's been marked as

22     Defendant's Exhibit 41.          This has not been admitted

23     yet.    Don't publish.

24            To you recognize this document?

25            A.   I do.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 81 of 240
                               HIGGERSON - RECROSS                    292


 1           Q.   And what is it?

 2           A.   It's summary or -- yeah, I guess summary.

 3     It's counts of tickets based on how many each

 4     manager had for those three server areas.

 5           Q.   And was this document created based on the

 6     data that you collected?

 7           A.   It was.

 8           Q.   And what time period does this reflect?

 9           A.   It's the same, November 2008 to when she

10     left in August of 2012.

11           Q.   And here it indicates tickets assigned to

12     individually Ms. Johnson and Mr. Gordon as well as

13     the group of Ms. Johnson's group and Mr. Gordon's

14     group; correct?

15           A.   Yes.

16           Q.   And, Your Honor, defendant's at this time

17     move to admit Defense Exhibit 41.

18                 MR. BAKER:      No objection.

19                 THE COURT:      It's admitted.

20           (Defendant's Exhibit 41 admitted.)

21           Q.   Could we publish it as well?

22                 THE COURT:      You may.        Put it up there.

23           Q.   So to start, I want to focus on this

24     category.

25           So again, this is the same data you collected

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 82 of 240
                               HIGGERSON - RECROSS                   293


 1     for Ms. Johnson as well as the Attorney General's

 2     Office; correct?

 3           A.   Mm-hmm.

 4           Q.   And here, how many tickets, approximately,

 5     how many change tickets were individually assigned

 6     in Ms. Johnson's name?

 7           You don't have to be exact, but would it be

 8     1,174 plus the 74?

 9           A.   That's what I was looking at.         I guess, yes.

10           Q.   And I would assume because the iteration of

11     her name, there's additional data that came up?

12           A.   Correct.     Yeah, I'm sorry.      I was like --

13     okay.

14           Q.   And then in Ed Gordon's name, how many

15     tickets, change records were individually assigned

16     in Mr. Gordon's name?

17           A.   47.

18           Q.   Okay.     Now, these are change records that

19     were assigned to their groups; correct?

20           A.   Yes.

21           Q.   How many change records were assigned to the

22     technicians within Ms. Johnson's group?

23           A.   So that's 1612.

24           Q.   And how many change records were assigned to

25     the technicians within Mr. Gordon's group?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 83 of 240
                               HIGGERSON - RECROSS                   294


 1           A.   9156.

 2           Q.   And that's 9,156; correct?         And those are

 3     all the tickets he was responsible for as manager;

 4     correct?

 5           A.   Correct.

 6           Q.   Whereas during the same time period,

 7     Ms. Johnson was responsible for 1,612 tickets;

 8     correct?

 9           A.   Yes.

10           Q.   Let's move to individually assigned task

11     records.     And again, there's two variations of

12     Ms. Johnson's name.         And approximately -- you don't

13     have to be exact, but approximately, how many

14     tickets were individually assigned in Ms. Johnson's

15     name?

16           A.   So 3400.

17           Q.   And how many tickets concerning task records

18     were individually assigned in Ed Gordon's name?

19           A.   125.

20           Q.   Now, this reflects the task records that

21     were assigned within each of their groups and the

22     technicians within their groups; correct?

23           A.   Correct.

24           Q.   So during this time period, how many task

25     tickets were assigned to Ms. Johnson's group?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 84 of 240
                               HIGGERSON - RECROSS           295


 1           A.   So 9391.

 2           Q.   And how many task records were assigned to

 3     Mr. Gordon's group?

 4           A.   20,987.

 5           Q.   So again, that is 20,987 task tickets that

 6     Mr. Gordon was responsible for as manager of his

 7     group; correct?

 8           A.   That is correct.

 9           Q.   Whereas Ms. Johnson, as manager of her

10     group, she was responsible for 9,391; correct?

11           A.   That is correct.

12           Q.   And we've also discussed help desk tickets.

13     And again, approximately how many help desk tickets

14     were individually assigned in Ms. Johnson's name?

15           A.   So about 1700.

16           Q.   And how many help desk tickets were

17     individually assigned in Mr. Gordon's name?

18           A.   182.

19           Q.   Same time period, how many help desk tickets

20     were assigned to Ms. Johnson's group?

21           A.   4381.

22           Q.   And how many help desk tickets were assigned

23     to Mr. Gordon's group?

24           A.   14,404.

25           Q.   So again, that would be 14,404 help desk

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 85 of 240
                               HIGGERSON - RECROSS                    296


 1     tickets that Mr. Gordon was responsible for as

 2     manager of his group; correct?

 3           A.   Correct.

 4           Q.   Whereas Ms. Johnson, she was responsible for

 5     4,381 help desk tickets during the same time period?

 6           A.   That is correct.

 7           Q.   And per the data, Mr. Johnson, he was

 8     responsible for a significant amount more tickets

 9     assigned to his group; correct?

10            (Court reporter requested clarification.)

11           Q.   Excuse me.      Mr. Gordon was responsible for a

12     significant amount of more tickets assigned to his

13     group; correct?

14           A.   That is correct.

15           Q.   That regards change tickets; correct?

16           A.   Mm-hmm.

17           Q.   As well as task tickets as well as help desk

18     tickets; correct?

19           A.   Correct.

20                 MR. OKON:      I have no further questions,

21     Your Honor.

22                 THE COURT:      All right.

23                 MR. OKON:      Do you want this up here?

24                 MR. BAKER:      Yeah, keep it.

25                 THE COURT:      All right.      Gone keep it up.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 86 of 240
                              HIGGERSON - REDIRECT            297


 1     Good.

 2                          REDIRECT EXAMINATION

 3     BY MR. BAKER:

 4           Q.   I apologize for having to ask you more, but

 5     I'll try and be brief.

 6           A.   Okay.

 7           Q.   The document that's marked as Defendant

 8     Exhibit 41 that's on the screen, that covers a

 9     little less than a four-year time period?

10           A.   Okay.

11           Q.   And during that four-year time period,

12     Cheryl Johnson was manager of the Hardware Group?

13           A.   That was my understanding -- yeah, I think

14     so.

15           Q.   And during that four-year time period, what

16     was Ed Gordon's job?

17           A.   He was responsible for Software.

18           Q.   Excuse me?

19           A.   Sorry.

20           Q.   Did you make any analysis of the tickets

21     assigned to the Hardware Unit when Mr. Gordon was

22     the manager of that unit?

23           A.   I don't have any statistics on that I don't

24     think.     I'd have to go back and look, but I don't

25     think so.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 87 of 240
                               HIGGERSON - REDIRECT             298


 1            Q.   Okay.     Do you know how many technicians were

 2     assigned to the Hardware Unit during the time period

 3     covered by this document?

 4            A.   There was approximately four.      And the

 5     reason I know that, there was kind of an in and out,

 6     but I looked at it when I was looking at the -- what

 7     was.    And then there's also Novanis and Sentinel

 8     which were agents or companies -- I keep saying

 9     agency.     It's actually a company that's contracted

10     by the state.

11            So kind of unlimited to a certain extent, but

12     then kind of four.         Four actual employees, and then

13     unlimited access to Novanis and Sentinel.

14            Q.   If Ms. Johnson says during most of the time

15     there were three technicians, could you disagree

16     with her?

17            A.   I -- I don't know that I could -- yeah, I

18     don't know.         I did not look specifically at how long

19     each employee was there.          We had org charts, but I

20     didn't.

21            Q.   While Mr. Gordon was the manager of his unit

22     during this four-year time period, do you know how

23     many technicians reported to him?

24            A.   Now, you're saying when he was manager of

25     Software or when he was --

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 88 of 240
                                  JOHNSON - DIRECT                    299


 1            Q.   Correct; Software?

 2            A.   And that I found approximately eight.

 3            Q.   Okay.   I have no further questions.           Thank

 4     you.

 5                 MR. OKON:      No further questions, Your

 6     Honor.

 7                 THE COURT:      Very good.        Thank you.

 8            All right.    You may step down, Ms. Higgerson.

 9     Thank you very much.

10            (The witness was excused.)

11                 THE COURT:      And you may call your next.

12                 MR. BAKER:      Thank you, Your Honor.         I would

13     like to call Cheryl Johnson.

14            (The witness was sworn.)

15                          CHERYL JOHNSON

16     called as a witness herein, having been duly sworn,

17     was examined and testified as follows:

18                          DIRECT EXAMINATION

19     BY MR. BAKER:

20            Q.   Good morning, Ms. Johnson.

21            A.   Good morning.

22            Q.   Is it okay if I call you Cheryl?

23            A.   Please do.

24            Q.   Cheryl, would you state your name and

25     address for us?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 89 of 240
                                  JOHNSON - DIRECT              300


 1           A.   Cheryl H. Johnson, 433 West Jackson Parkway,

 2     Springfield, Illinois.

 3           Q.   By whom are you presently employed?

 4           A.   Illinois Department of Human Services, but

 5     now DOIT Agency/DHS.

 6           Q.   All right.      And when did you go to work for

 7     the Department of Human Services?

 8           A.   In July 1st of 2014.

 9           Q.   Did you ever work for the Department of

10     Central Management Services?

11           A.   Yes, I did.

12           Q.   Can you tell me when you began work at CMS

13     and when your last day of work was?

14           A.   I believe it was November 2006 and then

15     August of 2012.

16           Q.   Okay.    I'd like to talk with you a little

17     bit about your background.

18           A.   Yes.

19           Q.   Where were you born and raised?

20           A.   Springfield, Illinois.

21           Q.   And did you graduate from my school?

22           A.   I did.

23           Q.   Where?

24           A.   Springfield High School.

25           Q.   When?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 90 of 240
                                  JOHNSON - DIRECT                     301


 1           A.   1979.

 2           Q.   After you graduated from Springfield High

 3     School, did you further your education?

 4           A.   I did.

 5           Q.   And can you tell us what you did in that

 6     respect?

 7           A.   I have an Associate of Applied Science in

 8     electronic EDP from electronic data processing from

 9     Lincoln Land Community College.               And then I also

10     have a Bachelors of Science in computer science from

11     University of Illinois at Springfield.

12           Q.   Okay.     I want to talk with you about your

13     work background before you came to CMS.

14           A.   Yes.

15           Q.   After you completed your education -- let me

16     do it this way:        Where did you work immediately

17     before you went to work at CMS?

18           A.   I worked at the Illinois Department of

19     Comptroller.        Illinois Office of the Comptroller.

20           Q.   And how long did you work there?

21           A.   For about three years.

22           Q.   And what was your job at the Comptroller's

23     Office?

24           A.   I was the third shift computer operations

25     manager.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 91 of 240
                                  JOHNSON - DIRECT            302


 1           Q.   And what did you do in that role?

 2           A.   I was responsible for balancing billions of

 3     dollars of budgets for all the state agencies.

 4     Working directly with the Department of Treasury in

 5     anything financial for all the state agencies.

 6           Q.   How many people did you supervise?

 7           A.   Approximately seven or so.

 8           Q.   Why did you leave that position?

 9           A.   I left there because I had been working

10     nights and I wanted a day-time position as a

11     manager.

12           Q.   Before you worked at the Comptroller's

13     Office, where did you work?

14           A.   I worked at the Illinois Department of

15     Veteran's Affairs.

16           Q.   And how long did you work there?

17           A.   For about three years.

18           Q.   And what was your position in that

19     department?

20           A.   I was the Information Systems Software

21     Manager.

22           Q.   And what did you do in that position?     What

23     was your job?

24           A.   I was responsible for all the software and

25     applications for the entire Veteran's Affairs

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 92 of 240
                                  JOHNSON - DIRECT                   303


 1     including the -- the local office and plus 50 field

 2     offices and veteran's homes and hospitals.

 3           Q.   Why did you leave that position?

 4           A.   My position was abolished.            They no longer

 5     had that role anymore.

 6           Q.   When you were in that position, how many

 7     people did you supervise?

 8           A.   I think I had about, at various times, five

 9     or six people that reported directly to me.

10     However, I also had staff that was in the field that

11     was responsible for the applications that they

12     developed out in the field.            That was in the

13     field -- in the central office.

14                 THE COURT:      How many people did she say?

15           Q.   I think five or six.

16           A.   In the central office, but also other people

17     that were out in the field reported to me when it

18     was applications related.           So it varied, the number

19     of people.

20                 THE COURT:      All right.        Did you supervise

21     them?

22           A.   I had to supervise the work that they did

23     out in the field when it was applications related.

24           Q.   Before you were at the Illinois Department

25     of Veteran's Affairs, what type of work did you do?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 93 of 240
                                  JOHNSON - DIRECT               304


 1           A.   I did various computer consulting

 2     assignments.

 3           Q.   Can you be a little more specific concerning

 4     the type of work?

 5           A.   Well, I was mostly a project manager or

 6     project leader on some major corporations; some were

 7     state agencies.       And when I first came back to

 8     Springfield and prior to that, I worked for

 9     companies like Federal Express Corporate, AT&T

10     Corporate, Merrill Lynch Corporate.           Yeah, Federal

11     Express.

12           Q.   And can you tell us a little more about the

13     type of work you did?

14           A.   It was mostly -- it was all applications.

15     Mostly doing the analysis, design, development, and

16     managing projects for new systems that were going to

17     be implemented.

18           Q.   And did you work for various firms?

19           A.   I did.

20           Q.   And were these forms that may have had a

21     contract with a government agency or --

22           A.   I did work at firms that did have contracts

23     with government agencies.

24           Q.   And how long did you do that type of work?

25           A.   I think it was about -- let me see.        About

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 94 of 240
                                  JOHNSON - DIRECT                   305


 1     ten years almost.

 2           Q.   Did you say ten years?

 3           A.   I think so; yeah.

 4           Q.   Prior to doing that type of work, where did

 5     you work?

 6           A.   I worked at the State of Illinois at the

 7     Illinois Department of Public Aid at the time.

 8           Q.   How long did you work for Public Aid?

 9           A.   About four years.

10           Q.   And what was your job there?

11           A.   I was a lead programmer analyst and

12     applications development of junior level

13     programmers.

14           Q.   And can you tell us a little more about what

15     you did in that position?

16           A.   Well, we did the analysis, design, and what

17     they call the full-life cycle development of

18     application systems where we design information that

19     may be -- been done manually and made it automated

20     in the computer system.

21           Q.   Prior to joining CMS, how many years of

22     experience did you have in information technology?

23           A.   I would say -- well, I had actually started

24     in IT when I was in high school.              So I had over

25     25 years of, you know, working in IT some fashion or

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 95 of 240
                                  JOHNSON - DIRECT                  306


 1     another.     My position at -- when I first started at

 2     Public Aid, I was a student intern.            But before

 3     that, I did things like data entry.            So I've always

 4     been in IT.

 5           Q.   Okay.    What was your -- what was your

 6     background in information technology?            Was it

 7     hardware related, software related, programming?

 8     What was it?

 9           A.   Most of my experience has been in software

10     and applications related areas.

11           Q.   Prior to joining CMS, can you describe for

12     us your experience with the hardware aspects of

13     information technology?

14           A.   I had no experience in hardware.

15           Q.   At the time you joined CMS, did you apply

16     for a specific position?

17           A.   Yes.

18           Q.   And what was that position?

19           A.   We were going to do -- they were going to do

20     the consolidation of these different agencies.              And

21     initially, I thought I was gonna be working on HFS

22     agency being consolidated into the Data Center and

23     applications.

24           Q.   Okay.    Was that a software area or a

25     hardware area?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 96 of 240
                                  JOHNSON - DIRECT             307


 1           A.   My initial position was a software area.

 2           Q.   Okay.    So let's talk about your first

 3     position at CMS.

 4           A.   Yes.

 5           Q.   Can you describe what it was?

 6           A.   Well, I worked in an area where I had

 7     experience of doing security for the computer

 8     systems.     What that meant is that when someone

 9     needed access to computer services, then we have to

10     give them what they call security rights in order to

11     be able to read or write to that information on the

12     computer.

13           And that's -- my main focus was giving all of

14     the consolidated agencies that were coming into CMS,

15     the people that work at those agencies, giving them

16     right to, like, database information or to be able

17     to update a file or to read information from a

18     system, something like that.

19           Q.   All right.      Was that a position that was in

20     the Midrange Wintel Group?

21           A.   Yes.

22           Q.   And what was your position title or

23     classification?

24           A.   Public Service Administrator Option 3.

25           Q.   And that was your -- that was your job

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 97 of 240
                                  JOHNSON - DIRECT                 308


 1     classification, I guess?

 2           A.   Yes.

 3           Q.   Did you have a working title in that

 4     position?

 5           A.   I was called the Systems Administration and

 6     Support Unit Manager.

 7           Q.   Okay.     So you managed a unit.      How many

 8     individuals worked in that unit?

 9           A.   I think there were approximately eight

10     people that worked in that unit.

11           Q.   How many?

12           A.   Eight.

13           Q.   And have we -- have we generally talked

14     about what that unit was responsible to do?

15           A.   Yes.     In general; yes.

16           Q.   All right.      At the time you first went to

17     work for CMS in that position, who headed the

18     Midrange Wintel area?

19           A.   I believe Rod Nance was still a part of

20     the -- was the manager of the Midrange Wintel.

21           Q.   Okay.

22                 THE COURT:      Who?

23           A.   Rod Nance.

24           Q.   In your position, how much interaction did

25     you have with Rod Nance?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 98 of 240
                                  JOHNSON - DIRECT                   309


 1           A.   Initially, not very much.

 2           Q.   Was there -- was there some manager,

 3     supervisor that you generally did interaction with?

 4           A.   Yes.

 5           Q.   And who was that?

 6           A.   Don Warren.

 7           Q.   And would you do projects for Mr. Warren?

 8           A.   Yes.

 9           Q.   And did Mr. Warren supervise your work?

10           A.   Yes.    At that point.

11           Q.   And in terms of frequency of communication

12     with the supervisor; did you communicate more

13     frequently with Mr. Warren than any other

14     supervisor?

15           A.   Yes.

16           Q.   During this time period, how frequently

17     would you communicate with Mr. Nance?

18           A.   Not very.       Very seldom.

19           Q.   Okay.    In you doing your job in that

20     position, and in Mr. Nance being the supervisor of

21     the Wintel Group, how frequently would you deal with

22     one another?

23           A.   Not very often at all.

24                 THE COURT:       All right.       Now, just a moment.

25     Mr. Nance is the manager of the group?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 99 of 240
                                  JOHNSON - DIRECT                  310


 1                  THE WITNESS:      Yes.

 2                  THE COURT:     And Mr. Warren was the

 3     supervisor?

 4                  THE WITNESS:      He was Rod Nance's

 5     supervisor.         But I was working directly doing work

 6     on a project where I worked mostly with Don most of

 7     the time.

 8           Q.    (BY MR. BAKER:)      Okay.      Cheryl, can you go

 9     to the white book, Plaintiff's Exhibit 2.

10           A.    Okay.

11           Q.    I think it's already been admitted into

12     evidence.

13           It appears that that covers your first year at

14     CMS; am I correct?

15           A.    Yes.

16           Q.    And during that first year, you were working

17     in this software position?

18           A.    That's correct.

19           Q.    Okay.     In terms of being in a position to

20     evaluate your performance, would Mr. Nance have been

21     in that position?

22           A.    No, not really, because I never saw him that

23     much.      I mostly worked with Don at that time.

24           Q.    Okay.     During the first year you --

25                  THE COURT:     You mean Mr. Warren?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 100 of 240
                                  JOHNSON - DIRECT                311


 1                  THE WITNESS:      Yes, Mr. Warren.

 2                  THE COURT:     All right.

 3                  THE WITNESS:      I'm sorry.

 4           Q.   (BY MR. BAKER:)       During that first year, did

 5      you have to complete a probationary period?

 6           A.   I did.

 7           Q.   And did you successfully complete it?

 8           A.   Yes.

 9           Q.   During that first year, was there any

10      serious criticism about how you were doing your job?

11           A.   No.

12           Q.   Any written reprimands, that sort of thing?

13           A.   No.

14           Q.   Okay.    From time to time, when you were

15      working in that unit, were you given special

16      projects to work on?

17           A.   I did.

18           Q.   Can you give me an example of one of those

19      projects.

20           A.   One of the special projects I had to do was

21      do the research of definitive time solution, where

22      we were bringing in servers from other agencies and

23      they all had their own time clocks.           And one of the

24      researches I had to do was to find a procurement of

25      a definitive time solution that would synchronize

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 101 of 240
                                  JOHNSON - DIRECT             312


 1      all of the time clocks on the all of the servers.

 2           Q.   And who gave you that project?

 3           A.   Mr. Rademacher gave you that project.

 4           Q.   Okay.    We're talking about a new person.

 5      Who was Mr. Rademacher?

 6           A.   That was Don Warren's supervisor.

 7           Q.   Was he the head of the bureau?

 8           A.   Yes.

 9           Q.   And were you able to complete that project?

10           A.   Yes.

11           Q.   Did you receive any criticisms concerning

12      either the timeliness of completing the project or

13      the quality of your work?

14           A.   No.

15           Q.   During the time period you worked in the

16      bureau, did you become familiar, at least in terms

17      of being able to put a name with a face, of all of

18      the managers that worked in the bureau?

19           A.   I think so.

20           Q.   And I'm talking about managers including but

21      not limited to the Wintel Group?

22           A.   Yes.

23           Q.   Roughly how many managers were there?

24           A.   I would say overall over -- not just Wintel

25      Group, and that I would see initially at meetings,

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 102 of 240
                                  JOHNSON - DIRECT             313


 1      were maybe 30 or 40 managers.           Maybe more.

 2           Q.    Okay.    Other than you, were any

 3      African-American females?

 4           A.    No.

 5           Q.    Were any African-Americans?

 6           A.    I think there were two others.

 7           Q.    They were African-American males?

 8           A.    That's correct.

 9           Q.    During your first year at CMS, what building

10      was your office located in?

11           A.    At the Data Center at 201 West Adams.

12           Q.    And what floor was your office located on?

13           A.    On the first floor.

14           Q.    And where were the other managers' offices

15      located?

16           A.    On the second floor.

17           Q.    Okay.    So you -- you worked away from other

18      managers?

19           A.    Well, the other managers, like Don Warren

20      and Kevin Rademacher, they were all on the first

21      floor too.       The bigger managers, I would say of --

22           Q.    Okay.    Where was Rod Nance's office?

23           A.    On the second floor.

24           Q.    Okay.    Would it be a fair statement that you

25      wouldn't even see Rod on a daily basis?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 103 of 240
                                  JOHNSON - DIRECT                   314


 1             A.   The only time I would see Rod on a daily

 2      basis because we had a 15-minute, what they call

 3      stand-up meeting, to get a status of where all the

 4      projects are.        I would see him there.

 5             Q.   Okay.    Let's talk about meetings.        Are you

 6      familiar with the term charter meeting?

 7             A.   Yes.

 8             Q.   And can you tell us what a charter meeting

 9      was?

10             A.   A charter meeting is a meeting that gives

11      you all of the details of a new project that's being

12      implemented.        It talks about what type of project

13      it's going to be, how long it's going to be, what

14      type of equipment is going to be involved, and what

15      groups would need to be involved in the project.

16      And a lot of decisions are made, like what kind of

17      technology we're going to use for that project.

18             Q.   Did you attend charter meetings?

19             A.   I did at first.

20             Q.   And how frequently would you attend those

21      meetings?

22             A.   Whenever they had them.          That -- you know,

23      all the managers would come.

24             Q.   So at those charter meetings, who else would

25      be in attendance?

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 104 of 240
                                  JOHNSON - DIRECT                315


 1           A.   I would see other managers there.         All

 2      the -- from all the different groups, because most

 3      of the times, a project went across multiple groups,

 4      so I would see all the managers from all the

 5      different groups there.

 6           Q.   It that point in time, in your first

 7      position, did you know Ed Gordon?

 8           A.   I did.

 9           Q.   Was Ed Gordon regularly at those meetings?

10           A.   Yes.

11           Q.   Throughout the period of time you held your

12      first position, did you regularly attend charter

13      meetings?

14           A.   I did.

15           Q.   At the time you held your first position,

16      did you regularly attend other meetings?

17           A.   Yes.

18           Q.   Can you give us an example of the types of

19      meetings you would attend?

20           A.   They had for special projects and status

21      meetings.

22           Q.   Would those be special projects that would

23      involve your unit?

24           A.   Yes.

25           Q.   And at any of those special project

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 105 of 240
                                  JOHNSON - DIRECT                   316


 1      meetings, was Ed Gordon ever in attendance at those

 2      meetings?

 3           A.    I saw Ed Gordon at those meeting.

 4           Q.    Was he regularly in attendance at those

 5      meetings?

 6           A.    Yes.

 7           Q.    In you doing your job as a manager of a

 8      group, were those meetings helpful?

 9           A.    It was invaluable because it had all the

10      details.    A lot of decisions were made at those

11      meetings.        What kind of technology.      And you had

12      input at those meetings to say if you think that was

13      gonna work, you had input to say if it was gonna

14      meet your schedule or if you had the staff.            And it

15      just -- a lot of information was given at those

16      meetings.

17           Q.    Okay.     I want to take you to May of 2008.

18      At that time, was there any change in your job?

19           A.    Yes.

20           Q.    And what was the nature of the change?

21           A.    I was moved to the Hardware Group as the

22      Hardware Manager.

23           Q.    Did you request going to the Hardware Group?

24           A.    No.

25           Q.    Were you ever given an explanation of why

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 106 of 240
                                  JOHNSON - DIRECT                317


 1      you were being sent to the Hardware Group?

 2           A.   I was told it was restructure.

 3           Q.   Okay.    So let's talk a little bit about

 4      that -- that position.         Can you tell us what the

 5      mission was of the Hardware Group?

 6           A.   The Hardware Group was to -- to solve

 7      problems that had to do with the servers.           The

 8      servers are like a middle-size equipment that's

 9      under the Wintel Group.

10           Q.   Okay.    When you say servers, you're talking

11      about the hardware --

12           A.   The physical server hardware that -- the

13      screws and the parts and the pieces that go into a

14      server.

15           Q.   At the time you went into that group, what

16      hardware experience did you bring with you?

17           A.   None.

18           Q.   Now, when you went into the Hardware Group,

19      was there any change in your supervision?

20           A.   Yes.

21           Q.   And what was that change?

22           A.   That I was working directly with Rod Nance

23      on a regular basis, day-to-day basis.

24           Q.   Okay.    And at that point in time, once you

25      were in the Hardware Group, how much interaction did

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 107 of 240
                                  JOHNSON - DIRECT            318


 1      you have with Don Warren?

 2           A.   Not very much.

 3           Q.   So it was basically a switch from Don Warren

 4      to Rod Nance?

 5           A.   That's correct.

 6           Q.   When you initially went into the Hardware

 7      Unit, what was the size of the staff?

 8           A.   There were four staff members.

 9           Q.   Did that ever change?

10           A.   It did.

11           Q.   And do you recall when?

12           A.   Not long after I started in the Hardware

13      Group.

14           Q.   What was the nature of the change?

15           A.   One of the staff got another position.

16           Q.   So you were down to three?

17           A.   Yes.

18           Q.   And during the balance of the time period

19      you were in the Hardware Group, did you always

20      supervise a staff of three technicians?

21           A.   Yes.

22           Q.   Okay.     At the time you went into the

23      Hardware Unit, how many servers was the unit

24      responsible for?

25           A.   There was about 3,000 servers overall.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 108 of 240
                                  JOHNSON - DIRECT                   319


 1           Q.   And how many of those servers were located

 2      in -- in Springfield at the Data Center?

 3           A.   Well, I'm still thinking it was not -- it

 4      was more out in the field at the time.              When I first

 5      started in the Hardware Group, most of the servers

 6      were still out in the field.           There was maybe 500 to

 7      a thousand servers or so in the Data Center at the

 8      time when I first started in the Hardware Group.

 9           Q.   And the balance were out in the field?

10           A.   Yes.

11           Q.   And would that have been -- in the field,

12      we'd be talking about throughout the State of

13      Illinois?

14           A.   Yes.

15           Q.   For example, there might be a server at the

16      Pontiac Correctional Center?

17           A.   Yes.

18           Q.   Or a server at a field office of the

19      Department of Children and Family Services in Mt.

20      Vernon?

21           A.   That's correct.

22           Q.   Okay.    And various other places throughout

23      the state?

24           A.   Yes.

25           Q.   I'm probably going to be redundant now, but

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 109 of 240
                                  JOHNSON - DIRECT                320


 1      I want to go back over this.           How did the Hardware

 2      Unit get its work?

 3           A.   Through a Remedy ticket.

 4           Q.   All right.      And we've heard about The help

 5      desk?

 6           A.   Yes.

 7           Q.   Would the help desk have been one of the

 8      sources for issuing a ticket?

 9           A.   Yes.

10           Q.   Where would other sources have been for

11      issuing a ticket?

12           A.   Like some of the agencies do have like

13      the -- the Chief Technology Officer can create a

14      Remedy ticket.

15           Q.   So Chief Technology Officer of the

16      Department of Human Services could create a ticket

17      and send it to your unit?

18           A.   Yes.

19           Q.   What -- what type of information would be in

20      that ticket?

21           A.   It would have a description of the problem

22      or change.       It would have details of what the

23      problem was.       It might have some attachments or

24      any -- some supporting documentation that was part

25      of the ticket.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 110 of 240
                                  JOHNSON - DIRECT                    321


 1           Q.   Okay.    And when the ticket arrived at the

 2      Hardware Unit, would it come to you?

 3           A.   It would come to the Hardware Group.

 4           Q.   All right.      And once the ticket got to the

 5      Hardware Group, would you assign it?

 6           A.   I would have to go through some additional

 7      steps to assign the ticket once it came in the

 8      Hardware Group.

 9           Q.   Can you explain how that was done?

10           A.   Well, initial, when I was in software, I had

11      two days where I was able to just assign the ticket

12      like Ed Gordon talked about where you just clicked

13      down a name and you click that -- under that name

14      and the ticket would go to that person.            And then

15      they'd become personally responsible for that

16      ticket.

17           Q.   And so we've heard about tickets assigned in

18      one's name?

19           A.   Right.

20           Q.   When you were in the Software Unit and

21      initially in the Hardware Unit, did you follow the

22      same process that Ed Gordon described yesterday?

23           A.   Yes; initially.

24           Q.   And I think he said it was a matter of one

25      click.    Would you agree with that?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 111 of 240
                                  JOHNSON - DIRECT                     322


 1           A.   I would agree with that.

 2           Q.   And then once you made that click, the

 3      Remedy system would show that that ticket was

 4      assigned in the name of the technician?

 5           A.   Yes.    And I would have to follow-up.          I mean

 6      I would have to make sure that -- you know, I could

 7      look inside the Remedy system and see what the

 8      status is because they should be updating the ticket

 9      with the information.

10           Q.   So initially, when you were -- went into the

11      Hardware Unit, what was the process you followed to

12      check the status of tickets?

13           A.   When I first went there, because I was

14      still -- it was like a split evaluation.              I was

15      still under the old evaluation.              So when I first

16      came there, I was able to assign tickets to the

17      staff members.

18           Q.   And then once the ticket was assigned to the

19      staff member, what would you do to make sure that

20      the work was done?

21           A.   I would just -- I would follow-up.            I would

22      like inside the Remedy system and they should have

23      some kind of updates.         They should show that they

24      had follow-up with the customer, and they should

25      show notes that, you know, they verified with the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 112 of 240
                                  JOHNSON - DIRECT                   323


 1      customer now the work was complete, then I would

 2      know it was done.

 3           Q.    Okay.    And if the work was not done, what

 4      would you do?

 5           A.    I would just go to the staff member and ask

 6      him why.     You know, ask them to give me an update.

 7           Q.    Okay.    You used a term a moment ago.

 8      Verification?

 9           A.    Yes.

10           Q.    Within the Remedy system or the ticket

11      performance system, what was a verification?

12           A.    A verification is calling up a customer and

13      following up with them to make sure that the work

14      was done is completed correctly.             And make sure

15      they're satisfied with the work that was done.

16           Q.    Is verification something that is to be done

17      before the work on the ticket is considered

18      completed?

19           A.    Yes.

20           Q.    And I think there's a term called closed?

21           A.    Yes.

22           Q.    Is -- does that mean when the ticket is

23      completed?

24           A.    Yes.

25           Q.    All right.     So when you were in your

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 113 of 240
                                  JOHNSON - DIRECT              324


 1      position in the software system, who did the

 2      verification?

 3           A.    The technician.

 4           Q.    And what would you do with respect to

 5      verification?

 6           A.    I would look in the Remedy system to make

 7      sure that all the verification information was

 8      there.

 9           Q.    Okay.   And initially, when you were in the

10      Hardware Unit, what did you do with the verification

11      process?

12           A.    Initially, I was able to verify that the

13      information was inside of the ticket.

14           Q.    Same way you did in the Software Group?

15           A.    Yeah.   For the first two or three months.

16           Q.    Okay.   When you went into the Hardware Unit,

17      I think you indicated you had no hardware

18      background?

19           A.    That's correct.

20           Q.    Did you have to go through a process of

21      educating yourself?

22           A.    I spent a lot of time Googling information,

23      talking to technicians, and, you know, I did ask Ed

24      Gordon questions.

25           Q.    Okay.   Yesterday, Ed Gordon mentioned some

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 114 of 240
                                  JOHNSON - DIRECT            325


 1      files he created?

 2           A.   Yes.

 3           Q.   Are you familiar with what he was talking

 4      about?

 5           A.   Yes.

 6           Q.   And what were those files?

 7           A.   Well, those files are -- a Share Point is

 8      just like a file cabinet.          And it's -- it's

 9      basically something that stores documents.

10           So on that Share Point site, when I would look

11      in there, it would have things like a form, a server

12      build form.      It wouldn't have all the details that

13      it took in order to build a server, but it had bits

14      and pieces of information there.

15           Q.   When you went into the Hardware Unit, did

16      you know what it took to build a server?

17           A.   No.

18           Q.   When you went into the Hardware Unit, did

19      you know what it took to change or upgrade the

20      capacity of a server?

21           A.   No.

22           Q.   When you went into the Hardware Unit, did

23      you know what the specifics were to make a

24      particular repair in a server?

25           A.   No.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100     Page 115 of 240
                                   JOHNSON - DIRECT                     326


 1             Q.    So how did you learn that stuff?

 2             A.    I did a lot of just trying to figure things

 3      out.    Had to rely on my staff, you know, technical

 4      skills.       And, you know, just trying to do the best I

 5      could with what I knew.

 6             Q.    You are acquainted with Ed Gordon?

 7             A.    Yes.

 8             Q.    And you knew that he was the former manager

 9      of the Hardware Unit?

10             A.    Yes.

11             Q.    Did you seek him out for assistance?

12             A.    Yes.

13             Q.    Was he helpful?

14             A.    Some of the things that he -- some of the

15      things that he did, I think is because he was so

16      familiar with hardware, that it was so intuitive for

17      him, that a lot of things did get documented.               And a

18      lot of things I think he just did it naturally.

19             So it was kind of like -- it wasn't like

20      translated into a paper really.               So a lot of the

21      things I really couldn't really figure out, you

22      know.       It was bits and pieces of information, but

23      nothing was a whole complete process in place.

24             And a lot of questions I asked him about, he

25      said he didn't have to do that so then he didn't

                            KATHY J. SULLIVAN, CSR, RPR, CRR
                                 OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 116 of 240
                                  JOHNSON - DIRECT            327


 1      have an answer for that.

 2           Q.   Okay.    When you first went into the Hardware

 3      Unit, I want to talk with you about some of the

 4      areas of work.       Okay?

 5           Is it an accurate statement to say that a help

 6      desk ticket basically is one that seeks to have

 7      something repaired?

 8           A.   Yes.    Something that's wrong that a

 9      customer, maybe they can't access information that

10      they used to be able to, so they'll create a help

11      desk ticket.

12           Q.   And when you first went into the hardware

13      unit, was there a time period you had to assign

14      tickets to technicians?

15           A.   Initially, at the beginning of my eval

16      period, it was two days.

17           Q.   Did that ever change?

18           A.   It did change.

19           Q.   To what?

20           A.   The next time I had my evaluation -- may I

21      refer?

22           Q.   We'll get to the evaluations in a moment.

23      Just tell me --

24           A.   Well, by the next reporting period then,

25      there was a new requirement that I had to assign

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 117 of 240
                                  JOHNSON - DIRECT                     328


 1      every single help desk ticket to myself and then

 2      create a task to the staff within one day.

 3           Q.    Okay.    We'll come back and talk about

 4      that --

 5           A.    Okay.

 6           Q.    -- a little later.

 7           Did your unit decommission servers?

 8           A.    Yes.

 9           Q.    And what was involved in decommissioning a

10      server?

11           A.    Well, decommissioning a server required

12      several different groups being involved.             And that

13      was like similar to one of the tickets that we saw

14      earlier.    What would happen was that I was required

15      to -- it would usually be a change ticket.             I would

16      have to assign the main ticket to myself.             And then

17      I would have to create tasks for all the different

18      groups, even if they reported to some other manager,

19      to the staff that reported to other managers.             So

20      all the tasks that we saw on that list were tasks

21      that I created for someone to work on.

22           Q.    Now, initially, when you first went into the

23      Hardware Group, were tickets assigned in your name?

24           A.    No.

25           Q.    And did you have to prepare a detailed task

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 118 of 240
                                  JOHNSON - DIRECT               329


 1      list?

 2            A.   No.

 3            Q.   Okay.    That came later?

 4            A.   Yes.

 5            Q.   Okay.    So we'll talk about that in a bit.

 6      Right now, I just want to know kind of the nuts and

 7      bolts of what's involved in decommissioning a

 8      server?

 9            A.   Okay.    A decommissioning of a server means

10      that you're taking a server out of commission.        That

11      means that it was working and it was able to report.

12      The purpose of the server is to communicate with

13      other devices that tell other devices what to do.

14      So when you take a server out -- if you decommission

15      a server, you take it out of service where it can't

16      report or do any of the other things that it used to

17      do.     It's no longer active.

18            Q.   And typically, when you decommissioned a

19      server, was it a server that was located in

20      Springfield or in the field?

21            A.   A lot of times it would be in the field.

22            Q.   And when you decommissioned a server, did

23      that mean for a certain period of time the customer

24      was not able to use a server?

25            A.   That's correct.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 119 of 240
                                  JOHNSON - DIRECT                      330


 1           Q.   So what did that mean in terms of

 2      coordinating the work with the customer?

 3           A.   Well, what I was responsible for doing was

 4      to communicate with the sites.              They would have what

 5      they called a remote office liaison.              And I have to

 6      work with that person and decide a time that would

 7      be the best for them.

 8           You know, some of those agencies were 24/7, so

 9      it was hard to make a time that would be convenient

10      for them.    So we had to try to find a window that

11      would be the less destructive to their --

12           Q.   Initially, was it your responsibility to do

13      the coordination with the customer, or was that the

14      technicians' responsibility?

15           A.   Initially that -- a senior level technician

16      would be assigned to decommission, and they could

17      work with the customer.         It would kind of spread the

18      work out so that a lot can be done at the same time.

19           Q.   And then early on, when did you become

20      involved in communicating with a customer to

21      coordinate the decommission?

22           A.   Well, after I was required to also start

23      having the change tickets assigned to my name.

24           Q.   Okay.   Did you -- did your work unit have a

25      responsibility -- well, let me back up.              How long

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 120 of 240
                                  JOHNSON - DIRECT                   331


 1      did your group have to decommission a server?              Was

 2      there a specified time period?

 3           A.   Well, initially, a server should be -- we

 4      have 30 days initially for to decommission a server,

 5      where you get it off the network.              And then another

 6      30 days for to go pick it up.

 7           Q.   So that would be a total of 60 days?

 8           A.   Yes, initially.

 9           Q.   Okay.

10                 THE COURT:      Mr. Baker?

11                 MR. BAKER:      Yes, sir?

12                 THE COURT:      Time for lunch.

13                 MR. BAKER:      All right.        I'm hungry.

14                 THE COURT:      Okay, everyone, we're going to

15      break for lunch for an hour and fifteen minutes.

16      Please be sure and keep your stickers on so no one

17      possibly would say anything to you.              I want you to

18      keep those on all the time while you're serving, if

19      you would.     And if they peel off, just get a new one

20      in the Clerk's Office.         All right?

21           Now, please do not discuss anything about this

22      case until time to deliberate.              So enjoy your lunch.

23      We'll be free until 1:30.

24            (Court reporter requested clarification.)

25                 THE COURT:      That was a misspeak.        I did not

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 121 of 240
                                  JOHNSON - DIRECT                      332


 1      intend to do that.        I didn't want to short anybody

 2      any minutes, including myself.              So 1:30.   And please

 3      be back in the jury room ready to go.

 4           Thank you, everyone.         Please.      We'll stand in

 5      recess everyone until 1:30 this afternoon.

 6           (A lunch recess was taken.)

 7                 THE COURT:      Thank you, everyone.         Please be

 8      seated.

 9           Very well.      Now, let's see, Mr. Baker, you may

10      continue your direct.

11                 MR. BAKER:      Thank you, Your Honor.

12           Q.   (BY MR. BAKER:)       Cheryl, before we broke for

13      lunch, I believe we were talking about the type of

14      work that was done in the Hardware Unit?

15           A.   Yes.

16           Q.   Did the Hardware Unit have any

17      responsibilities for rebuilding servers?

18           A.   Yes.

19           Q.   Can you give me an example of what would

20      fall within the category of rebuilding servers?

21           A.   A lot of the servers that belonged to the

22      customers were old servers.           They were outdated.

23      And one of the things that we would do be build and

24      give them an updated version of that same server.

25           Q.   Would increasing the space of a server fall

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 122 of 240
                                  JOHNSON - DIRECT               333


 1      within the category of rebuilding?

 2           A.   It would -- no, it's not exactly a rebuild,

 3      it's something different.          Yes.

 4           Q.   Okay.    Did the Hardware Unit have any

 5      responsibilities for building servers?

 6           A.   Yes.

 7           Q.   Okay.    And did the Hardware Unit have any

 8      responsibilities for maintaining the inventory of

 9      hardware?

10           A.   Yes.

11           Q.   And would that be hardware that was in the

12      Data Center or hardware in the field or both?

13           A.   It would be both.

14           Q.   And can you generally tell us what that

15      responsibility was?

16           A.   The responsibility was to be able to

17      identify every single piece of hardware for every

18      single agency that was under the regime of the

19      Governor that reported to the Data Center that was

20      part of the consolidation.          And there was not just

21      the major agencies, but there's also some boards and

22      commissions.      And so --

23           Q.   How many -- excuse me, how many agencies are

24      we talking about?

25           A.   Well, there was 12 major agencies, but then

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 123 of 240
                                  JOHNSON - DIRECT                 334


 1      there was several boards and commissions.           I would

 2      say hundreds.

 3           Q.   I'm sorry.

 4           A.   Hundreds, I would say.

 5           Q.   All right.      So when you came into the

 6      Hardware Unit, did the Hardware Unit have a pretty

 7      good handle on all the servers that were located?

 8                 THE COURT:      Mr. Baker, may I interrupt,

 9      just so that I understand.          When we're talking about

10      all the servers, all -- are we talking about the

11      entire Illinois, State of Illinois, or are we

12      talking only about CMS?         Or what are we talking

13      about.

14                 MR. BAKER:      I believe, and I'll have Cheryl

15      correct me if I'm wrong --

16                 THE COURT:      Would you please.

17                 MR. BAKER:      I think we're talking about all

18      servers that belonged to the agencies under the

19      jurisdiction of the Governor, as well as various

20      boards and commissions.

21                 THE COURT:      Okay.    But it wouldn't come

22      under -- it wouldn't include other agencies like the

23      Comptroller's Office or the Attorney General or any

24      of the other separate ones?

25                 MR. BAKER:      That's correct.     I think

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 124 of 240
                                  JOHNSON - DIRECT                335


 1      servers that came -- that were part of another

 2      constitutional officer would not be included.

 3                 THE COURT:      But everything else would be

 4      within -- under the Governor's umbrella?

 5                 MR. BAKER:      Sure.

 6                 THE COURT:      Okay.    Is that right?

 7                 THE WITNESS:       That's correct.

 8                 THE COURT:      Okay.    Thank you.

 9           Q.   (BY MR. BAKER:)       When you came into the

10      Hardware Unit, did that unit have a pretty good

11      handle on what all the servers were and where they

12      were located?

13           A.   There was no one accurate place that listed

14      every single server at every location.

15           Q.   So what if any responsibilities did you have

16      to identify or locate servers?

17           A.   It was my responsibility to determine where

18      the equipment was, to call customers, to verify the

19      equipment is there.        Send technicians out looking

20      for equipment to verify it.

21           Q.   Okay.   Now, in addition to locating

22      equipment, what were the groups other

23      responsibilities when it came to inventorying

24      equipment?

25           A.   One of the responsibilities I got later,

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 125 of 240
                                  JOHNSON - DIRECT                    336


 1      once I started in the Hardware Group, was to

 2      inventory all the parts and peripherals and every

 3      little thing that had anything to do with a server

 4      that was located at the Data Center.             And also keep

 5      track of other inventory.

 6           Q.   So when you say located at the Data Center,

 7      was there a room or warehouse that has this

 8      equipment?

 9           A.   There was, at the third floor at the Data

10      Center, all the servers there, there be would

11      drawers of little pieces of equipment and

12      miscellaneous parts, and also servers and server

13      parts.

14           Q.   Your unit, as I understand it, also had a

15      responsibility for building servers?

16           A.   That's correct.

17           Q.   What, generally, was involved in building a

18      server?

19           A.   With building the server, there really

20      wasn't any real process in place.             So basically,

21      building the best that we could.             I know there was

22      certain standards as far as the guys knew what type

23      of things to load onto the server, so to speak.               You

24      know, there's certain types of programs; they had

25      those things.     But there's also other parts to

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 126 of 240
                                  JOHNSON - DIRECT               337


 1      having to build a server.          Like we were told earlier

 2      before, there's other groups that had to get

 3      involved.    There was like the networking team that

 4      would have to be involved to be able to get them

 5      connectivity once the server is built.

 6           Q.   Did the Hardware Group kind of quarterback

 7      the process of building a server?

 8           A.   Yes.

 9           Q.   Initially, when you came into the Hardware

10      Unit, what was the time period you had to

11      decommission a server?

12           A.   When I first came into the Hardware Group,

13      the standard was -- for everyone, that the start of

14      decommission within the first 30 days and then

15      completing it within the next 30 days.

16           Q.   And what was the time period initially to

17      rebuild a server?

18           A.   Three days.

19           Q.   And what was the time period to build a new

20      server?

21           A.   Well, that would be within one of the time

22      frames of a change ticket that had to be done within

23      four days.

24           Q.   When the work in a ticket was -- was

25      completed, when you first came into the unit, what

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 127 of 240
                                  JOHNSON - DIRECT                      338


 1      was the process of communicating with the customer

 2      concerning completion of the project?

 3           A.    The technician would take the responsibility

 4      because they the ones that did the work and they

 5      knew exactly what it is that they did.               And they

 6      would contact the customer.

 7           Q.    And did you, as the manager, ever contact

 8      customers when the project was completed?

 9           A.    Not in the standard way, not initially.

10           Q.    Did you ever in a non-standard way?

11           A.    Yeah.     I would -- I would follow-up with

12      customers.        And there was times when I -- when it

13      was a critical project or something like that, I

14      would make sure that I follow-up personally with the

15      customer.

16                  THE COURT:     Mr. Baker, could we kind of

17      give us an illustration of how -- what you're

18      talking about here would work?

19           A.    Yes.

20                  THE COURT:     From someplace.      And whoever is

21      in charge and making the request.            And follow it

22      through step by step.

23           Q.    That's a good idea.

24           Let's -- let's use a change order as an

25      example.     And my understanding is that a change

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 128 of 240
                                  JOHNSON - DIRECT                  339


 1      order could involve building a new server, it's a

 2      more complicated work; is that correct?

 3           A.   Yes; that's correct.

 4           Q.   Okay.    So from the time -- and again, I'm

 5      talking about initially, when you first joined the

 6      Hardware Unit?

 7           A.   Yes.

 8           Q.   The ticket came to you?

 9           A.   Yes.

10           Q.   And then what would you do?

11           A.   I would determine what the ticket was in

12      response to and which technician had the most

13      experience in that area.          And I would assign that

14      ticket to them to work on.

15           Q.   Okay.    And that would involve one click?

16           A.   Pretty much.       I mean I would have to take

17      the time, as Ed said before, it could take a minute

18      or it could take an hour just to do the analysis of

19      the original ticket.

20           Q.   Okay.    And then what would -- what would

21      happen next on the technician's part?

22           A.   Then the technician, if -- they're a senior

23      level person, and they would have to do all the

24      tasking that was associated with that ticket.

25           Q.   Okay.    So let's be a little more specific.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 129 of 240
                                  JOHNSON - DIRECT                 340


 1      When you say tasking?

 2            A.   I mean they would create Remedy tasks and

 3      assign it to the different groups.            If they needed

 4      to.   And then it would be the person that what they

 5      call took ownership of the ticket to make sure the

 6      work was complete.

 7            Q.   All right.     So -- so assigning the tasks

 8      that would be done by the technician, not by the

 9      manager?

10            A.   Yes.    For the senior level technician.

11            Q.   Okay.    And during the process of work being

12      done on the ticket, what would you as the manager

13      do?

14            A.   I would coordinate and I would verify and I

15      would manage -- I would watch the ticket to see, you

16      know, if there's updates going on, and see what --

17      what the status is of the ticket.            And see if it's

18      on track and stuff like that.

19            Q.   How would you do that?

20            A.   By opening up the Remedy system and opening

21      up the change ticket and see the activity on the

22      ticket.

23            Q.   Okay.    So we've heard a lot about the Remedy

24      system in this case.         Is that a matter of putting up

25      something on your computer?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 130 of 240
                                  JOHNSON - DIRECT                   341


 1            A.   Yes.     I would open up a screen.        And I can

 2      look at the change ticket and I can see the activity

 3      of that work log that we talked about earlier.

 4            Q.   How frequently did you do that?

 5            A.   That's something I did every day.

 6            Q.   Okay.     If -- if a ticket was behind

 7      schedule--for lack of a better term--what would you

 8      do?

 9            A.   I would work with the technician to find out

10      what the problem is.         Ask them if they need any

11      assistance.        Maybe they're having some type of

12      problem where they need me to intervene.             And so I'd

13      follow-up with them and -- to see if there's

14      anything we can do to get the ticket moving along.

15      See if there's other priorities and see if there's

16      other things we can do in order to expedite the

17      matter.

18            Q.   Okay.     Now, with respect to a change ticket,

19      does it reach a point where all the work is

20      completed?

21            A.   Yes.

22            Q.   And that would not only be work that was

23      performed by the Hardware Unit, but work performed

24      by the other units as well?

25            A.   Yes.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 131 of 240
                                  JOHNSON - DIRECT                    342


 1           Q.   Okay.    By the way, before I forget it:           How

 2      would the Hardware Unit coordinate work or assign

 3      work to the other units?

 4           A.   Through a task in Remedy.          By creating a

 5      task in Remedy.

 6           Q.   And that, again, was done by the technician?

 7           A.   Yes.    In that aspect; yes.

 8           Q.   Okay.    And then when -- when all the work

 9      was completed, what would be the steps associated

10      with closing the project or ticket?

11           A.   Well, every task would have to be closed

12      ahead of the very last task.           And the person that's

13      responsible for the ticket would do the verification

14      with the customer.        And that means a lot of ways you

15      can contact the customer, sometimes through email,

16      sometimes through phone.          The best way.     Sometimes

17      you have to do a lot of back and forth with the

18      customer.

19           Q.   Now, is that the last step in the process?

20           A.   Yes.

21           Q.   Why is that important?

22           A.   To make sure that the work had been done

23      correctly.

24           Q.   So the customer is satisfied?

25           A.   Yes, the customer is satisfied.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 132 of 240
                                  JOHNSON - DIRECT                343


 1           Q.    Sometimes is it difficult to communicate

 2      directly with the customer?

 3           A.    Yes.

 4           Q.    Can you explain that?

 5           A.    Well, a lot of the customers were at remote

 6      locations.        Some of them, you had never ever met.

 7      And a lot of times you couldn't get them on the

 8      phone, sometimes they won't respond to email right

 9      away.     So there was a lot of times there's a lot of

10      phone calls and a lot of communication back and

11      forth.     And if that technician is the one that's

12      doing the work, then they would get the first

13      contact with the customer when they get done with

14      the work.

15           Q.    Would you ever contact the customer?

16           A.    I have contacted a customer before when,

17      like, there was problems or something didn't getting

18      resolved.     And I would talk to the customer to find

19      out why it's not still working, and then make sure

20      the work got done.

21           Q.    Okay.     Now, sometimes with a ticket like

22      this, would the server have to be taken out of use?

23           A.    Yes.

24           Q.    And when that happened, was there any

25      coordination required with the customer?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 133 of 240
                                  JOHNSON - DIRECT                344


 1           A.   Yes.

 2           Q.   Why was that?

 3           A.   Well, because the customers were at remote

 4      locations.       They had applications that were a high

 5      priority applications.         And we had to find a way

 6      that would be a convenient time to take their system

 7      out of service so we can exchange the equipment or

 8      do an upgrade on the equipment.

 9           Q.   So would that minimize the disruption to the

10      customer?

11           A.   Yes.

12           Q.   And initially, who would do that coordinate?

13           A.   The person who owned the change ticket would

14      be the one doing the coordinating.           These would be

15      sentence level technician who's working on the

16      ticket.

17           Q.   And would you ever become involved in that

18      coordination process?

19           A.   I would if it ever became an issue or a snag

20      or something I had to expedite, and I was the person

21      that would expedite it.

22           Q.   Okay.     Now, the work that had to be done by

23      the technician, was that work that would be done at

24      the location of the server?

25           A.   Yes.     In cases where -- wherever the server

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 134 of 240
                                  JOHNSON - DIRECT                    345


 1      was, that's where the work was done.

 2           Q.   Okay.    And depending upon the nature of the

 3      work, I assume the time period could vary in terms

 4      of how much time a technician would have to be at

 5      the location of the server?

 6           A.   Yes.    Especially when it's something that

 7      had to do with a complete rebuild of a server or

 8      doing what we call a server migration from an old

 9      server to a new server.         That whole process could

10      take a couple of days because you have to first

11      backup all the data to someplace safe, so that if

12      something went wrong, you can restore the data back

13      to the old server if the new one didn't work.            So

14      that whole process could take a couple of days.

15           Q.   Now, who would -- who would coordinate the

16      time you could have a technician go out to the

17      location?

18           A.   I would have to coordinate the time for a

19      technician to go out on a location.

20           Q.   All right.      What considerations would you

21      give in doing that?

22           A.   I have to make the consideration of how many

23      technicians that I have.          How many are out in the

24      field at any one time.         And the availability of

25      their schedule based on all the other duties that

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 135 of 240
                                  JOHNSON - DIRECT                    346


 1      they had available that they had to work on.

 2           Q.   Okay.    In terms of work, how many -- what

 3      was the maximum number of technicians you could send

 4      out in the field at any one time?

 5           A.   With having only three technicians, the most

 6      I could ever send out in the field at any time would

 7      be two because I always needed to have someone at

 8      home to take care of the home base, as we call it.

 9      Where they had to take care of help desk tickets or

10      anything that came in to the group while the other

11      technicians were gone.

12           Q.   We've heard in this case about two companies

13      apparently had contracts with the state.            One is

14      Novanis, and for the moment, I can't think of the

15      other.    And are you familiar with those companies?

16           A.   Yes.

17           Q.   And I think Mr. Gordon said that he would

18      use them on average of once a week?

19           A.   Is according to what the problem is.

20           Q.   What type of work were those companies

21      capable of doing?

22           A.   The main purpose of those types of companies

23      are if there was something quick that could be done,

24      like they have things like called power supplies

25      that would go out on a customer's server.            And if

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 136 of 240
                                  JOHNSON - DIRECT                   347


 1      there was a technician from Sentinel in the area,

 2      and they had a power supply, it would be easier for

 3      them to -- it probably only took them 15 minutes to

 4      make the exchange.

 5           Q.   Okay.     So if there was -- if there was a

 6      server out in Dupage County, there might be a

 7      Novanis technician in one of the Chicago suburbs

 8      that could go do it?

 9           A.   Yes; for something simple like a power

10      supply.

11           Q.   Okay.     Did you use those companies for

12      change tickets?

13           A.   Not for major changes; no.

14           Q.   Why is that?

15           A.   Because it took more than a day or two.            And

16      it was something that we had to -- that we had to

17      schedule with the customer.           And we had to have a

18      technician.       They wouldn't -- those types of people

19      wouldn't just do a day long, they wouldn't meet with

20      the customer.       They usually did something quick,

21      something that was an easy change.

22           Q.   I think Ms. Higgerson said this morning that

23      you had unlimited access to those companies.           Was

24      that an overstatement?

25           A.   Well, unlimited to a point where there's

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 137 of 240
                                  JOHNSON - DIRECT                      348


 1      only certain things they will do.              They wouldn't go

 2      in and do a server migration.           They would go and

 3      change a power supply.         And we had a lot of old

 4      servers, and power supplies would go out, so that

 5      was the kind of thing.         Because my staff was off

 6      doing other types of things; that was something that

 7      they could do that my team wouldn't have to do.

 8           Q.   We talked this morning about your experience

 9      in information technology?

10           A.   Yes.

11           Q.   And I believe you indicated that one of the

12      areas where you had little experience was hardware?

13           A.   I had no experience in hardware.

14           Q.   When you went into the Hardware Unit, did

15      you feel you needed some more formal training?

16           A.   I did.

17           Q.   Why did you feel that way?

18           A.   Because I didn't know anything about

19      hardware.    Over time -- I've been in IT for over

20      30 years, and over time, technology has evolved.

21      And each time, I learn something new.              So I'm very

22      capable of learning something new.              If I'm taught

23      new technology, I learn it, obviously, because we're

24      not doing punch cards anymore.              People who know IT,

25      knew about that.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 138 of 240
                                  JOHNSON - DIRECT                   349


 1           Q.   Okay.    At any time when you went -- after

 2      you went into the Hardware Unit, did you make any

 3      requests for more formal training in hardware?

 4           A.   I did.

 5           Q.   To whom did you make that request?

 6           A.   Rod Nance.

 7                 THE COURT:      Who?

 8           A.   Rod Nance.

 9                 THE COURT:      Thank you.

10           Q.   And how many times did you request that

11      training of Mr. Nance?

12           A.   Several times.       Maybe would be five

13      different times I asked for technical training.

14           Q.   Did you ever receive that training?

15           A.   No.

16           Q.   Were you ever given a reason why?

17           A.   One time it was -- I was told that there

18      wasn't any funding for paid classes.          At one point,

19      I was told that.

20           Q.   Do you think more formalized training would

21      have helped you?

22           A.   I certainly do.

23           Q.   Why is that?

24           A.   Like I said, I can learn anything.         Given

25      the right tools and technology, I've evolved over

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 139 of 240
                                  JOHNSON - DIRECT                    350


 1      different fields and I worked different types of

 2      areas of IT.       But every time there's new technology,

 3      I get trained in that area.           Even when I first

 4      started there at CMS, we had specialized training

 5      for what we were going to do right then and there to

 6      help me.

 7           Q.    I want to turn to another area.            I think you

 8      identified this morning where your office was

 9      located in your first position?

10           A.    Yes.

11           Q.    After you went into the Hardware Unit, where

12      was that work location in relation to the location

13      of your staff?

14           A.    When I first started at the Hardware Unit, I

15      was in the same office area as all the other

16      managers -- all the other managers that report to

17      Rod Nance.

18           Q.    And the technicians that worked in the

19      Hardware Unit, where were they located in the --

20           A.    They were in another room at the other end

21      of the same floor, in a big room all together.

22           Q.    Rough estimate, how long would it take you

23      to walk from your office to where they were located?

24           A.    Probably less than 30 seconds.            Probably --

25      you know, probably about 30 seconds maybe.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 140 of 240
                                  JOHNSON - DIRECT                      351


 1           Q.   What was your practice of communicating with

 2      technicians that reported to you when you initially

 3      went into the Hardware Unit?

 4           A.   I would -- there was email.            Also just

 5      talking to them.       I'd just go in there and talk to

 6      them and see how things were going.              I've always had

 7      an open-door policy, and my staff could come and

 8      talk to me any time they needed to.

 9           Q.   Okay.    And with what frequency would you

10      talk to your staff on an average day when the staff

11      member was in Springfield?

12           A.   Two or three times a day to, find out what's

13      going on, how things are going.              Or if I have any

14      questions about anything.

15           Q.   At any point in time, was your office

16      relocated?

17           A.   Yes.

18           Q.   And when was that?

19           A.   I would say after the first few months.               I'm

20      not sure the exact time period after I came to the

21      Hardware Group.

22           Q.   And where was your office relocated to?

23           A.   It wasn't an office anymore.            I was inside

24      the room -- same room as the hardware technicians.

25      And my office became a set of bookcases that

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 141 of 240
                                  JOHNSON - DIRECT               352


 1      surrounded a desk.        That became my new office.

 2           Q.   Okay.     What was the size of that office?

 3           A.   Probably less than the size of the space I'm

 4      setting in.       I can't tell you how big this is.     Just

 5      big enough for a desk to be there.

 6           Q.   Okay.     Did that facility better

 7      communication with the technicians?

 8           A.   No.     No better than what I had already been

 9      doing.    I still did the same thing, talked to them

10      and I still sent them emails when I needed to send

11      them emails, and I still talked to them about the

12      projects when I needed to talk to them about the

13      projects.

14           Q.   All right.      Within the Wintel Group, did any

15      other manager share a room with the technicians that

16      reported to him?

17           A.   No.

18           Q.   This morning we talked about meetings that

19      you attended?

20           A.   Yes.

21           Q.   After you went into the Hardware Unit, was

22      there any change in meetings you were permitted to

23      attend?

24           A.   Yes.

25           Q.   What was that change?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 142 of 240
                                  JOHNSON - DIRECT                      353


 1           A.   I was told I was no longer needed at the

 2      charter meetings.

 3           Q.   Okay.     Were you ever given a reason why you

 4      were not needed?

 5           A.   No.

 6           Q.   Who told you that?

 7           A.   Rod Nance.

 8           Q.   So the information that might have been

 9      exchanged at those charter meetings, how would it

10      get to you?

11           A.   Through Rod Nance.

12           Q.   And what was his practice in communicating

13      that information to you?

14           A.   I would get a lot of emails.            That's pretty

15      much most of the things I would hear.              Oh, now we

16      need servers, we need ten servers.              And I don't

17      think why, I don't what the whole -- what surrounded

18      it, what the project was about.              All I got was the

19      information I was given.

20           Q.   Okay.     Why was -- why was Mr. Nance told you

21      less adequate than attending the meetings?

22           A.   Because then I didn't have any input into

23      anything.       At one point in time, I had a voice.            I

24      could -- you know, because I knew how it would

25      affect my group.       I could give some advice on

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 143 of 240
                                  JOHNSON - DIRECT                      354


 1      technology.       I learned how the whole project was

 2      going to work together.         And I knew the team members

 3      that were going to be involved.              I knew about the

 4      technology that they had chosen for the process.                I

 5      knew all the deadlines and what's the priorities of

 6      the project.

 7           Q.   During the time period you were in the

 8      Hardware Unit, roughly four years, was there ever a

 9      change and you were allowed to attend meetings?

10           A.   Pardon me?

11           Q.   At any time while you worked in the Hardware

12      Unit, after you were initially told you could not

13      attend meetings, was there ever any change so that

14      you were allowed to attend meetings?

15           A.   No.

16           Q.   Cheryl, could you turn to Group Exhibit 3.

17           Can you identify for me what Group Exhibit 3

18      consists of?

19           A.   It is my 11-107 -- this is Group 3A, is

20      that --

21           Q.   I'm talking about the entire group now?

22           A.   Oh, the entire group.             Well, it shows my

23      performance evaluation, except for 3B.              I don't know

24      what that is.       I don't recognize that.

25           Q.   Okay.     Are those performance evaluations

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 144 of 240
                                  JOHNSON - DIRECT                      355


 1      that cover this four year time period you were in

 2      the Hardware Group?

 3           A.   Yes.

 4           Q.   Okay.    What I would like you to do -- before

 5      you do that, I'd like to offer Group Exhibit 3 into

 6      evidence.

 7                  THE COURT:     Surely.

 8                  MS. BARNES:      What about 3B?       There's not

 9      even a signature on that.

10                  THE WITNESS:      That's what I'm saying.       I

11      can't say that's on evaluation of mine because it

12      doesn't have an employee signature page and it

13      doesn't have an employee section for comments.

14                  MR. BAKER:     Your Honor?

15                  THE COURT:     Yes.

16                  MR. BAKER:     I would remove Exhibit 3B from

17      Group Exhibit 3, and ask that the remainder of Group

18      Exhibit 3 be admitted into evidence.

19                  THE COURT:     Ms. Barnes?

20                  MS. BARNES:      Yeah, that's fine, with the

21      proviso that if there's another one like this, I

22      would have the same objection.              But I don't have any

23      reason to believe that right now.

24                  THE COURT:     Very good.        Who knows, it may

25      not -- the possibility may not even surface.              But I

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 145 of 240
                                  JOHNSON - DIRECT                   356


 1      don't know.

 2                  MR. BAKER:     Okay.

 3                  THE COURT:     So as I understand it, Group

 4      3A --

 5                  MR. BAKER:     Group 3.

 6                  THE COURT:     Group 3, with the exception of

 7      Group 3B, is going to be offered in evidence and

 8      there's no objection?

 9                  MR. BAKER:     I think that's correct.

10                  MS. BARNES:      That's correct.

11                  THE COURT:     With that limitation, it is

12      admitted.

13              (Plaintiff's Group Exhibit 3 admitted.)

14           Q.   (BY MR. BAKER:)       Now, Cheryl, for purposes

15      of just organization of this exhibit, there are

16      various subcomponents:         3A, 3C on to 3M, I believe.

17      Do each of those subcomponents represent an

18      evaluation?

19           A.   Yes.

20           Q.   Okay.    So what I would like to do is turn to

21      Exhibit 3A.

22                  THE COURT:     All right.        Now you'd like to

23      have that placed on the Elmo?           Or whatever this

24      thing is --

25           Q.   I do in a moment, Your Honor.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 146 of 240
                                  JOHNSON - DIRECT                  357


 1                 THE COURT:      Thank you.

 2           Q.   That evaluation covers a one-year time

 3      period; am I correct?

 4           A.   Yes.

 5           Q.   And that time period is November 1, 2007, to

 6      December 1, 2008?

 7           A.   Yes.

 8           Q.   Now, I believe you indicated--and correct me

 9      if I'm mistaken--that you were assigned to the

10      Hardware Unit in May of 2008?

11           A.   That's correct.

12           Q.   So does part of this evaluation cover work

13      you did in your first position at CMS and part of it

14      relate to work you did in the Hardware Unit?

15           A.   Yes.

16           Q.   Okay.    Can we turn that on.       Cheryl, I'm

17      referring now to Part 1 of the evaluation.

18           Cheryl, Part 1 is an appraisal of whether you

19      met or did not meet five objectives?

20           A.   Yes.

21           Q.   Were those objectives ones that were

22      assigned to you when you were in the Software Unit?

23           A.   Some of them were.         Most of them.

24           Q.   Most of them were.         Which ones were not?

25           A.   I think they may have all been in this group

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 147 of 240
                                  JOHNSON - DIRECT                358


 1      here assigned when I was in the Hardware Group.           I

 2      mean in the Software Group.

 3           Q.   Okay.

 4           A.   Mm-hmm.     On this first page, the Part 1.

 5           Q.   All right.      And at least at the time of this

 6      appraisal, it looks like, if you go to number 1, all

 7      tickets had to be assigned within a two-day time

 8      period?

 9           A.   Yes.

10           Q.   Okay.

11           A.   The only thing is that -- the reason why

12      this is -- there's certain objectives that I know,

13      because they say systems administration, but then

14      there's some other objectives that they could have

15      been assigned when I was in Hardware Group.         And

16      those are the more general objectives.

17           Q.   Okay.     Are any -- are any of these five

18      objectives ones that were assigned to you in the

19      Hardware Group?

20           A.   I believe Number 2.

21           Q.   Okay.     And that's one you did not meet?

22           A.   Yes.

23           Q.   Were you ever told -- it looks like in that

24      objective you had to -- 90 percent of help desk

25      tickets must be closed within a four-day timeframe?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 148 of 240
                                  JOHNSON - DIRECT             359


 1           A.    Yes.

 2           Q.    Were you ever told how far the Hardware Unit

 3      was short of that 90 percent?

 4           A.    No.

 5           Q.    You don't know whether you were at

 6      89 percent or 53 percent?

 7           A.    No.

 8           Q.    Cheryl, I am handing you a continuation of

 9      Part 1; am I correct?

10           A.    Yes.

11           Q.    And are any of those objectives ones that

12      were created for your work in the Hardware Unit?

13           A.    I know that Number 9 was all of these

14      classes which were like customer service type

15      classes.    Type of classes that I already had

16      experience in, like human resource kinds of things.

17      There's like ten of them was added.

18           And then there was -- it says (as read:)

19      Complete all assigned tasks by the due date.

20           Well, since I didn't get 90 percent of all help

21      desk done in four days, according to that --

22      whatever that calculation was, then I automatically

23      got a not met or completed all assigned tasks by a

24      scheduled due date.        That was automatic.

25           Q.    Okay.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 149 of 240
                                  JOHNSON - DIRECT                      360


 1             A.   And then there was one that had to do, when

 2      I was towards the end of my period in systems

 3      administration, that had to do with three agency

 4      print services being converted.              And prior to it, I

 5      had one agency to work on at a time.              And I passed

 6      that objective.      And this one, at the same time

 7      period, had three to work on at the same time.              So

 8      this one I didn't meet.

 9             Q.   So which objective is that?

10             A.   That's the one that's Number 8.

11             Q.   Okay.   Let's talk a little bit about that.

12             What -- when were you given that assignment?

13             A.   It had to be somewhere during the time

14      period of in the beginning of this reporting period

15      was.    It had to have been in the last -- I don't

16      know when I got it, to be honest with you, because I

17      don't remember seeing it before, but --

18             Q.   It looked like that was a project that had

19      to be completed by April 1st, 2008?

20             A.   Yeah.

21             Q.   Can you tell us what that entailed?

22             A.   Which -- what this entailed?          Well, there

23      was printing services that use to be done by the

24      legacy agencies.      And some of the larger agency, one

25      was DHS, where we converted all their printing

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 150 of 240
                                  JOHNSON - DIRECT              361


 1      services over to the Systems Administration and

 2      Support Group.

 3           And at the same time, during the same time

 4      period, both of these were due on the same date.

 5      And then on this number 8, then there were three

 6      different agencies that had to have their print

 7      services converted.        And that was three of the

 8      larger agencies.

 9           Q.   Okay.    So that looks to me like that was an

10      objective that had to be met while you were still in

11      your first position?

12           A.   Yeah.    Right at the very end of my last

13      position.

14           Q.   Okay.    And you did not meet that objective?

15           A.   Yes.

16           Q.   And why was that?

17           A.   Pardon me?

18           Q.   Why was it you didn't meet that objective?

19           A.   Because the initial printing services, it

20      was a large project.         And I was able to get the one

21      done for DHS, and that's one of the very largest

22      ones, the largest agency.

23           And then at the exact same time period, being

24      there was three agencies that needed to be converted

25      at the same time, it doesn't necessarily mean not

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 151 of 240
                                  JOHNSON - DIRECT              362


 1      one of these agencies were converted, but if one of

 2      them didn't have every single thing converted, then

 3      the whole objective was not met.

 4           Q.   Okay.    Do you know how far along you were

 5      on --

 6           A.   I know that we made a lot of progress on

 7      those.    That they were pretty close to being done.

 8           Q.   All right.      Can you turn to the last page of

 9      that evaluation?

10           A.   Yes.

11           Q.   When were you given it?

12                 THE COURT:      Put that on the screen.

13           Q.   What's the date you signed the evaluation?

14           A.   It was July 22nd, 2009.

15           Q.   And how long was that after the close of the

16      time period covered by the evaluation?

17           A.   Eight months.

18           Q.   And who gave you that evaluation?

19           A.   Rod Nance.

20           Q.   Now, prior to receiving that evaluation,

21      had -- had Mr. Nance given you any forewarning that

22      he was going to evaluate you downward because you

23      hadn't met objectives?

24           A.   No.

25           Q.   Had Rod Nance, during that time period,

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 152 of 240
                                  JOHNSON - DIRECT                   363


 1      criticized the quality of your work in any respect?

 2           A.   No.

 3           Q.   Had he criticized the timeliness of your

 4      work?

 5           A.   No.

 6           Q.   Before we go on with any more evaluations;

 7      you basically, as I recall, were supervised

 8      effectively by Mr. Warren in your old position?

 9           A.   Yes.

10           Q.   And then in your new position, you were

11      supervised by Mr. Nance?

12           A.   Yes.

13           Q.   Was there any difference in their

14      supervisory style?

15           A.   I just noticed right away that I would start

16      getting a lot of emails.          Almost like I would call

17      it a barraging of emails.          Constant emails.

18           Q.   What type of information would be in those

19      emails?

20           A.   It was always a bunch of questions.         What

21      about this?      What about this?       What about this?     And

22      it would go on for about -- I mean starting in the

23      morning, and it might go on for 30 minutes to an

24      hour, to the point where I could barely answer one

25      question and another email would come.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 153 of 240
                                  JOHNSON - DIRECT                 364


 1            Q.   Did that -- did that have any affect on your

 2      ability to do your supervisory duties?

 3            A.   It did.     I was constantly running from one

 4      place to another trying to answer these questions.

 5      And then it would start again in the afternoon

 6      before I even got finished with the morning

 7      questions.

 8            Q.   What I would like to do is go to Exhibit 3C.

 9            Before we do that, I want to go back to Exhibit

10      3A.     And I'm referring to Part 4 which are employee

11      objectives for the next recording period.            You see

12      that?

13            A.   Yes.

14            Q.   The first sentence in that part --

15                  THE COURT:     Wait a minute.      I want to make

16      sure I've got the right page.           What page is it now?

17            Q.   Is it 3A, Part 4.       It's page 3 of four

18      pages.

19                  THE COURT:     Are we on the page?

20            Q.   It's Page 3.

21                  THE COURT:     Okay.    And did you say Part 4?

22            Q.   Yes, sir.

23                  THE COURT:     All right.

24            Q.   Cheryl, can we agree that Part 4 were job

25      objectives established for you during your next

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 154 of 240
                                  JOHNSON - DIRECT                  365


 1      period of evaluation?

 2           A.    Yes.

 3           Q.    Now, you see the first sentence, and I'll

 4      read it.     It says, (as read:)        To be established by

 5      the supervisor with input from the employee.

 6           See that?

 7           A.    Yes.

 8           Q.    How are these objectives established?

 9           A.    They were given to me by my supervisor.

10           Q.    And when were they given to you?

11           A.    At my evaluation.

12           Q.    Prior to that, did Mr. Nance ask you for any

13      thoughts about what objectives might be reasonable?

14           A.    No.

15           Q.    Were you offered any opportunity to provide

16      input into your objectives?

17           A.    No.

18           Q.    At any time, with respect to any evaluations

19      that were done for you by Mr. Nance, were you given

20      the opportunity to provide any input into your

21      evaluations?

22           A.    No.

23           Q.    Now, I want to refer you to the first

24      objective.        And I'm gonna read it.     It says, (as

25      read:)     Effectively manage staff resources via

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 155 of 240
                                  JOHNSON - DIRECT                    366


 1      Remedy.     Log into Remedy to create, monitor, and

 2      assign tasks within the system to staff as required

 3      to complete the task of the Hardware Unit.               All help

 4      desk tickets must be assigned to the manager and a

 5      task created and assigned to the staff within one

 6      day.

 7             Do you see that?

 8             A.   Yes.

 9             Q.   Was that objective any different than any

10      earlier objective you had concerning assigning work?

11             A.   Yes.

12             Q.   How was it different?

13             A.   Initially, I was able to assign the ticket

14      directly to my staff member to work on.               And I had a

15      two-day timeframe in order to do that.

16             Q.   Okay.    So it was assigned to the staff

17      member?

18             A.   Yes.

19             Q.   And now it was assigned to you?

20             A.   Yes.

21             Q.   In your name?

22             A.   Yes.

23             Q.   You were the owner of the ticket?

24             A.   Yes.

25             Q.   Did Mr. Nance ever explain to you why he

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 156 of 240
                                  JOHNSON - DIRECT             367


 1      wanted it done that way?

 2             A.   I never really got a good explanation about

 3      why this had to be done this way.

 4             Q.   Okay.    Now, we've heard your testimony and

 5      Mr. Gordon's testimony about the process of

 6      assigning a ticket to a staff member.

 7             A.   Yes.

 8             Q.   And that was when the ticket was assigned in

 9      the name of the staff member; am I correct?

10             A.   Yes.

11             Q.   Was it any different when it was assigned to

12      you?

13             A.   Yes.

14             Q.   Can you explain how it was different?

15             A.   The difference is a help desk ticket is

16      designed to be assigned to a staff member to work

17      on.    And there -- they work with the customer, they

18      fix the problem, they communicate with the customer.

19      So that's one thing you could -- you assign the

20      ticket to them and then you monitor it.

21             Then it became a new rule for me that I had to

22      assign every single help desk ticket to myself.

23             Q.   So without talking about what your

24      responsibility was, what -- what was involved on

25      your part in going through that process?

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 157 of 240
                                  JOHNSON - DIRECT                   368


 1           A.   The way that this objective is set up, I

 2      would have to -- the main ticket, which is the help

 3      desk ticket, would have all the information that

 4      talks about what the problem that was being

 5      reported.    We talked about that earlier.         It will

 6      have a description, it will have the title, it will

 7      have a contact person in it.

 8           But then in order -- instead of me handing the

 9      ticket to the staff and they have that information

10      already there, I would have to assign a task to the

11      staff and then duplicate all the information that

12      was in the main ticket so they would have everything

13      that they needed to do the work.

14           So in other words, I was just duplicating what

15      was already in the main ticket by assigning the task

16      and me holding the main ticket with all the

17      information in it.

18           Q.   Did you also have to reflect and consider

19      who best to assign the ticket to?

20           A.   And I also still had my regular work where I

21      had to do the analysis upfront to find out who was

22      the technician that had to work on the ticket.           And

23      then in addition to that, it took one step to assign

24      the ticket to my name, and then took another step to

25      then duplicate all the information in the main

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 158 of 240
                                  JOHNSON - DIRECT                   369


 1      ticket by opening up two screens and copying and

 2      pasting and copying and pasting.

 3           Q.   So Mr. Nance -- Mr. Gordon yesterday said it

 4      was a click to assign the ticket?

 5           A.   Yes.

 6           Q.   Was it a click here?

 7           A.   No.     It took me -- it could take maybe 15 to

 8      20 minutes or 30 minutes to do all this extra

 9      cutting and pasting if there was a lot of

10      information in the original ticket.           And I had to

11      make sure that the technician had all they needed to

12      do to get the work done that was already in the main

13      ticket.    If I could have given them the main ticket,

14      they would have had the information they needed.

15           Q.   Okay.     So it says, (as read:)      Must be

16      assigned to the manager and a task created?

17           A.   Yes.

18           Q.   Was that a task for the technician?

19           A.   Yeah.

20           Q.   And if there's more than one task required

21      for the ticket, did you have to identify all the

22      tasks?

23           A.   Yes.

24           Q.   Okay.     And you said it could take up to

25      15 minutes to do?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 159 of 240
                                  JOHNSON - DIRECT                  370


 1           A.   It could take more than that, you know, but

 2      that's just an average, I would say.

 3           Q.   Okay.     If you go to Number 2, which says,

 4      (as read:)       Monitor staff assignments in Remedy to

 5      assure -- to insure all assigned tasks are acted

 6      upon and closed within four days of assignment?

 7           A.   Yes.

 8           Q.   (As read:)      Within one day of staff closer

 9      of the task, verify with the customer to assure work

10      is completed.

11           A.   Yes.

12           Q.   How is that task or objective different than

13      earlier objectives?

14           A.   Earlier it was that all tasks had to be

15      acted upon within four days, and that's what

16      everyone else had to do.          But in addition to this

17      now, within one day of staff closing their tasks,

18      that was part of the ticket, then I had to

19      personally verify with every single customer instead

20      of the staff member.

21           Q.   Okay.     So if the ticket has to be acted upon

22      and closed within four days, would that mean that

23      you would have to verify with the customer within

24      that four-day timeframe?

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 160 of 240
                                  JOHNSON - DIRECT                    371


 1           Q.   So what was involved on your part in doing

 2      that?

 3           A.   I would -- I would have to go to the

 4      technician, determine what they did.           Then I would

 5      have to duplicate that information and pass it on to

 6      the customer, instead of them going directly.              It's

 7      kind of -- it was like taking an extra long time to

 8      follow-up with the customer because I had to be the

 9      middle person.

10           And then I would have to -- maybe I'll get in

11      touch with the customer and maybe I wouldn't.              They

12      might have a question, then I'll have to take it

13      back to the technician.         And then I have to try to

14      reinvest what the customer just told me, instead of

15      them talking to the customer directly.              And it just

16      added a lot of layers of different information that

17      had to get passed back and forth that it would have

18      saved half the time if the customer -- it would have

19      been better customer service if we could have went

20      to the customer himself.

21           Q.   Was that time-consuming on your part?

22           A.   Very time-consuming.

23           Q.   Can you go to Number 4.

24           A.   Yes.

25           Q.   And that says, (as read:)          Provide Wintel

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 161 of 240
                                  JOHNSON - DIRECT                   372


 1      management a written weekly status report for all

 2      Remedy help desk tickets?

 3           A.   Yes.

 4           Q.   (As read:)      Task and ESR tickets that remain

 5      open for the Hardware Unit.           This will be due by

 6      10:00 a.m. on Monday of each week.              The most -- the

 7      report must contain a weekly update on any

 8      outstanding tickets over 30 days old.

 9           Is that a repeat of an objective you had in

10      earlier evaluations?

11           A.   My earlier objectives said that I had to

12      have a written weekly status report of all tickets

13      that remained open, and that was due by 10:00 every

14      Monday.    And I would have got met on that objective.

15           Q.   Was this any different?

16           A.   The difference was then all the tickets that

17      were 30 days older, then I had to personally put an

18      update into Remedy about the ticket itself.

19           Q.   Okay.    Let's go to Number 5.

20           A.   Yes.

21           Q.   It says, (as read:)         Ensure the timely build

22      of all Midrange Wintel servers.              The objective will

23      be considered met if the server builds are completed

24      within three days of receipt of the request or the

25      specified due date.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 162 of 240
                                  JOHNSON - DIRECT                   373


 1           See that?

 2           A.    Yes.

 3           Q.    Is that a different objective in any respect

 4      from any of your earlier objectives?

 5           A.    That was a new objective that was entered

 6      here.

 7           Q.    What were you expected to do before that

 8      with respect to completing server builds?

 9           A.    It didn't really -- we just, when we got the

10      server builds, we'd get them done.           And it didn't

11      really have a timeframe when they needed to be done

12      at that point of time.         But when we get a change

13      ticket in, since I had to have certain ones done in

14      four days, then I would have to have that done in

15      four days.        So within that timeframe at the minimum.

16      Because every ticket had to be acted upon and done

17      within four days according to my objectives.           So

18      that would fall into that range.

19           Q.    Okay.     Cheryl, can you go to Exhibit 3C.

20           A.    Yes.

21           Q.    And specifically, Part 4.

22           A.    Yes.

23           Q.    Now, Exhibit 3C is your evaluation for the

24      period November 1, 2008, to November 1, 2009; am I

25      correct?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 163 of 240
                                  JOHNSON - DIRECT                     374


 1           A.   That's correct.

 2           Q.   Okay.    And Part 4 sets forth objectives that

 3      you would have for the next reporting period?

 4           A.   Yes.

 5           Q.   Are there any new objectives that are set

 6      forth in Part 4 from what you had earlier had?             See

 7      the --

 8           A.   At the minimum 12, including the next page.

 9      This is just the first page of my objectives for the

10      next reporting period, but then it continues on

11      another continuation page.

12           Q.   Do you see on the screen, toward the bottom

13      of that page --

14           A.   Yes.

15           Q.   -- a page that's bracketed on the right

16      side?

17           A.   Yes.

18           Q.   Can you tell us what that objective

19      entailed?

20           A.   It said it -- I had to document all of the

21      servers for DHS at every remote location.             And I had

22      to include what type of server it was, all the type

23      of hardware that was on the servers.             I needed to

24      have a documented conversion plan to upgrade all of

25      the servers at the remote sites.             And the conversion

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 164 of 240
                                  JOHNSON - DIRECT                375


 1      plan must include all of the dates of the

 2      conversions.      It would have to have the equipment

 3      ordered and it would have to have staff assignments.

 4           Q.   If you go to the back page.         That evaluation

 5      given to you on November 3rd, 2009 --

 6           A.   Yes.

 7           Q.   -- am I correct?

 8           A.   That's correct.

 9           Q.   And was that when you first became aware of

10      that objective?

11           A.   Yes.

12           Q.   So it looks like you had something due on

13      January 1st, 2010?

14           A.   Yes.

15           Q.   So that's roughly 60 days?

16           A.   Yes.

17           Q.   What did you have to do to provided what was

18      required by January 1st?

19           A.   I was required to find every piece of

20      equipment, which it wasn't available anywhere that

21      had every piece of equipment, every server at every

22      remote site at every DHS location.           And what kind of

23      equipment was there, the serial number of that

24      equipment.

25           In addition to that, I had to have, by that

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 165 of 240
                                  JOHNSON - DIRECT                 376


 1      date, every server documented that would have to

 2      have a conversion any time I had to have it

 3      documented with a scheduled date and the staff

 4      members assigned to it.

 5           Q.    Okay.     So starting out, what information did

 6      you have to work with to do this?

 7           A.    Well, there was some -- some inventory.

 8      There was some things I had gathered along the way,

 9      you know, for certain inventory.

10           Some of the -- we knew where some of the remote

11      locations were, but we didn't actually know where

12      all the equipment was.         So a lot of the things we

13      had to do, I had to either call the customer up to

14      find out where the equipment was, I had to count on

15      them to give me the serial number, the make and

16      model of the equipment, or I would have to send a

17      technician there looking for it to see what it was.

18           Q.    Was that an easy project to complete in

19      60 days?

20           A.    No.     Because DHS is one of the largest

21      agencies, and they have hundreds and thousands

22      actually of servers.         And they have a lot of

23      equipment out in the field that needed to be

24      converted because they had a lot of old equipment.

25      And not having one place where I -- it probably

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 166 of 240
                                  JOHNSON - DIRECT                  377


 1      would have been an easy task if I had one place that

 2      had all this information already set up and all I

 3      had to do was make a report of exactly one thing.

 4      But have me go out and try and make sure I had every

 5      piece of equipment, everything documented.            And the

 6      reason it was another difficult task is because I

 7      was required to have a scheduled date for every

 8      conversion, and that was humanly impossible.

 9           Q.    Okay.    Let's take it one step at a time.

10      First thing, you had to document where the equipment

11      was located?

12           A.    Yes.

13           Q.    And identify it?

14           A.    Yes.

15           Q.    And then you had to prepare a conversion

16      plan?

17           A.    I had to make a conversion plan.          And that

18      conversion plan had a schedule -- the plan was about

19      which schedules -- which locations would be

20      converted first.        And the conversion plan included a

21      schedule.

22           Q.    Would the schedule be the date the

23      conversion would be done?

24           A.    That would be the date the conversion would

25      be done.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 167 of 240
                                  JOHNSON - DIRECT                   378


 1           Q.   And to put that plan together, what did you

 2      have to do?

 3           A.   I would have to contact every customer at

 4      every remote site and try to find a way to determine

 5      when would be a best time to convert their system.

 6      I would have to get an approval from that customer

 7      to tell me that, oh, you know, this is gonna be two

 8      years -- I mean with all the amount of service they

 9      were, it could run out for months before I could get

10      to them because of so many.           And they wasn't willing

11      to commit to a schedule date that was in the future.

12           So unless there was something that could be

13      done immediately, we only could do so many in a

14      period of time.      So being able to schedule out for

15      every single server that needed to have a conversion

16      was impossible because I wouldn't get an agreement

17      from the customers, number one.              And number two, the

18      staff members, I only had two at the time that can

19      go out and do upgrades or do anything out in the

20      field at any one point in time.              And I had to know

21      their schedule for months and months in advance.

22      And plus, all the other tasks that they were doing

23      that they were assigned to, it was impossible.

24           Q.   To do one of these conversions out in the

25      field, how long would it take a staff member?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 168 of 240
                                  JOHNSON - DIRECT                      379


 1           A.   It would take a staff member -- it could

 2      take a day, could take two days, based on we talked

 3      about earlier, it's according to how much

 4      information they had on their computer.              It could

 5      take hours and hours to backup their data before we

 6      took their system down.

 7           Q.   Okay.     Now, assuming you could get that plan

 8      done by January 1st?

 9           A.   Yes.

10           Q.   As I understand it, then you had to submit

11      something to Wintel management.              I guess that would

12      be Mr. Nance?

13           A.   Yes.

14           Q.   By February 1st.        What was it you had to

15      submit?

16           A.   I need to know of every -- every remote

17      site, what kind of hardware that I would need to

18      have installed at each of those sites and have an

19      order put in for it.

20           Q.   How did you go about doing that?

21           A.   Well, I had to really kind of rely on my

22      technicians because they knew more about the

23      hardware.    What kind of hardware would -- they had

24      different types of servers, they can go at different

25      locations.       And I would have to kind of really rely

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 169 of 240
                                  JOHNSON - DIRECT                   380


 1      on the technicians to know what kind of hardware

 2      that we need to order and what type of -- you know,

 3      how it was compatible with the equipment they

 4      already had at their site.

 5           Q.   Okay.    All right.      So assuming you were able

 6      to order all the material, it looks like then you

 7      had to replace or convert servers; am I correct?

 8           A.   That's correct.

 9           Q.   And you had to do 25 by May 1st, 2015?

10           A.   Yes.

11           Q.   So that's three months?

12           A.   Yes.

13           Q.   What was the problem with that?           Or was

14      there?

15           A.   There was a problem with that because there

16      was two staff members.         And that means, at the

17      minimum, that would be like eight servers a month.

18      And with two staff members and all the other staff

19      assignments that they had, it was impossible for

20      them to do, you know, eight servers at one time in a

21      month.

22           Q.   Okay.    They weren't supposed to throw

23      everything else down and just devote themselves to

24      the conversion?

25           A.   If that's all we had to do, it would have

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 170 of 240
                                  JOHNSON - DIRECT                   381


 1      been an easy task to do.          We would have found a way,

 2      you know, with everybody.          We would have made a way

 3      to get those done.        But that's not the only task

 4      they had to do, that was just one of the things they

 5      had to do.

 6            Q.   Okay.    And you had to, apparently, replace

 7      25 additional servers by May 1, 2010?

 8            A.   That's correct.

 9            Q.   What, if anything, was wrong or difficult

10      about that?

11            A.   It was still -- it would be in the process

12      of replacing the old servers because we didn't have

13      time to get those, and the next thing you know,

14      there were another 25 servers on top of that.           So

15      that meant there was automatically a backlog on the

16      second set of servers.

17            Q.   Was this a reasonable task?

18            A.   No.

19            Q.   Is that for the reasons you've already told

20      us?

21            A.   Yes.

22            Q.   Okay.    At the bottom of that page there is a

23      project that says, (as read:)           Develop and implement

24      remote office ILO upgrade?

25            A.   Yes.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 171 of 240
                                  JOHNSON - DIRECT                 382


 1           Q.   Okay.    So what's an ILO?

 2           A.   It's called Integrated Lights Out.          And what

 3      that is, it's a board that's installed inside of a

 4      computer so a system similar to WUG could actually

 5      read what's going on on the server, and it can

 6      monitor the health of the server, it can monitor the

 7      amount of disk space that's on a server.

 8           Q.   So ILO is a piece of hardware?

 9           A.   Yes.

10           Q.   And it looks like this objective dealt with

11      placing that hardware on certain servers?

12           A.   Well, one of the things it required me to

13      identify every server for any agency that could

14      possibly need a Lights Out Board added to it.            That

15      means every agency and all the servers that went to

16      every agency, I had to determine if their equipment

17      was old, if their equipment was new.            I had to know

18      exactly where that equipment was.            And it's the same

19      thing I had to do for DHS sites for every other site

20      at the same time.

21           Q.   This wasn't just DHS --

22           A.   Right.    It was all the other sites.        Because

23      it was -- it was just all servers that needed a

24      Lights-Out board.

25           Q.   Okay.    Did you have any material to work

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 172 of 240
                                  JOHNSON - DIRECT                    383


 1      with that would have identified servers that were in

 2      need of the ILO?

 3           A.   Well, some of them did have -- well, we had

 4      like the monitoring system.            But the problem with

 5      that was that the old equipment couldn't talk to it.

 6      And that's the purpose of it.            We couldn't monitor

 7      the old equipment because they didn't have the

 8      Lights Out Board.         So it was kind of a Catch 22

 9      because they didn't have the boards in them for us

10      to monitor them.

11           Q.   Would there be any document that would have

12      identified servers and where they were located?               And

13      whether they did or didn't have the --

14           A.   Over the time, documents were starting to

15      gather up, but it was never anything apprehensively

16      that gave me every single piece of information that

17      I needed for every piece of server at every agency

18      ever.

19           Q.   Okay.   So what did you do to document and

20      identify servers that require an ILO installation or

21      configuration?

22           A.   I did the best I could to do -- kind of

23      looked at whatever tools that we had.            Tried to

24      determine ones that we knew had those in there.               Did

25      research to determine all -- what all the different

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 173 of 240
                                  JOHNSON - DIRECT                      384


 1      remote sites were.        And a lot of the times, it

 2      included having to call different sites and have

 3      them look up the equipment and to find --

 4           And as -- every time we gathered more

 5      equipment, we added to a list so that we didn't have

 6      to keep doing the same information.              But it was

 7      something that took a long time.              There never was a

 8      comprehensive list that ever existed.

 9           Q.   If you know, had -- had CMS always had the

10      responsibility for these servers?

11           A.   No.

12           Q.   When did CMS assume that responsibility?

13           A.   They -- when I started in 2006, that's when

14      the beginning of the consolidation started.

15           Q.   And prior to that, did each agency have an

16      IT department that was responsible?

17           A.   Yes.

18           Q.   And was a lot of the information you needed

19      in the possession of the IT departments at these

20      agencies?

21           A.   Some of them.       Some of them did have

22      information and some of them didn't have -- a lot of

23      the information was obsolete.           Because a lot of the

24      things were never real kept up.              So you -- we can

25      try and get as much information as we could from

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 174 of 240
                                  JOHNSON - DIRECT                     385


 1      different sites, but it was never, I would say, a

 2      comprehensive list of everything.

 3           Q.    Okay.    So did you ever get a list of servers

 4      that needed ILOs that you felt was --

 5           A.    I did -- I mean I had hundreds and hundreds

 6      of them.     But I guess I still -- it wasn't enough, I

 7      guess, on there, you know.          I mean it was impossible

 8      to always find every single one.             And even though

 9      there might have been hundreds and hundreds on my

10      list that -- you know, we started on them, we never

11      could get to them all anyway.           Even in a year.

12           Q.    And then it looks like once you documented

13      these servers that required the ILOs?             You had to

14      provide Mr. Nance with the documentation and

15      hardware requirements to complete the task?

16           A.    Yes.

17           Q.    How would you do that?

18           A.    I did the best that I could.          I -- like I

19      said, I used whatever pieces of information I could

20      find.     And it was never one place, it was bits and

21      pieces here and there.         And then I did my best to

22      try to fill in the blanks by either contacting the

23      site and having what they call the remote office

24      liaison look at the equipment, give us the

25      information about the equipment, or send staff

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 175 of 240
                                  JOHNSON - DIRECT                 386


 1      there.

 2           Because I mean we had did DHS, and now there's

 3      all these other agents we had to try to figure out.

 4      I mean we were still doing DHS at the same time we

 5      were trying to do out these other agencies too.

 6           Q.   All right.      Now, it looks like this plan was

 7      due on March 1st?

 8           A.   Yes.

 9           Q.   And that's 30 days after -- 28 days after, I

10      guess, the report was due for the DHS remote

11      conversions?

12           A.   Yes.

13           Q.   Was that doable; getting it done by

14      March 1st?

15           A.   Not at all.      So many that we had to try and

16      figure out, I mean, where they were.           I mean it was

17      like there was so many of them.

18           It was impossible to get everything.           We got a

19      really good list, we got a real comprehensive list,

20      but it wasn't -- couldn't identify every single

21      piece of equipment at every single agency.

22           Q.   So assuming you had a plan in place by

23      March 1st, you then had to actually install the

24      ILOs?

25           A.   That -- the other thing about having a plan,

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 176 of 240
                                  JOHNSON - DIRECT               387


 1      one of the things I was required to do is to

 2      schedule with every single customer.          Because part

 3      of the plan was to have every single server

 4      scheduled.     I had to have a due date, I had to have

 5      the equipment, and I would have to have a technician

 6      that was assigned to do that.

 7           Q.   When you install an ILO to a server, is the

 8      server taken out of service?

 9           A.   Yes, it is.

10           Q.   How long does it take to install an ILO?

11           A.   It would be the same type of scenario there,

12      where you would have to take the server down, and

13      we'd have to make sure their data is backed up.          It

14      was something you would have to take the server down

15      and then install the new piece, and then make sure

16      that their data is brought back to their server.             To

17      the same server.

18           Q.   Okay.    So you -- was this another situation

19      where you only had two technicians available to do

20      this work?

21           A.   Yeah.    They were -- and so there's already

22      trying to get them out there for the DHS

23      conversions.      And I couldn't really make, logically,

24      a schedule for 25 servers in a year just for that

25      project when I looked at the time constraints, and

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 177 of 240
                                  JOHNSON - DIRECT                      388


 1      then had to add this one on top of it.              And so you

 2      could only do so many, you know, in one year.              I

 3      mean in -- in a month.

 4           Q.   Okay.    So looks like 25 servers had to be

 5      upgraded by June 1st; am I correct?

 6           A.   That's correct.

 7           Q.   And then 25 additional servers upgraded by

 8      September 1st?

 9           A.   Yes.

10           Q.   And then 20 additional servers upgraded by

11      November 1st?

12           A.   Yes.

13           Q.   So if my math is correct, that meant between

14      June 1st and November 1st, your staff would have to

15      do 70 ILO upgrades?

16           A.   Yes.

17           Q.   Was that a reasonable objective?

18           A.   Not at all.

19           Q.   Why is that?

20           A.   It's because each one of these upgrades

21      requires staff to have to be wherever the server is.

22      Now, every server was -- some of it was locally here

23      in Springfield, but you would still -- that staff

24      would have to be available for the whole weekend.

25      We would have to coordinate with the customer.                 We'd

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 178 of 240
                                  JOHNSON - DIRECT               389


 1      have to make sure they are able to have their server

 2      down for that time period.          They would have to have

 3      someone escort the staff member around their site.

 4      It was a lot of arrangements that had to be made for

 5      each and every one.

 6           Q.   I'm going to hand you what is marked as Page

 7      3.   Have we already talked about these objectives?

 8           A.   Those are the ones that were different

 9      from -- the other ones were saying, in addition to

10      these two objectives, I still had all the same

11      objectives I had in the last reporting period too.

12      On top of these.

13           Q.   Okay.    You see the bracketed material that

14      is toward the top of Part 4?

15           A.   Yes.

16           Q.   Was that a new objective you were given?

17           A.   Yes.

18           Q.   And can you tell us what that objective

19      entailed?

20           A.   This objective was called monitor the Monday

21      morning low hard drive space report.

22           Q.   Is that the WUG report?

23           A.   That's the WUG report that would talk about

24      the health of the servers.          And it would monitor how

25      much free space is still on the server.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 179 of 240
                                  JOHNSON - DIRECT                    390


 1           Q.   So you were not responsible for preparing

 2      that report, were you?

 3           A.   Not the WUG report; no.

 4           Q.   All right.      What were you supposed to do

 5      in -- in view of the WUG report?

 6           A.   Well, I had --

 7                 THE COURT:      In view of the what?       Which

 8      report?

 9           Q.   The WUG report.

10                 THE COURT:      Thank you.

11           A.   It's that What's Up Gold report that Ed

12      talked about.     It's a monitoring system that

13      monitors the servers.         And there was a report that

14      came out an Monday mornings called Low on Disk Space

15      Report where the monitoring of those servers would

16      say if the server had a certain percentage of free

17      space left on it or not.

18                 MS. BARNES:       Excuse me.      What exhibit are

19      we on, and what page?         I've lost it.

20           Q.   Exhibit 3C, Page 3 of 4.

21                 MS. BARNES:       Okay, thank you.

22           Q.   Cheryl, I'm jumping around here a bit, but

23      could you go to Exhibit 15.

24           A.   15.   Okay, yes.

25           Q.   Can you tell me what Exhibit 15 is?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 180 of 240
                                  JOHNSON - DIRECT                391


 1           A.    This is one page of the first 50 servers of

 2      a Low on Disk Space Report.           This had to do with DHS

 3      servers.     I can tell by the name of them.

 4           Q.    Would this be a sample of the first page of

 5      a weekly WUG report?

 6           A.    Yes.

 7           Q.    Okay.    I'd like to offer Exhibit 15 into

 8      evidence.

 9                  MS. BARNES:      No objecting.

10                  THE COURT:     Admitted.

11           (Plaintiff's Exhibit 15 admitted.)

12           Q.    Cheryl, just to help us interpret; this is

13      the first page of a WUG report?

14           A.    Yes.

15           Q.    If I'm reading it correctly, it would

16      identify 50 servers that are low on disk space?

17           A.    Yes; 50 servers.

18           Q.    Okay.    And typically, how many pages would

19      there be to a WUG report?

20           A.    I know that it could be hundreds of servers.

21      I mean it could be maybe, hum, maybe 50 pages or

22      more.     It could be 300 or so servers on the weekly

23      report.

24           Q.    Okay.    Now, is there -- is there a column

25      that identifies the percentage of available space?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 181 of 240
                                  JOHNSON - DIRECT                  392


 1           A.   What the column shows is the amount of space

 2      that was used on the server.

 3           Q.   And --

 4           A.   So then that would equate to how much free

 5      space is left.

 6           Q.   Which column is that?

 7           A.   Well, if it -- there is J column shows a

 8      percentage of free space.          That -- how much space

 9      was used on the server.

10           Q.   Okay.    So if you go to Item Number 2, Server

11      Number 2 --

12           A.   Yes.

13           Q.   -- on the WUG record, over to Column J, it

14      looks like 42.1 percent?

15           A.   Yes.

16           Q.   What would that signify?

17           A.   That means about 42 percent of the server

18      space was being -- has been used up.

19           Q.   All right.      And then if you go to Column G,

20      again for server Number 2, there's an 82.4 percent.

21      What does that mean?

22           A.   That look like that's not opposite.           I'm not

23      sure the difference on that one.             It look like it's

24      the opposite.

25           Q.   Now, if we go back to your objective for a

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 182 of 240
                                  JOHNSON - DIRECT                 393


 1      moment.

 2           A.   Yes.

 3           Q.   It says, (as read:)         Monitor the Monday

 4      morning Low Hard Drive Space Report?

 5           A.   Yes.

 6           Q.   (As read:)      Develop a detailed plan for each

 7      server that appears on the list?

 8           A.   Yes.

 9           Q.   Now, what is the list?

10           A.   The list were all the servers that showed up

11      on the Low on Disk Space Report --

12           Q.   Okay.

13           A.   -- every week.

14           Q.   You recall yesterday that Mr. Gordon talked

15      about 97 percent being close to the critical area?

16           A.   Yes.

17           Q.   Were you just supposed to do something for

18      the servers that were approaching that 97 percent?

19           A.   No.

20           Q.   What were you supposed to do?

21           A.   I was supposed to have a detailed plan for

22      every single server that appeared on the list every

23      week.

24           Q.   Okay.    So what was to be included in that

25      detailed plan?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 183 of 240
                                  JOHNSON - DIRECT                     394


 1           A.   Well, I had to have -- I had to alleviate

 2      the hard drive issues.         And it would include things

 3      like all steps necessary to ensure that no server

 4      ever runs out of space.         Ever.       And all servers on

 5      the Low Hard Drive Space Report must have the plan

 6      implemented and removed from the space report by the

 7      following Monday.

 8           Q.   Okay.    So let's talk about that.

 9           It looks like the report comes down on a

10      Monday?

11           A.   Yes.

12           Q.   And then you had to do something by

13      9:00 a.m. Tuesday morning?

14           A.   Yes.

15           Q.   What was it you had to do by 9:00 a.m.

16      Tuesday morning?

17           A.   By 9:00 a.m. Tuesday morning, I had to have

18      a plan for every single server on that -- an

19      alleviation plan on what it's gonna take for that

20      server never to run out of space again.              I would

21      have to make a plan on how to -- to get it off the

22      Low on Disk Space list that week.              And then by the

23      end of that week, I need to have it off the list.

24      Have the plan implemented.

25           Q.   And that was to be done in 24 hours?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 184 of 240
                                  JOHNSON - DIRECT                395


 1           A.   Yeah.    The plan was due the next day.

 2           Q.   So how did you go about doing that?

 3           A.   What I would do was find all the servers

 4      that only had 5 percent free space left, and I

 5      would -- would try to get a plan just for those.

 6      Because that would be more of a reasonable number.

 7           So I'd create an alleviation plan where I would

 8      plan what I needed to do for that server, do the

 9      best I could to try and get in touch with the

10      customer and plan the date with them, and try to see

11      what staff I can get to go to one of those upgrades

12      to get them off the list.

13           Q.   All right.      And then it says towards the

14      bottom, (as read:)        All servers in the Low Hard

15      Drive Space Report, all servers, must have a plan

16      implemented and be removed from the space report

17      list by the following Monday unless deferred by

18      Wintel management?

19           A.   Yes.

20           Q.   Let me ask you this:         Did you ever ask Mr.

21      Nance for a break, to be deferred?

22           A.   Of course.

23           Q.   Were you allowed a break?

24           A.   No.

25           Q.   So what was involved in going from the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 185 of 240
                                  JOHNSON - DIRECT                    396


 1      Tuesday plan to what had to be done by Monday?

 2           A.   The best I could do was come up with the

 3      alleviation plan where I had a schedule.            I would

 4      schedule as many as I could for that week.            How many

 5      customers that I can get in touch with.            And I try

 6      to go with the most critical servers, the one I see

 7      would be they only had 5 percent free space left.

 8      That means they were at the 95 on the other end.

 9           Q.   Okay.   So was -- was doing what was

10      necessary to alleviate the low disk space, is that

11      something that could be done from the offices of the

12      bureau in Springfield, or did you have to go out in

13      the field?

14           A.   In order to replace the hard drives, to

15      upgrade the hard drives, it's the same similar

16      situation as the other.         The ILO and the remote

17      office conversions.        Where we had to make a plan

18      with the customer, we had to have a time where they

19      could have a down time.         And we'd have to send a

20      technician to wherever the site was, and have them

21      physically do a backup.         And also all the tasks that

22      were -- that were part of that, where I had to do

23      the other team members that had to be involved in

24      that process and make sure I can coordinate their

25      time as well.     And then get a plan where that's --

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 186 of 240
                                  JOHNSON - DIRECT                   397


 1      that I could get one of my technicians to one of

 2      those sites to do that upgrade.              What they do is add

 3      more hard drive space to the server.

 4           Q.    Okay.    Now --

 5           A.    And some of the things you could do like

 6      remotely, but some of them we had to physically go

 7      there and change them out.

 8           Q.    Okay.    So as I understand it, you -- you

 9      kind of prioritized and did -- or attempted to do

10      the servers that were at 95 percent capacity or

11      more?

12           A.    Yes.    Some of the things that we could do.

13      Like some things I tried to mitigate by, you know,

14      we had to try to work with the remote office

15      liaison.    And we'd send out these emails and say,

16      "Clean up your servers."          And people have all kinds

17      of things on their server and stuff.

18           But that never really happened because nobody

19      didn't want to get their pictures off of their

20      computers and stuff.         So that really didn't work.

21      Some that was just one avenue that we tried to get

22      their servers to get more free space on it.

23           And then when it came down to the point, then

24      we had to do either upgrade or -- their server and

25      add more space to it.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 187 of 240
                                  JOHNSON - DIRECT                398


 1            Q.   With respect to this -- these servers that

 2      were earmarked at 95 percent capacity --

 3            A.   Yes.

 4            Q.   -- were you able to do this task with

 5      respect to those servers within the timeline Mr.

 6      Nance set?

 7            A.   No.     And I couldn't even get a schedule.

 8      Because if I had to go out to the site, no one is

 9      going to let you schedule something five or six

10      months down the road.         I mean if you couldn't get it

11      right away, you can't get a commitment from the

12      customer.        You couldn't, you know -- you just

13      couldn't get that time commitment from them to make

14      a schedule.

15            And then at the same time, I only have certain

16      amount of staff that could do all these other events

17      and plus this that week.

18            Q.   Okay.     You see the objective I'm pointing

19      to?

20            A.   Yes.

21            Q.   What is a decommission list?

22            A.   It was a list of servers that we had a

23      change ticket for them for to be decommissioned.

24      And that means they needed to be taken out of

25      service.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 188 of 240
                                  JOHNSON - DIRECT                      399


 1           And that's another activity that required my

 2      staff to have to probably visits a site someplace,

 3      whether it was local or on the road some pace.

 4           Q.    Okay.   As I understand it, all you had to do

 5      here was to prepare a list?

 6           A.    Originally, I had to -- by 9:00 I just have

 7      to have a list of all the servers that were

 8      scheduled to be decommissioned.              And then put the

 9      date they were expected to be removed from service

10      and the date they were removed from service and the

11      date they actually came out of the rack and the date

12      they were actually picked up for surplus to go to

13      warehouse.

14           Q.    What did you have to do to do all that?

15           A.    Well, in order to create this report, I

16      just -- I had to go and look at all the decommission

17      tickets and see what the status of them were.              And

18      see when -- when I was gonna have staff.              I had to

19      know when I could have staff who could actually go

20      and turn the server off and bring the equipment

21      back.     And so I would have to see when I can get all

22      that done.

23           And then I had a list of all those servers and

24      what the site was and when we think we can go pick

25      them up.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 189 of 240
                                  JOHNSON - DIRECT                400


 1           Q.   Now, the preparation of the list, was that

 2      your responsibility?

 3           A.   Yes.

 4                 THE COURT:      Preparation of what list?

 5           Q.   Beg your pardon?

 6                 THE COURT:      Preparation of what list?

 7           Q.   Decommission list.

 8                 THE COURT:      Thank you.

 9           Q.   How long did it take you to put that list

10      together, Cheryl?

11           A.   It would take, you know, probably a few

12      hours, because I would have to go and look at all

13      the decommissions, I need to figure out where the

14      server was.      I need to figure out when I can work

15      with other teams to do their part.           And when someone

16      can actually go pick it up.           And try and be as

17      accurate as I could on a piece of paper to say that

18      all this is gonna happen on these different days.

19           Q.   Was it ever explained to you by Mr. Nance

20      why it was important that that list be prepared

21      every week?

22           A.   No.

23           Q.   If you go back, go down toward the bottom

24      where it says, paragraph that begins, (as read:)

25      Effectively manage staff resources via Remedy.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 190 of 240
                                  JOHNSON - DIRECT             401


 1           A.    Yes.

 2           Q.    Is that -- is that basically the same task

 3      that we're talked about, or is there something new

 4      there?

 5           A.    There's something new there.

 6           Q.    And what is new?

 7           A.    Well, initially, I had to take the help desk

 8      tickets and assign them to a staff member; let them

 9      run with it and get their work done.

10           The second -- the next level of this same

11      objective was then I had to assign the help desk

12      ticket to myself, recreate and duplicate all the

13      information that was in the main ticket and assign

14      it to the technician, and then verify with every

15      single customer.        And then -- within a day of staff

16      closure.

17           Now, the new objective reads that I manage all

18      the help desk tickets must be assigned to the

19      manager, with a task created and assigned to the

20      staff with one day.        All help desk tickets must have

21      a verified task that the manager will have assigned

22      to them.    And all help desk tickets must be verified

23      with the customer with one day of staff closure.

24           Q.    So is the new part the verification?

25           A.    Yes.    Then all of the sudden, there was

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 191 of 240
                                  JOHNSON - DIRECT                  402


 1      another ticket that was in my name, another task, a

 2      verify task now in my name.

 3           Q.   Okay.     And that was something you had to do,

 4      you couldn't pass it off to a technician?

 5           A.   Yeah.

 6           Q.   So that would involve communicating with the

 7      customer to find out if everything was okay?

 8           A.   Every single customer.

 9           Q.   For every ticket?

10           A.   For every ticket.

11           Q.   Or every help desk ticket?

12           A.   Every help desk ticket.

13           Q.   Okay.     Once the work was done, were the

14      customers always responsive to your request for

15      verification?

16           A.   No.     Lot of times, you have to make phone

17      calls over and over.         Send emails.    And the same

18      email over and over to the same customer and saying

19      that, this work is done, could you please let us

20      know if the verification is complete.           Every time I

21      had to type that.         Then I had to send it, and then

22      retype it the next time, or add more:           This has been

23      done, can you give us a verification that this is

24      okay.

25           Q.   Was doing this verification work

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 192 of 240
                                   JOHNSON - DIRECT           403


 1      time-consuming?

 2           A.   Very time-consuming; yes.

 3           Q.   Cheryl, with respect to the objectives we

 4      talked about in 3C --

 5           A.   Yes.

 6           Q.   -- how did Mr. Nance, in the following

 7      evaluation, rate you in terms of satisfying those

 8      objectives?

 9           A.   Everything was not met.

10           Q.   Okay.     Can you go to -- hold on just a

11      second here.

12           Can you go to Exhibit 3E.

13                 THE COURT:       3E?

14           Q.   3E.     And turn to Part 4 on page 3.

15           A.   Yes.

16           Q.   Part 4 would be objectives you would be

17      given for the next reporting period; am I correct?

18           A.   Yes; that's correct.

19           Q.   And this is an evaluation covering the time

20      period between February 1, 2010, and May 1st, 2010?

21           A.   Okay.

22           Q.   So it's a three-month evaluation?

23           A.   Yes.     Okay.

24           Q.   Are any of the objectives here new or

25      different from earlier objectives?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 193 of 240
                                  JOHNSON - DIRECT                      404


 1           A.   Yes.

 2           Q.   Can you go through the ones that are new or

 3      different?

 4           A.   Okay.

 5                 THE COURT:      New or different from what?

 6           Q.   From the objectives she had in earlier

 7      evaluations.

 8                 THE COURT:      Thank you.

 9           A.   Okay.    The weekly decommission now had to

10      have make, model, serial number, tag number.              Date

11      added to the decommission list.              When is expected

12      remove from serve.

13           Q.   Which -- where are you?

14           A.   I'm on the second objective.            The first one

15      was still the same.

16           Q.   Okay.    So how is the second objective

17      different from what you're objective was with the

18      decommission list earlier?

19           A.   With the decommission list earlier, now all

20      the documentation, there's all this additional

21      documentation that needed to be added.              They said

22      the AMAF form, notifications, WUG, TVD, other

23      documentation as generated from a server

24      decommission.      It was like a blanket all other

25      documentation.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 194 of 240
                                  JOHNSON - DIRECT                405


 1           Q.   So the report was due the same; every

 2      Wednesday?

 3           A.   Yes.

 4           Q.   But this is different because more detail

 5      was required?

 6           A.   Yes.    And a lot of other things that were

 7      added was kind of subjective, because other

 8      documentation as needed, that could mean anything.

 9      So they always left a big hole that can be like,

10      okay, well, this thing get met or this thing get met

11      because it wasn't specific.           Okay now -- so that's

12      just one area.

13           Q.   In this objective there is a sentence that

14      says, (as read:)       All documentation for server

15      decommissions must be maintained on the unit Share

16      Point site --

17           A.   Yes.

18           Q.   -- in addition to being distributed to the

19      correct teams?

20           A.   Yes.

21           Q.   What does that mean?

22           A.   Well, that meant that the next thing was

23      about me having to create tasks for all the

24      different teams that had anything to do with the

25      decommission.      And so I was responsible for making

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 195 of 240
                                  JOHNSON - DIRECT                  406


 1      sure -- like a lot of those different pieces really

 2      belonged to other teams.          So I was responsible for

 3      creating the task for those other teams.             And since

 4      I had the verify task at the very end, I held -- I

 5      was personally held responsible for all those

 6      different pieces that most, like we saw earlier, my

 7      team may only hd to do two pieces out of ten tasks,

 8      but I still was the main person that had to hold

 9      that ticket and became personally responsible for

10      it.

11            Q.   So you might be responsible for Ed Gordon's

12      team?

13            A.   Yes.

14            Q.   Have we talked about how --

15                 THE COURT:      Mr. Baker, I think we better

16      take our afternoon break.

17            Q.   Can I just ask one more question --

18                 THE COURT:      Absolutely.

19            Q.   Just one, I promise.

20            Cheryl, have we basically talked about the

21      change with the -- in your responsibilities when it

22      came to a decommission list?

23            A.   Yes.

24            Q.   Okay.

25                 THE COURT:      Good time?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 196 of 240
                                  JOHNSON - DIRECT                   407


 1                 MR. BAKER:      Sure.

 2                 THE COURT:      Fine.    Let's take our afternoon

 3      break, ladies and gentlemen.           Please remember the

 4      admonition; don't discuss the case.            And we will see

 5      you in about twenty minutes.           Thank you very much.

 6           We'll stand in recess.

 7           (The jury left the courtroom.)

 8           (A recess was taken.)

 9                 THE COURT:      Thank you, everyone.      Please be

10      seated.

11           Thank you, by I way, for being so quick in

12      responding to the bell and getting in place.

13           All right, Mr. Baker, you may proceed.

14                 MR. BAKER:      Thank you, Your Honor.

15           Q.    (BY MR. BAKER:)      Cheryl, I want you to turn

16      to the paragraph I've just marked with an arrow.              Is

17      that a new -- a new objective or a different

18      objective from the one you had earlier been given?

19           A.    Yes.

20           Q.    And before you talk about the change, what

21      is an ESR ticket?

22           A.    It's the same as a change ticket.

23           Q.    Okay.    So basically, you had to provided Mr.

24      Nance with a weekly status report on tickets?            Some

25      tickets?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 197 of 240
                                  JOHNSON - DIRECT                408


 1           A.   Yes.

 2           Q.   What is the change here?

 3           A.   I had -- originally, had the weekly status

 4      report of Remedy tickets.          Then it became more

 5      specific for help desk, task, and ESR tickets.           And

 6      that was due by 10:00 each Monday.

 7           And then it became that and I had to have a

 8      weekly status of any outstanding tickets over

 9      30 days old.      And now the new addition is, and the

10      reasons or reason why that the tickets are still

11      open must be included in the report.           But in

12      addition to that, the Remedy tickets that are on the

13      report, that means all the tickets assigned to my

14      group, whether they were -- whatever their status

15      was, I had to have an update, a weekly updated added

16      into the ticket myself.

17           Q.   Okay.    You recall this morning, in response

18      to a line of questioning by the Attorney General,

19      Ms. Higgerson testified to a handful of tickets?

20           A.   Yes.

21           Q.   And I believe the body of that ticket listed

22      tasks?

23           A.   Yes.

24           Q.   Who was responsible for preparing and

25      assigning the tasks?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 198 of 240
                                  JOHNSON - DIRECT                     409


 1           A.   I was.

 2           Q.   All right.      You rather than the -- than the

 3      technician?

 4           A.   Yes.     Because the -- the change ticket was

 5      in my name.      I had to create all the tasks to all

 6      the different -- the different groups.              And then

 7      have also a verified tasks.

 8           Q.   So when it came to -- giving a status report

 9      on -- on these tickets, could you simply go to the

10      Remedy system, look up on a computer screen and

11      gather that information, and put it in a report?

12           A.   That would be the best way to do it, but as

13      we saw this morning, not everyone would even update

14      their work log.      There was -- one of the examples

15      that they showed earlier this morning was three

16      people updated the work log, but there was 10 or 11

17      people that were really assigned tasks.              So that

18      showed that 8 or 9 people didn't update anything in

19      the Remedy system to say their status of their work.

20           Q.   So these people in your group that you

21      supervised, or were people in other groups?

22           A.   As it showed earlier, only two maybe out of

23      12 tasks belonged to my group.

24           Q.   Did you have any clout in getting people in

25      the other group to update their tickets?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 199 of 240
                                  JOHNSON - DIRECT                      410


 1           A.    Unfortunately not, because it wasn't a

 2      vested interest for them.

 3           Q.    What do you mean?

 4           A.    What I meant is that they didn't hold the

 5      ticket in their name, so they didn't have any reason

 6      why to have any kind of vested interest in getting

 7      it closed on time.        Because they wouldn't be held

 8      responsible for the ticket if it didn't get closed

 9      on time.

10           Q.    So prioritizing work that they were

11      responsible for?

12           A.    Yeah.    A lot of times, I would never get

13      updates at all.       And I would have to send tons of

14      emails trying to figure out where things were.                 But

15      at any rate, one way or another, I still had to

16      update something in the ticket.

17           Q.    I think what I would like to do is to turn

18      to Exhibit 3F.       If you can pull that out.

19           And can we agree that 3F is an evaluation Mr.

20      Nance did of you for a period beginning on May 1st,

21      2010, and running to August 1st, 2010?

22           A.    Yes.

23           Q.    Okay.    I'd like you to turn to Part 4 of

24      that document.       And that part contains objectives

25      for the next reporting period.              Do you see that?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 200 of 240
                                  JOHNSON - DIRECT                411


 1           A.   Yes.

 2           Q.   And can we agree that part of that appears

 3      on, I believe, page 3.         And then it continues on

 4      over to another page?

 5           A.   Yes.

 6           Q.   Okay.    Was there an objective you were given

 7      dealing with server rack consolidation?

 8           A.   Yes.

 9           Q.   Is that on this page or the following page?

10           A.   It's on the following page.

11           Q.   Okay.    And can you point out where that

12      objective appears?

13           A.   It's about the 15th objective down or so.

14      It's the next -- the third from the bottom.

15           Q.   Okay.    Does the arrow point toward that

16      objective?

17           A.   Pardon me?

18           Q.   Does the arrow point toward that objective?

19           A.   Yes, it does.

20           Q.   What was the server rack consolidation?

21           A.   That was bringing all of the servers that we

22      could into the Data Center that we were able to

23      bring into the Data Center.

24           Q.   Okay.    So that would be taking servers that

25      are out in the field and relocating them in the Data

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 201 of 240
                                  JOHNSON - DIRECT             412


 1      Center?

 2           A.    Yes.

 3           Q.    And it looks like the -- a plan was due by

 4      September 1st?

 5           A.    Yes.

 6           Q.    How did you go about preparing that plan?

 7           A.    Did the best I could to determine every

 8      server at every location and try to do the best to

 9      determine -- a lot of things had to go into trying

10      to figure out if it's feasibly to even bring it to

11      the Data Center.        Because some of the servers that

12      are out in the field, if -- since the connections

13      were slow, that means like if we brought it into the

14      Data Center, it would take them twice as long to get

15      the information back because the connections that we

16      had, the wires that were underneath the ground were

17      slow.     They weren't the best technology.

18           So we had to make decisions about whether they

19      had to come to the Data Center, if it was feasibly.

20      A lot of the local ones in Springfield did come.

21           Q.    So what -- how did you go about preparing

22      this plan?

23           A.    Worked with the remote offices and -- and

24      worked -- there was a team that we pulled together

25      to determine if this needed -- which servers had to

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 202 of 240
                                  JOHNSON - DIRECT               413


 1      come over.       And I had to do all the scheduling.     And

 2      I had to work with all the different agencies to

 3      have down time.       I had to make sure there was staff

 4      members, like the networking team, the backup and

 5      storage team, all these teams would be available

 6      like a weekend for -- to do a group of servers at

 7      one time.

 8           Q.   Okay.     And then it says, last line says, (as

 9      read:)    Must complete at least half of the

10      consolidations by November 1st, 2010.

11           Am I reading it correctly?

12           A.   That's correct.

13           Q.   So does that mean that at least half the

14      servers had to be relocated from the field to the

15      Data Center?

16           A.   Yes.

17           Q.   Best estimate, how many servers are we

18      talking about?

19           A.   Well, at one time -- there would be

20      thousands of servers that had to come to the Data

21      Center.     At the time we first -- there was a certain

22      amount already at the Data Center.           There was

23      thousands more that still had to come to the Data

24      Center.

25           Q.   Okay.     What is involved in taking a server

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 203 of 240
                                  JOHNSON - DIRECT                  414


 1      out of the field and bringing it to the Data Center?

 2           A.    It involved making an agreement with the

 3      customer when they could -- the least -- the time

 4      that would least impact their day-to-day services

 5      where we could take the server offline.

 6           And we'd have -- sometimes there would be like

 7      a backup server, like what they call a fell over

 8      server, where you can temporarily put their data

 9      there.     So if it was like a location like the

10      Department of Transportation, they would have,

11      especially in the winter, 24/7 servers they had to

12      keep up.     And something like the DHS hospitals, they

13      always had to have their servers up.

14           So we had to try to figure out ways that we can

15      put their data somewhere temporarily in order for us

16      to move their server into the Data Center and

17      reconnect it.

18           Some of them, we found that if there's a

19      location that may be closed at five or six in the

20      afternoon, in the evening, then we would do their

21      server after hours or on the weekend.          And we could

22      take it down where it wouldn't impact.             Try to have

23      it up or running by the next morning or the Monday

24      morning.

25           Q.    Okay.   So did the technician have to go out

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 204 of 240
                                  JOHNSON - DIRECT                   415


 1      and physically remove the server?

 2           A.   Yes.

 3           Q.   And back up the data?

 4           A.   Yes.

 5           Q.   And then deliver that server to the Data

 6      Center?

 7           A.   Yes.

 8           Q.   And then install it at the Data Center?

 9           A.   Yes.

10           Q.   And then make sure the data got to the Data

11      Center?

12           A.   Yes.

13           Q.   Best estimate, how long would it take a

14      technician to do that for one server?

15           A.   It could take the whole day, you know.

16      It's -- it's according to how long the backups took.

17      And for to go and disconnect the server, it's

18      according where it was located.              If it was local, it

19      could take a few hours, but if it was in another

20      town or -- it could take the whole day.

21           Q.   Okay.    Was it realistic to complete the

22      relocation or consolidation of half the servers by

23      November 1st, 2010?

24           A.   No.

25           Q.   Why not?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 205 of 240
                                  JOHNSON - DIRECT                  416


 1           A.    Because it was impossible.         The plan was due

 2      on September, October, November, that's a couple

 3      months to try to get all the servers in.             And plus

 4      my staff, the Hardware Group, even though there were

 5      other teams also, you had to coordinate all the

 6      activities for all the other groups.            And also, at

 7      the same time, they were working on the other

 8      projects; the remote office conversion projects, the

 9      ILO projects, and low on hard drive projects.

10           Q.    Now, these servers were functioning out in

11      the field?

12           A.    Yes.

13           Q.    Was there any sense of urgency that you were

14      aware of that made it important that the

15      consolidation be completed --

16           A.    Other than what's that the bigger -- the

17      higher-ups wanted.        I guess.     I mean I just -- I

18      don't know exactly why.         It wasn't that urgent that

19      they had to be done.

20           Q.    Okay.    You see the objective that says, (as

21      read:)     Monitor and maintain the CMS EPN system?

22           A.    Yes.

23           Q.    What -- what is the EPN system?

24           A.    Well, it has do with the project management

25      systems.     But that was something that was came for

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 206 of 240
                                  JOHNSON - DIRECT                    417


 1      one reporting period then and wasn't applicable in a

 2      later reporting period.         So it would have to do

 3      with, at one point in time I had to -- there was a

 4      list that came out of all the projects that were

 5      open.     And for whatever reason, I had to go to the

 6      meetings and report to the -- I was able to go to

 7      that meeting to report why everybody didn't have

 8      their work done on those different projects.

 9           Q.    Did the EPN system have anything to do with

10      hardware?

11           A.    No.    Not really.

12           Q.    See down at the bottom of that page where

13      the arrow is?

14           A.    Yes.

15           Q.    Is that a new objective?

16           A.    Yes.

17           Q.    And can you tell us what basically that

18      required of you?

19           A.    That was another remote -- it was a

20      conversion project for another office.               And that was

21      for the DES offices.

22           Q.    Is DES the Department of Employment

23      Security?

24           A.    Yes.

25           Q.    And that basically is the unemployment

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 207 of 240
                                  JOHNSON - DIRECT               418


 1      office; right?

 2           A.   That's correct.

 3           Q.   And were there servers located at each of

 4      the unemployment offices?

 5           A.   There were servers located all over the

 6      state in different offices.

 7           Q.   And what -- what, basically, were you

 8      supposed to do with respect to servers at the

 9      unemployment offices?

10           A.   I had to gather the information about the

11      server--serial number tag, hardware installed--and

12      get a conversion plan to get all those servers

13      upgraded.    And that included having parts ordered

14      and having a schedule where I had staff that was

15      assigned to those and I had customer approval for a

16      scheduled upgrade date.

17           Q.   So you were converting what?        What were you

18      attempting to do with these servers?

19           A.   Converting older equipment to newer

20      equipment.

21           Q.   Okay.   So you were replacing servers?

22           A.   Or either upgrading to some parts of the

23      server.

24           Q.   Okay.

25           A.   To new -- you know, some of them had servers

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 208 of 240
                                  JOHNSON - DIRECT                  419


 1      that were a point where you can just add more stuff

 2      to it to make it a better server.

 3           Q.   Okay.    And these servers that we are talking

 4      about, were they located out in the field or were

 5      some of them in the Data Center?

 6           A.   Some of them -- most of them were out in the

 7      field.    Some were local here in Springfield.        There

 8      may have been some in the Data Center.

 9           Q.   So you had to provide a report by

10      September 1st, 2010?

11           A.   Yes.

12           Q.   Which basically was a conversion plan?

13           A.   Yes.

14           Q.   And basically, was that the schedule for

15      making the conversions?

16           A.   I had to have every upgrade scheduled.        And

17      the plan was I would have to know -- all the

18      information about the server, what kind of equipment

19      that was gonna be needed.          I would have to have a

20      definitive date from a customer to say it's okay for

21      you to have -- us to have their server down for a

22      couple days.      Then I would have to have some kind of

23      staff assigned to actually do the conversion.

24           Q.   And then it looks like you had to convert

25      ten servers by November 1st?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 209 of 240
                                  JOHNSON - DIRECT                    420


 1           A.    Yes.

 2           Q.    Was this objective reasonable?

 3           A.    It wasn't reasonable because of the fact

 4      that I still had to do the DHS conversions which

 5      they added more servers that were due during that

 6      time same period, all the ILO conversions in which

 7      they add more servers that were due at the same time

 8      period.     Also, the Data Center rack consolidation

 9      project.     And also, the low on disk space issues

10      that we were still working on getting those servers

11      upgraded.

12           Q.    Okay.     I think we skipped one.         You see the

13      new arrow?

14           A.    Yes.

15           Q.    That deals with a DHS conversion?

16           A.    Yes.     That one is; yes.

17           Q.    That's the Department of Human Services;

18      right?

19           A.    Yes.

20           Q.    And can you tell us basically what that

21      involved?     What was the conversion project?

22           A.    Well, that's -- that's still the same

23      project that was implemented in a previous

24      objective.        However, it added more servers that

25      needed to be upgraded during this same time period

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 210 of 240
                                  JOHNSON - DIRECT                  421


 1      as all these other upgrades.

 2           Q.   Okay.

 3           A.   So it was still -- I had to have a customer

 4      approved for all the server upgrades.           And if

 5      anything new changed, then all the documentation I

 6      had already updated, I had to resubmit all the

 7      documentation and any updates or changes.           I had to

 8      have a schedule in place.          And I also had to have

 9      staff assigned and customer's approved all of the

10      upgrades.    And have someone able to go and do the

11      upgrades; one of the two staff that I can have out

12      there.

13           Q.   Okay.    And then it looks like you had to

14      have ten servers -- or excuse me, 20 servers

15      replaced by November 1st?

16           A.   Yes.    And that's to piggyback on the other

17      ones that were still in progress because of --

18           Q.   Now, this is in addition to all the other

19      tasks you were assigned?

20           A.   Yes; and the other conversions that were

21      already scheduled already.

22           Q.   Okay.    And we may have already covered this,

23      but the servers at the DHS remote locations, they

24      would be throughout the State of Illinois --

25           A.   That's correct, because --

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 211 of 240
                                  JOHNSON - DIRECT                     422


 1           Q.   -- Not just here in Springfield?

 2           A.   -- they could be in Schaumburg, up there by

 3      Chicago, they could be in Peoria.              They could be

 4      near East St. Louis, down in that area.

 5           Q.   Cheryl, let me turn to another topic.

 6      Before we do, I don't want to belabor the point by

 7      going through all of these evaluations, but would it

 8      be fair to say in each evaluation you were given a

 9      new assignment?

10           A.   Yeah.    There was another one in 3D, a couple

11      of more that we didn't talk about --

12           Q.   In what?

13           A.   In 3D.

14           Q.   In 3D.     Okay, let's talk about 3D.         What

15      objectives were you given in 3D that were new?

16           A.   Well, after my A, B, and C evaluation, where

17      I had been doing server builds, then in this -- in

18      this evaluation then I had to develop a documented

19      server build process.         The document would include

20      all steps necessarily -- necessary to stand up a

21      server and build a process and everything is

22      documented.

23           So in other words, there was never really an

24      official server build process.              I had to develop

25      here after building servers for several --

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 212 of 240
                                  JOHNSON - DIRECT                   423


 1           Q.    Okay.     So let me -- let me ask you this:

 2      Backup.     3D is an evaluation covering the period

 3      between 11/1/09 and February 1st, 2010; am I

 4      correct?

 5           A.    Yes.

 6           Q.    And you had to prepare a document basically

 7      identifying what the process was to build a server?

 8           A.    Yes.     I had to create a process that shows

 9      all the steps necessary to build a server and all

10      the tasks.        Because at this time, started developing

11      a certain amount of tasks and everything; I've done

12      it so many times now.         So that I know what we have

13      to task this group, we have to task this group, we

14      have to provide this information.            And all those

15      documents that I had to do with the server build,

16      there was never really a standard, so I was required

17      to document it here.

18           Q.    Okay.     Yesterday, Mr. Gordon testified to

19      what he did when he came into the Hardware Group?

20           A.    Yes.

21           Q.    At the time you came aboard to that group.

22      Was there any process in place?

23           A.    There Wasn't a documented standard in place

24      that was Step A, Step B, Step C, Step D of building

25      a server.     There was bits and pieces of information

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 213 of 240
                                  JOHNSON - DIRECT                424


 1      that talked about server builds, but there was no

 2      document that pulled it all together.

 3            Q.   So Mr. Nance wanted you to pull everything

 4      together?

 5            A.   Yes.

 6            Q.   Okay.     Any other new objectives in 3D?

 7            A.   Develop a document server decommission

 8      process.

 9            Q.   All right.     So that would be a process

10      showing the steps for decommissioning a server?

11            A.   Yes.     I had been doing decommissions, and

12      after a period of time, I realized, well, we had to

13      do Step A, Step B.        We had to task this group, task

14      that group.        We had to put this paperwork in place,

15      that paperwork in place.          So I had to document the

16      process and make it a standard.

17            Q.   So essentially, you were preparing a report

18      explaining the various steps in the process of

19      decommissioning a --

20            A.   It ended up being a document that talked

21      about the different -- all the steps necessary.           And

22      I did provide that information that I was required

23      to.

24            Q.   Okay.     Now, I'm assuming that when

25      Mr. Gordon left the group and you came on board,

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 214 of 240
                                  JOHNSON - DIRECT                  425


 1      there was no process document in place?

 2           A.    Not a full process.        It was like I said,

 3      there was a Share Point site that had things like a

 4      form in there.       It might have different parts of a

 5      process.    But there was nothing that pulled it all

 6      together that said you had to do this first, you had

 7      do this second, do this third, do this fourth, you

 8      have to task this group, task that group.            Because I

 9      had been doing it, obviously, for the last few

10      months.

11           Q.    So Mr. Nance essentially wanted you to pull

12      together the entire process?

13           A.    Yes.

14           Q.    Okay.    Any other new objectives in 3D?

15           A.    I think these are in addition to a lot of

16      other objectives that kept coming from other

17      evaluations.

18           Q.    Cheryl, would it be -- and again, I don't

19      want to go through all the evaluations; we've been

20      at it for quite a while?

21           A.    Yes.

22           Q.    But would it be an accurate statement that

23      if one were to read the objections in each of your

24      subsequent evaluations, there would be new and

25      additional tasks assigned to you?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 215 of 240
                                  JOHNSON - DIRECT                 426


 1           A.   New and additional tasks, and plus a new

 2      version of previous tasks.

 3           Q.   Okay.   Most of the tasks did not go away?

 4      They stayed with you?

 5           A.   They all stayed, and they either grew or and

 6      new ones added.

 7           Q.   Sounds like your plate was pretty full?

 8           A.   Very much so.

 9           Q.   As we get into 2010 and 2011, how many hours

10      a week were you putting in?

11           A.   About at least a minimum 50, 60 hours a

12      week.

13           Q.   Okay.   And were you able to keep up putting

14      in those hours?

15           A.   I wasn't able to keep up even putting in

16      those hours, because it's literally impossible to

17      update every single ticket, coordinate all these

18      activities, and be personally responsible for every

19      single ticket to be updated yourself.          I mean it

20      was -- and verifying with every single customer

21      myself.    And managing other people's team members.

22           Q.   And I won't cover this in any great detail,

23      but it would be safe to say that you started to be

24      disciplined because of your failure to meet these

25      objectives?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 216 of 240
                                  JOHNSON - DIRECT                 427


 1           A.    100 percent; yes.

 2           Q.    And it was progressive?

 3           A.    It was progressive; yes.

 4           Q.    And over a period of time?         It started small

 5      and got large?

 6           A.    Yes.

 7           Q.    I want you to turn -- well, let me ask you

 8      this:     Some of the disciplines involved suspensions;

 9      am I correct?

10           A.    That's correct.

11           Q.    So you were away from work without pay?

12           A.    That's correct.

13           Q.    And when you were away from work without

14      pay, who covered what you were supposed to do?

15           A.    When I'd come back from being on suspension,

16      I would have tons of tickets assigned to the group,

17      assigned to nobody, or either that was assigned

18      directly to my name while I was gone.

19           Q.    Okay.    So tickets either were assigned to

20      your name while you were gone --

21           A.    Yes.

22           Q.    Was that done by Mr. Nance?

23           A.    Yes.    On several occasions I saw that was

24      the case.

25           Q.    Or the tickets were in the group and hadn't

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 217 of 240
                                  JOHNSON - DIRECT                  428


 1      been assigned to anyone?

 2           A.   Yes; that's a hundred percent correct.

 3           Q.   And when you came back to work, were the

 4      tickets already past due for completion?

 5           A.   Based on my requirements of having to have

 6      tickets assigned in a day, they were already past

 7      due, they were already late.           They had already

 8      missed at least four different of the objectives I

 9      had about either having them assigned in a day or

10      having them acted upon within four days.           And every

11      task had to be completed by the due date.           That was

12      at least three that was already not met right away.

13           Q.   So when you would come back from -- from a

14      period away from work, in addition to all of other

15      things, what did you have to do with these tickets

16      that accumulated?

17           A.   I would have to go and start assigning every

18      single ticket to myself.          And then go through the --

19      first of all, I had to go and do analysis of the

20      ticket to see what needs to be done.           A lot of

21      times, there would be help desk tickets out there

22      that hadn't been assigned to anybody.           Or either

23      they were assigned to my name.

24           So then I would have to go and do the extra

25      steps of assigning all the tasks that go with those

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 218 of 240
                                  JOHNSON - DIRECT                   429


 1      tickets, determining who needs to get the tickets,

 2      and then also assigning a verifying task to myself

 3      in those tickets.

 4           Q.   I want to take you back to October of 2010.

 5           A.   Yes.

 6           Q.   Were you away from work for several days in

 7      that month?

 8           A.   I was.

 9           Q.   And was that unrelated to any discipline?

10           A.   Yes, that was unrelated to any discipline.

11           Q.   Why were you away from work?

12           A.   For my aunt's funeral.

13           Q.   How long were you gone?

14           A.   At least a couple of days and I think the

15      weekend that followed after that.

16           Q.   All right.      While you were gone, what

17      happened to the tickets that were coming into the

18      unit?

19           A.   They accumulated in the group.            And several

20      help desk tickets were assigned to my name

21      personally while I was gone.

22           Q.   Rough estimate, when you came back, how many

23      tickets had come into the group either in your name

24      or just to the group while you were gone?

25           A.   Well, I know at least 70 help desk tickets

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 219 of 240
                                  JOHNSON - DIRECT                   430


 1      and several change tickets also had come to the

 2      group and not assigned to anybody.           And help desk

 3      tickets were assigned to my name.

 4           Q.   So by the time you came back, were you past

 5      the one-day deadline for getting the tickets

 6      assigned?

 7           A.   Yes; on every single one of them.

 8           Q.   Okay.   So you're already not meeting an

 9      objective?

10           A.   That's correct.

11           Q.   And were those tickets able to be assigned

12      by you and the task completed within those four-day

13      requirement?

14           A.   Not at all.      Each of the help desk tickets

15      that was assigned to my name, so I already was late.

16      And then I had to copy and paste every single ticket

17      into a task ticket for the technicians to have all

18      the information they needed to do the work on the

19      help desk ticket.

20           Then I had to also assign a verify task in that

21      help desk ticket to myself.           And so by the time I

22      did that, it was already maybe two or -- by the time

23      I got through all of them, some of them were already

24      two or three days late.         Or four days late already.

25           Q.   So you were already not meeting your

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 220 of 240
                                  JOHNSON - DIRECT                   431


 1      objective?

 2           A.   I already met the first day that I was gone

 3      because they wasn't assigned to anybody, a staff

 4      member.

 5           Q.   Cheryl, can you turn to Exhibit 19 for me,

 6      please.

 7           A.   Yes.

 8           Q.   Can you identify Exhibit 19?

 9           A.   Yes.

10           Q.   And -- and it's a series of email exchanges;

11      am I correct?

12           A.   That's correct.

13           Q.   And let's put them in context.            You wrote an

14      email on the morning of April 18th, 2012, to Don

15      Warren?

16           A.   That's correct.

17           Q.   Why did you write that email?

18           A.   I wrote that email because I was on a

19      suspension for a 30-day suspension from 3/19, 2012,

20      to 4/16, 2012.      And during my absence, I was able to

21      go -- there was all these tickets assigned to the

22      group.    Changes and tasks that were in the group

23      during that time period.

24           And I was able to know that because I was

25      able -- as we saw this morning, you can go into

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 221 of 240
                                  JOHNSON - DIRECT              432


 1      Remedy and look at the day the ticket was assigned.

 2      That's how I knew that these were assigned during

 3      that time period.

 4           Q.    Okay.    Your Honor, I would like to offer

 5      Exhibit 19 into evidence.

 6                 MS. BARNES:       No objection.

 7                 THE COURT:      Admitted.

 8           (Plaintiff's Exhibit 19 admitted.)

 9           Q.    And I'd like to publish it to the jury?

10                 THE COURT:      You may.

11           Q.    Okay.    Cheryl -- so Exhibit 19, at the

12      bottom of the page, is the email you wrote to Don

13      Warren on April 18th?

14           A.    That's correct.

15           Q.    And you identify maybe nine or ten tickets

16      on this page that had come in during your absence?

17           A.    Yes.    Just on that page.

18           Q.    Okay.    Is this the second page?

19           A.    Yes.    That's the second page, yes.

20           Q.    And it identifies --

21           A.    The change tickets and task tickets that

22      were assigned during the time period I was away.

23           Q.    Okay.

24           A.    Assigned to the group, but not to anyone to

25      work on.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 222 of 240
                                  JOHNSON - DIRECT                433


 1           Q.    All right.     And is this the third page of

 2      tickets?

 3           A.    Yes, it is.

 4           Q.    Okay.

 5           A.    It has the dates associated with each

 6      ticket.

 7           Q.    All right.

 8           A.    And some of them didn't fall in the range.

 9           Q.    And this is the fourth page?

10           A.    Yes.

11           Q.    Why did you write to Don Warren?

12           A.    The reason I wrote to Don Warren was because

13      of the fact that all these tickets were assigned to

14      the group and not assigned for anyone to work on

15      during my absence.        And then -- so that made a

16      backlog.    Especially when every single ticket is

17      supposed to be acted upon within four days.

18           And so then I guess there was a response from

19      my supervisor when I said that.

20           Q.    All right.     So --

21           A.    It could have been --

22           Q.    -- these tickets were basically tickets that

23      should have been assigned during your absence.         And

24      when you came back, you had to assign them in your

25      name?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 223 of 240
                                  JOHNSON - DIRECT             434


 1           A.    Yeah.    Every single one I had to assign to

 2      my name.

 3           Q.    And these tickets all seem to begin with the

 4      letters CHG.       Is that a change ticket?

 5           A.    Yes, it is.

 6           Q.    Okay.    And all these tickets came in over a

 7      roughly 30 day time span?

 8           A.    Yes.

 9           Q.    So when you came back, what -- what did you

10      have to do with respect to these tickets?

11           A.    Well, these tickets, I had to assign every

12      single one of them to me, my name personally.        And

13      then I had to create tasks to all the different

14      people in all the groups, because these are -- most

15      of them are referring to decommission tickets.        Most

16      of them are decommissions.

17           Q.    Okay.    I want to refer you to the email that

18      appears in the middle of that page.

19           A.    Yes.

20           Q.    And that's an email that was sent by Rod

21      Nance on April 24th?

22           A.    Yes.

23           Q.    About six days later?

24           A.    Yes.

25           Q.    To Don Warren and yourself?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 224 of 240
                                  JOHNSON - DIRECT                     435


 1           A.   Yes.

 2           Q.   And you see where he says, (as read:)            I

 3      have gone through all these tasks and have added the

 4      dates that these tasks were assigned.

 5           Who are they assigned to?

 6           A.   All of these tickets are assigned to my

 7      name.

 8           Q.   Okay.

 9           A.   I mean after I came back and assigned them

10      to me.

11           Q.   Okay.     And then he says, (as read:)      Please

12      note, all of the decommission tickets have a minimum

13      60 day window for completion.           30 days from the

14      assigned date before they are to be started, and

15      another 30 days before they are required to be

16      completed.       This is our standard process for these.

17           You see that?

18           A.   I do see that.

19           Q.   Now, back -- and I think we talked about

20      that earlier?       That that was the standard process?

21           A.   Yes.

22           Q.   If we go to April of 2012, was that the

23      standard process for Cheryl Johnson at that time?

24           A.   No.

25           Q.   And what was -- what was expected of you?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 225 of 240
                                  JOHNSON - DIRECT            436


 1           A.   What was expected of me was to start a

 2      decommission within three days and have it totally

 3      completed in 35 days?

 4           Q.   Okay.    I'm going to ask you to go

 5      Exhibit 19A.

 6           A.   Okay.

 7           Q.   Can we agree that that is two pages of one

 8      of your performance evaluations done by Mr. Nance?

 9           A.   Yes.

10           Q.   And the full evaluation is part of Group

11      Exhibit 3?

12           A.   That's correct.

13           Q.   Your Honor, I would like to offer

14      Exhibit 19A.

15                 THE COURT:       Any objection?

16                 MS. BARNES:       No objection.

17           Q.   Cheryl, so this is an evaluation that was

18      given to you for the time period between 11 --

19      11/1/2010 and 11/1/2011?

20           A.   That's correct.

21           Q.   And I want you to go to page 4 --

22           A.   Yes.

23           Q.   -- which is employee objectives for the next

24      reporting period.         Do you see that?

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 226 of 240
                                  JOHNSON - DIRECT                    437


 1           Q.   And you see the paragraph that deals with --

 2      where the arrow is located?

 3           A.   Yes.

 4           Q.   Is there any correlation between what is in

 5      that paragraph and the change tickets that are in

 6      Exhibit 19?

 7           A.   Yes.

 8           Q.   What is the connection?

 9           A.   The connection is that they are all

10      decommission tickets.         And according to my

11      objective, it said, along with all the other things

12      that were added as far as a decommission task that

13      was even more information than before.              But in

14      addition to that it says, (as read:)           This is due

15      for hardware that is under Wintel control.              All

16      decommissions must be started within three days of

17      receiving request, and must be removed from the

18      racks -- from the rack within 35 days of the

19      shutdown.

20           Q.   Okay.    What does it mean to be removed from

21      the rack?

22           A.   That means it needs to be taken away from

23      wherever that location is.          That meaning a staff

24      member have to go through, physically get the

25      physical hardware, and bring it back to the Data

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 227 of 240
                                  JOHNSON - DIRECT                   438


 1      Center.

 2           Q.    So is that another way of saying the

 3      decommissioning must be completed?

 4           A.    That means everything.           That means, when it

 5      says completed, that means all those steps, all the

 6      paperwork had to be done.          It had to be started

 7      within three days, that mean in three days the

 8      server is shut down, instead of 30 days.

 9           And then instead of having 30 days to shut the

10      server down, I had three days to shut the server

11      down.     Instead of having another 30 days after that

12      to pick the server up, I had to have -- I had to

13      have the whole server shut down within 35 days and

14      picked up and all the paperwork done and returned to

15      the warehouse.       All done within 35 days.

16           Q.    So what Mr. Nance, in his email said, was

17      the standard process --

18           A.    Yes.

19           Q.    -- was not the Cheryl Johnson process?

20           A.    Absolutely correct.

21           Q.    Cheryl, I want to take you to August of

22      2012.

23           A.    Okay.

24           Q.    Did anything happen at that time related to

25      your employment with the Department of Central

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 228 of 240
                                  JOHNSON - DIRECT              439


 1      Management Services?

 2           A.   I was terminated.

 3           Q.   Okay.     And can we agree that you were

 4      terminated because you were not meeting the

 5      objectives established for you by Mr. Nance?

 6           A.   That's correct.

 7           Q.   And can we agree that you were not meeting

 8      those objectives?

 9           A.   That's correct.

10           Q.   Why were you not meeting them?

11           A.   They were humanly impossible to meet those

12      objectives.       No one could meet those objectives.

13      They were designed not to be met.

14           Q.   Okay.     And I think we've talked about a lot

15      of the objectives and what was involved; right?

16           A.   Yes.

17           Q.   Okay.     You indicated that you are now

18      employed in state government?

19           A.   Yes.

20           Q.   And this gets a little confusing, I think.

21      But did you at one time, after leaving CMS, go to

22      work for the Department of Human Services?

23           A.   Yes.     A couple years, about two years after

24      leaving the state, I did.

25           Q.   And are you doing the same work today for

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 229 of 240
                                  JOHNSON - DIRECT                 440


 1      DOIT that you did for the Department of Human

 2      Services?

 3           A.   Yes.

 4           Q.   And essentially, you're doing Department of

 5      Human Services work, but you're apparently a part of

 6      DOIT now?       Is that a fair way of putting it?

 7           A.   Yes; that's correct.

 8           Q.   What is your job classification?

 9           A.   It's called Information Service Specialist

10      2.

11           Q.   And if you were doing information specialist

12      work 2, what work would you be doing?

13           A.   I would be doing things like entry level

14      basic analysis of programs with a lot of guidance

15      and leadership.       I would be like a junior level

16      person; that's an entry-level position.

17           And it's a position where you probably just

18      have really minimal job responsibilities.           Very

19      simple programs with specific guidance and

20      directions and step-by-step instructions on how to

21      do the work.

22           Q.   Okay.     Is that what you're doing?

23           A.   No.

24           Q.   Can you take me through the types of work

25      you've done for the Department of Human Services

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 230 of 240
                                  JOHNSON - DIRECT                  441


 1      since joining it?

 2           A.    I started working in the accounting and

 3      reporting system.         And I would start off doing major

 4      projects, doing analysis, design and development of

 5      major computer systems.

 6           And based on that and my performance, then I

 7      started doing leadership roles where I was the lead

 8      for some major project conversions where we were

 9      converting one of the systems where -- it's called

10      Eligibility System that we were converting from a

11      certain standard to a new standard.          So I was the

12      lead analyst and the project leader for that entire

13      project.

14           Q.    So you were the lead analyst and the project

15      leader?

16           A.    I was the project leader for that.       I was

17      responsible for all the system interfaces, so I was

18      responsible for all the systems that interface with

19      any system at DHS.         And some of those systems were

20      like the Comptroller that we interface with, and HFS

21      and some other agencies that we're responsible for

22      interfacing with.

23           Q.    So as a project leader, did you head a team?

24           A.    I did.

25           Q.    And how many members were there of that

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 231 of 240
                                  JOHNSON - DIRECT                442


 1      team?

 2           A.   Well, that -- for that particular project, I

 3      had to work with team members from all different

 4      groups.    Not just in the CARS team specifically.

 5      The two analysts that were in the CARS teams, and

 6      plus analysts from all other different groups since

 7      the accounting system was like the core of all of

 8      the agency that we interface with almost every

 9      single unit.

10           Q.   All right.      So was it your responsibility to

11      bring that project in?

12           A.   Yes.

13           Q.   And do it in a timely way?

14           A.   Yes.

15           Q.   And do it correctly?

16           A.   Yes.

17           Q.   Did you complete that assignment?

18           A.   Yes.

19           Q.   Is that the only project you've been the

20      project leader on?

21           A.   No.    Now, because of that, for me completing

22      that project successfully, then I was asked to

23      become part of the project management team.           And by

24      being part of the project management team, that I

25      manage projects all the time.           And so what I'm

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 232 of 240
                                  JOHNSON - DIRECT               443


 1      responsible for is some major projects that we're

 2      managing that has to do with different state

 3      agencies, all the different aspects.

 4           I worked a lot with the chief technology

 5      Officer, our cluster CIO.          And project I'm working

 6      on right now is a special project for the Secretary

 7      at DHS.     And I'm responsible for all the

 8      stakeholders that are in there doing the project

 9      plan.     Design and developing all the aspects of the

10      project.     Making sure that I report the project --

11      the progress of the project.

12           Also, in addition to that, that we're working

13      on getting new technology.          So I had to do all the

14      analysis and work with different vendors on getting

15      the right technology solution for this project.

16           Q.    Okay.   So in your job at DHS, how much of

17      your actual work was system analysis work and how

18      much was project leadership work?

19           A.    I would say over the time most of it been

20      project management work.          I started off very -- at

21      the very first year getting in there and proving

22      myself.     And then, you know, they start giving me

23      more since they knew I had the knowledge and skills

24      to do the more senior-level work.

25           Q.    Okay.   You were a -- you were a group

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 233 of 240
                                  JOHNSON - DIRECT                  444


 1      manager at CMS?

 2           A.   Yes.

 3           Q.   And the skills that were required of the

 4      group manager position at CMS, each of those you

 5      hold --

 6           A.   Yes.

 7           Q.   -- were those skills that were translatable

 8      and required in your DHS positions?

 9           A.   Yes.    A hundred percent, yes.

10           Q.   Cheryl, I'm gonna ask you to go to Plaintiff

11      Exhibit 4.

12                 THE COURT:      What number was that,

13      Mr. Baker?

14           Q.   4.

15           Can you identify what Plaintiff Exhibit 4 is?

16           A.   It's my performance evaluation for 2016 and

17      2017.

18                 MS. BARNES:       Your Honor, may we approach?

19                 THE COURT:      Yes, you may.

20           (The following sidebar discussion was held at

21           the bench, out of the hearing of the jury.)

22                 MS. BARNES:       It is clear these are

23           evaluations for what she's doing now.           It's

24           not a managerial position, it's an entry

25           level positions; it's a completely

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 234 of 240
                                  JOHNSON - DIRECT                   445


 1           different job.        And it's got nothing to do

 2           with whether she was discriminated against

 3           by Rod Nance at the other job.

 4           It's not relevant; how she's doing now.            It

 5           is not the same supervisor, not the same

 6           duties, it's completely different.            What's

 7           that got to do with whether she was

 8           discriminated against?

 9                 MR. BAKER:      Judge, I think this is

10           already dealt with in your ruling on the

11           motion in limine.        But Cheryl testified to

12           what her job duties actually were in this

13           position at DHS and the skills required of

14           that position.        What she was actually doing

15           are comparable to the skills required for

16           the job she did at CMS.

17           That document would, together with her

18           first evaluation, sandwich what other

19           individuals assess her performance at, and

20           it would tend to undermine and discredit

21           Mr. Nance's assessment of her performance.

22                 MS. BARNES:       No, it does not.

23           Completely different people, completely

24           different job.        It's not a PSA Option 3

25           which is a very high level, managerial job.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 235 of 240
                                  JOHNSON - DIRECT                        446


 1           She testified this is an entry-level job.

 2           I don't care what she does.              So she has

 3           projects at an entry-level job, and she

 4           does those well.        So what?        It's not as

 5           high a level as what she was doing.                 And so

 6           to come in and say, "I'm doing well at this

 7           job proves that I was discriminated against

 8           at that job," that's -- there's no merit to

 9           that argument.

10                 MR. BAKER:      Judge, the whole issue in

11           this case is whether Cheryl, had she been

12           given reasonable expectations, could have

13           satisfactorily performed her job.              It's our

14           position that the --

15                 MS. BARNES:       No --

16                 MR. BAKER:      -- objectives that were

17           given to her were not reasonable.              That's

18           our position.        I think that's what the

19           evidence is.

20           We have two evaluations--one when she first

21           went to CMS and one now at DHS--each of

22           which involved jobs where the actual duties

23           she performed were quite comparable to the

24           duties she did under Mr. Nance.              They

25           required the same skills.              We're not saying

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100    Page 236 of 240
                                   JOHNSON - DIRECT                  447


 1           they were identical, but the same skills.

 2           I think that's probative to the quality of

 3           her work and to the quality of her skill

 4           level which is an issue in this case.

 5                 MS. BARNES:        No.    The issue in this

 6           case is whether she was fired because she's

 7           was a black female.            That is the only issue

 8           in this case.

 9                 MR. BAKER:       But to get to that issue,

10           we have to deal with her performance

11           because that's the reason she was fired.

12                 MS. BARNES:        And this is a completely

13           different job with different supervisors,

14           different duties, lower level, different

15           agency.

16                 THE COURT:       Well, I agree with you,

17           Ms. Barnes, that it is totally different.

18           But it's still within the realm of dealing

19           with these machines and these computers and

20           all of this within the state framework.

21           You can point out every single one of these

22           differences.         And I agree with you, I think

23           it certainly will have persuasive ability.

24           But I think Mr. Baker's position is valid

25           that we must allow this to come in, and

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 237 of 240
                                  JOHNSON - DIRECT                 448


 1           then you can make every distinction in the

 2           world you can make.         And I'm gonna let you

 3           do it.

 4           It just seems to me that this is the theory

 5           of his case, it's close enough that we're

 6           talking about two jobs, both in state

 7           government, both of them under the

 8           umbrella.     But you are free to make every

 9           distinction possible between them, and then

10           tie in what the -- what you consider to be

11           the issue.

12           So I think that if I'm gonna error, I'm

13           going to error to let it in rather than

14           keep it out.

15                 MS. BARNES:       All right.

16                 THE COURT:      Thank you very much.

17           (The following proceedings were held in open

18           court.)

19                 THE COURT:      Mr. Baker, back to you.

20                 MR. BAKER:      Your Honor, I'd like to offer

21      into evidence Plaintiff Exhibit 4.

22                 THE COURT:      All right.        Plaintiff's

23      Exhibit 4.     How many pages is that, by the way?         Six

24      pages; right?

25                 MR. BAKER:      I think it's two evaluations,

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 238 of 240
                                  JOHNSON - DIRECT                    449


 1      each of which are six pages.

 2                 THE COURT:      You're correct, thank you.

 3           Q.    (BY MR. BAKER:)      Cheryl, in the evaluation

 4      for the year 2015 to 2016, how were you rated by

 5      your supervisor?

 6           A.    In Part 1, Appraisal Objectives, I had five

 7      objectives.     I have four exceeded and one met.

 8           Q.    And with respect to the evaluation for the

 9      time period between July 2016 and June of 2017, how

10      were you evaluated by your supervisor?

11           A.    For those objectives is also another page

12      that has other parts to the objective, but for this

13      one, 2016 to 2017, there was six objectives.               And I

14      had four exceeds and two mets.

15                 MR. BAKER:      Thank you.        I have no further

16      questions, Your Honor.

17                 THE COURT:      Very well.        Ms. Barnes,

18      Mr. Okon, I think that it might be wise to recess --

19                 MS. BARNES:       Yes, Your Honor.

20                 THE COURT:      -- for the night.        And it's ten

21      minutes 'til five.        I know that we're going to be

22      going some length, and it would not -- is there any

23      objection to leaving early?           Ten minutes early?

24           No?

25           Everybody where it counts, over there in that

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 239 of 240
                                                                     450


 1      box, agrees with me.        Excellent.

 2           Well, let's do that.          And then we'll start

 3      fresh in the morning.

 4           So we will stand in recess, ladies and

 5      gentlemen, until 9:00 tomorrow morning.             Please

 6      remember the admonition.           Don't discuss any of this

 7      at home.     Okay?

 8           See you tomorrow.        Have a please ant evening.

 9           (The jury left the courtroom.)

10                  THE COURT:     All right.       The record may show

11      the jury has left the courtroom.             And now, counsel,

12      is there anything more that we need to do this

13      evening?     Or do you have any projections or anything

14      regarding timewise?        I set the whole week aside for

15      the case, and so we're not really being pushed to do

16      anything.     And I leave it to you to call the shots

17      as far as how you want to proceed.

18                  MR. BAKER:     Sure, Judge.       I have one more

19      witness to call, and I suspect that that witness

20      will be fairly short.         I don't think she's gonna be

21      a witness that's gonna take much time to testify, at

22      least on direct examination.

23                  THE COURT:     Okay.     Ms. Barnes.

24                  MS. BARNES:     And then we'll be ready --

25      we'll probably have a motion, and we'll be ready to

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 100   Page 240 of 240
                                                                     451


 1      begin our case in chief.

 2                 THE COURT:      All right.       That will be fine.

 3      That will be fine.

 4           Okay.    Let's go home.        See you all at nine in

 5      the morning.

 6           (Court was recessed for the day.)

 7

 8      I, KATHY J. SULLIVAN, CSR, RPR, CRR, Official Court

 9      Reporter, certify that the foregoing is a correct

10      transcript from the record of proceedings in the

11      above-entitled matter.

12

13

14

15

16                          This transcript contains the

17                          digital signature of:

18

19                          Kathy J. Sullivan, CSR, RPR, CRR

20                          License #084-002768

21

22

23

24

25


                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
